EXHIBIT 10.2

--------------------------------------------------------------------------------

 

 

 

ASCENT ENERGY INC.

AND

THE GUARANTORS PARTY HERETO

 

 

 

 

Series A and Series B

11¾% Senior Notes due 2006

 

 

--------------------------------------------------------------------------------

 

 

INDENTURE

Dated as of September 28, 2001

 

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

U.S. BANK N.A.

Trustee

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

CROSS-REFERENCE TABLE*

 

Trust Indenture


      Act Section       Indenture Section

310(a)(1)

7.10

      (a)(2)

7.10

      (a)(3)

N/A

      (a)(4)

N/A

      (a)(5)

7.10

      (b)

7.10

      (c)

N/A

311(a)

7.11

      (b)

7.11

      (c)

N/A

312(a)

2.05

      (b)

11.03

      (c)

11.03

313(a)

7.06

      (b)(1)

7.06

      (b)(2)

7.06, 7.07

      (c)

7.06, 11.02

      (d)

7.06

314(a)

4.03, 4.04, 11.02

      (b)

N/A

      (c)(1)

11.04

      (c)(2)

11.04

      (c)(3)

N/A

      (d)

N/A

      (e)

11.05

      (f)

N/A

315(a)

7.01

      (b)

7.05, 11.02

      (c)

7.01

      (d)

7.01

      (e)

6.11

316(a)(last sentence)

2.09

      (a)(1)(A)

6.05

      (a)(1)(B)

6.04

      (a)(2)

N/A

      (b)

6.07

      (c)

2.12

317(a)(1)

6.08

      (a)(2)

6.09

      (b)

2.04

318(a)

11.01

      (b)

N/A

      (c)

11.01

________________
N/A means not applicable.



*This Cross-Reference Table is not part of the Indenture.



 

TABLE OF CONTENTS

 

 

Page ARTICLE 1     DEFINITIONS AND INCORPORATION BY REFERENCE   1

Section 1.01.

  Definitions

1

Section 1.02.

  Other Definitions

21

Section 1.03.

  Incorporation by Reference of Trust Indenture Act

22

Section 1.04.

  Rules of Construction

22 ARTICLE 2     THE NOTES 23 Section 2.01.  Form and Dating 23 Section 2.02.
Execution and Authentication 24 Section 2.03. Registrar and Paying Agent 25
Section 2.04.  Paying Agent to Hold Money in Trust 26 Section 2.05. Holder Lists
26 Section 2.06. Transfer and Exchange 26 Section 2.07. Replacement Notes 33
Section 2.08. Outstanding Notes 33 Section 2.09. Treasury Notes 34 Section
2.10.  Temporary Notes 34 Section 2.11.  Cancellation 34 Section 2.12. Defaulted
Interest 34 ARTICLE 3     REDEMPTION AND REPURCHASE 35 Section 3.01. Notices to
Trustee 35 Section 3.02. Selection of Notes to Be Redeemed 35 Section 3.03.
Notice of Redemption 35 Section 3.04. Effect of Notice of Redemption 36 Section
3.05.  Deposit of Redemption Price 37 Section 3.06. Notes Redeemed in Part 37
Section 3.07.  Optional Redemption 37 Section 3.08. Mandatory Redemption 38
Section 3.09. Offer to Purchase by Application of Excess Proceeds 38 ARTICLE
4     COVENANTS 40 Section 4.01. Payment of Notes 40 Section 4.02. Maintenance
of Office or Agency 40 Section 4.03. Reports 41 Section 4.04. Compliance
Certificate 41 Section 4.05. Taxes 42 Section 4.06. Stay, Extension and Usury
Laws 42 Section 4.07. Restricted Payments 42 Section 4.08. Dividend and Other
Payment Restrictions Affecting Subsidiaries 45 Section 4.09.

Incurrence of Indebtedness and Issuance of Disqualified Stock

46 Section 4.10. Asset Sales 47 Section 4.11. Transactions with Affiliates 49
Section 4.12. Liens 50 Section 4.13. Additional Subsidiary Guarantees 50 Section
4.14. Corporate Existence 50 Section 4.15. Offer to Purchase Upon Change of
Control 51 Section 4.16. Issuances and Sales of Capital Stock of Restricted
Subsidiaries. 52 Section 4.17. Sale-and-leaseback Transactions 52 Section 4.19.
Calculation of Original Issue Discount 53 Section 4.20. Enforceability of
Judgments; Indemnification for Foreign
   Currency Judgments 53 Section 4.21. Conduct of Business 53 ARTICLE 5    
SUCCESSORS 54 Section 5.01. Merger, Consolidation or Sale of Assets 54 Section
5.02. Successor Corporation Substituted 54 ARTICLE 6     DEFAULTS AND REMEDIES
55 Section 6.01. Events of Default 55 Section 6.02. Acceleration 57 Section
6.03. Other Remedies 56 Section 6.04. Waiver of Past Defaults 57 Section 6.05.
Control by Majority 57 Section 6.06. Limitation on Suits 57 Section 6.07. Rights
of Holders of Notes to Receive Payment 58 Section 6.08. Collection Suit by
Trustee 58 Section 6.09. Trustee May File Proofs of Claim 58 Section 6.10.
Priorities 59 Section 6.11. Undertaking for Costs 59 Section 6.12. Defaults
Under Credit Facility 59 ARTICLE 7     TRUSTEE 60 Section 7.01. Duties of
Trustee 60 Section 7.02. Rights of Trustee 61 Section 7.03. Individual Rights of
Trustee 62 Section 7.04. Trustee's Disclaimer 62 Section 7.05. Notice of
Defaults 62 Section 7.06. Reports by Trustee to Holders of the Notes 63 Section
7.07. Compensation and Indemnity 63 Section 7.08. Replacement of Trustee 64
Section 7.09. Successor Trustee by Merger, etc 65 Section 7.10. Eligibility;
Disqualification 65 Section 7.11.  Preferential Collection of Claims Against
Company 65 ARTICLE 8     LEGAL DEFEASANCE AND COVENANT DEFEASANCE;  SATISFACTION
AND DISCHARGE 65 Section 8.01.  Option to Effect Legal Defeasance or Covenant
Defeasance 65 Section 8.02. Legal Defeasance and Discharge 66 Section 8.03. 
Covenant Defeasance 66 Section 8.04. Conditions to Legal or Covenant Defeasance
67 Section 8.05. Satisfaction and Discharge 68 Section 8.06.  Deposited Money
and U.S. Government Securities to be Held
   in Trust; Other Miscellaneous Provisions 69 Section 8.07. Repayment to
Company 70 Section 8.08. Reinstatement 70 ARTICLE 9     AMENDMENT, SUPPLEMENT
AND WAIVER 71 Section 9.01. Without Consent of Holders of Notes 71 Section 9.02.
With Consent of Holders of Notes 72 Section 9.03. Compliance with Trust
Indenture Act 73 Section 9.04. Revocation and Effect of Consents 73 Section
9.05. Notation on or Exchange of Notes 73 Section 9.06. Trustee to Sign
Amendments, etc. 74 ARTICLE 10    GUARANTEES OF NOTES 74 Section 10.01.
Subsidiary Guarantees 74 Section 10.02. Execution and Delivery of Subsidiary
Guarantee 75 Section 10.03. Guarantors May Consolidate, etc., on Certain Terms
76 Section 10.04. Releases Following Sale of Assets 76 Section 10.05. Releases
Following Designation as an Unrestricted Subsidiary 77 Section 10.06. Limitation
on Guarantor Liability 77 Section 10.07. "Trustee" to Include Paying Agent 77
ARTICLE 11     MISCELLANEOUS 77 Section 11.01. Trust Indenture Act Controls 77
Section 11.02. Notices 78 Section 11.03. Communication by Holders of Notes with
Other Holders of Notes 79 Section 11.04. Certificate and Opinion as to
Conditions Precedent 79 Section 11.05. Statements Required in Certificate or
Opinion 79 Section 11.06. Rules by Trustee and Agents 80 Section 11.07. No
Personal Liability of Directors, Officers, Employees and
   Stockholders 80 Section 11.08. Governing Law 80 Section 11.09. No Adverse
Interpretation of Other Agreements 80 Section 11.10. Successors 80 Section
11.11. Severability 80 Section 11.12. Counterpart Originals 80 Section 11.13.
Table of Contents, Headings, etc 81 Section 11.14. Consent to Jurisdiction 81


EXHIBITS AND ANNEXES


EXHIBIT A-1 Form of Note A-1-1 EXHIBIT A-2 Form of Regulation S Temporary Global
Note A-2-1 EXHIBIT B-1

Certificate of Transferor from 144A Global Note to Regulation S
Global Note

B-1-1 EXHIBIT B-2

Certificate of Transferor from Regulation S Global Note to 144A
Global Note 

B-2-1 EXHIBIT B-3 Certificate of Transferor of Definitive Notes  B-3-1 EXHIBIT C
Certificate of Institutional Accredited Investor  C-1 EXHIBIT D Form of Notation
of Subsidiary Guarantee D-1 EXHIBIT E Form of Supplemental Indenture E-1
ANNEX A Registration Rights Agreement 1

        

            This Indenture, dated as of September 28, 2001, is among ASCENT
ENERGY INC., a Delaware corporation (the "Company"), the Guarantors (as
hereinafter defined) party hereto and U.S. Bank N.A., a national banking
association, as trustee (the "Trustee").

RECITAL:

            The Company, the Guarantors and the Trustee agree as follows for the
benefit of each other and for the equal and ratable benefit of the Holders of
the 11¾% Series A Senior Notes due 2006 (the "Series A Notes") and the 11¾%
Series B Senior Notes due 2006 (the "Series B Notes" and, together with the
Series A Notes, the "Notes"), without preference of one series of Notes over the
other:

ARTICLE 1

DEFINITIONS AND INCORPORATION
BY REFERENCE

Section 1.01. Definitions.

            "144A Global Note" means a permanent global senior note that
contains the clause referred to in footnote 1, the paragraphs referred to in
footnotes 2 and 3 and the additional schedule referred to in footnote 4 to the
form of the Note attached hereto as Exhibit A-1, and that is deposited with the
Note Custodian and registered in the name of the Depository or its nominee,
representing Notes originally issued or transferred in reliance on Rule 144A.

            "Acquired Indebtedness"

means Indebtedness of a Person (a) existing at the time such Person becomes a
Restricted Subsidiary or (b) assumed in connection with acquisitions of
properties or assets from such Person. Acquired Indebtedness shall be deemed to
be incurred on the date the acquired Person becomes a Restricted Subsidiary or
the date of the related acquisition of properties or assets from such Person.



            "Adjusted Consolidated Net Tangible Assets" means (without
duplication), as of the date of determination, (i) the sum of (a) discounted
future net revenue from proved oil and gas reserves of the Company and the
Subsidiary Guarantors calculated in accordance with the Commission guidelines
before any state or federal income taxes, as estimated or audited by independent
petroleum engineers in one or more Reserve Reports prepared as of the end of the
Company's most recently completed fiscal year as increased by, as of the date of
determination, the discounted future net revenue of (A) estimated proved oil and
gas reserves of the Company and the Subsidiary Guarantors attributable to any
acquisition consummated since the effective date of such year-end Reserve
Reports and, solely for purposes of the calculation described in Section
4.09(a), any acquisition consummated concurrently with the incurrence of
Indebtedness under Section 4.09(a) of this Indenture and (B) estimated oil and
gas reserves of the Company and the Subsidiary Guarantors attributable to
extensions, discoveries and other additions and upward revisions of estimates of
proved oil and gas reserves due to exploration, development or exploitation,
production or other activities conducted or otherwise occurring since the
effective date of such year-end Reserve Reports which, in the case of
sub-clauses (A) and (B), would, in accordance with standard industry practice,
result in such increases, in each case calculated in accordance with Commission
guidelines (utilizing the prices utilized in such year-end Reserve Reports), and
decreased by, as of the date of determination, the discounted future net revenue
of (C) estimated proved oil and gas reserves of the Company and the Subsidiary
Guarantors produced or disposed of since the effective date of such year-end
Reserve Reports and (D) reductions in the estimated oil and gas reserves of the
Company and the Subsidiary Guarantors since the effective date of such year-end
Reserve Reports attributable to downward revisions of estimates of proved oil
and gas reserves due to exploration, development or exploitation, production or
other activities conducted or otherwise occurring since the effective date of
such year-end Reserve Reports which would, in accordance with standard industry
practice, result in such revisions, in each case calculated in accordance with
Commission guidelines (utilizing the prices utilized in such year-end Reserve
Reports); provided that, in the case of each of the determinations made pursuant
to sub-clauses (A) through (D) above, such increases and decreases shall be as
estimated by the Company's engineers, except that if there is a Material Change
and in connection with the incurrence of Indebtedness for which the Consolidated
Interest Coverage Ratio must be determined, all or any part of an increase in
discounted future net revenue resulting from the matters described in
sub-clauses (A) and (B) above is needed to permit the incurrence of such
Indebtedness, then the discounted future net revenue utilized for purposes of
this clause (i)(a) shall be confirmed in writing by independent petroleum
engineers, provided further that, if the events referred to in sub-clauses (C)
and (D) above, when taken alone, would not cause a Material Change, then such
written confirmation need only cover the incremental additions to discounted
future net revenue resulting from the determinations made pursuant to
sub-clauses (A) and (B) above to the extent needed to permit the incurrence of
such Indebtedness, (b) the capitalized costs that are attributable to oil and
gas properties of the Company and the Subsidiary Guarantors to which no proved
oil and gas reserves are attributed, based on the Company's books and records as
of a date no earlier than the date of the Company's latest annual or quarterly
financial statements, (c) the Net Working Capital on a date no earlier than the
date of the Company's latest annual or quarterly financial statements and (d)
the greater of (A) the net book value on a date no earlier than the date of the
Company's latest annual or quarterly financial statements and (B) the appraised
value, as estimated by independent appraisers, of other tangible assets
(including the amount of Investments in unconsolidated Subsidiaries) of the
Company and the Subsidiary Guarantors, as of a date no earlier than the date of
the Company's latest audited financial statements, minus (ii) the sum of (a)
minority interests, (b) any non-current portion of gas balancing liabilities of
the Company and its Subsidiary Guarantors reflected in the Company's latest
annual or quarterly financial statements, (c) the discounted future net revenue,
calculated in accordance with Commission guidelines (utilizing the prices
utilized in the Company's year-end Reserve Reports), attributable to reserves
which are required to be delivered to third parties to fully satisfy the
obligations of the Company and its Subsidiary Guarantors with respect to
Production Payments on the schedules specified with respect thereto, (d) the
discounted future net revenue, calculated in accordance with Commission
guidelines (utilizing the same prices utilized in the Company's year-end Reserve
Reports), attributable to reserves subject to participation interests,
overriding royalty interests or other interests of third parties, pursuant to
participation, partnership, vendor financing or other agreements then in effect,
or which otherwise are required to be delivered to third parties but only to the
extent included in clause (i)(a) of this paragraph and (e) the amount of
environmental liabilities payable by the Company or any Subsidiary Guarantor as
reflected in the financial statements of the Company. If the Company changes its
method of accounting from the full cost method to the successful efforts method
or a similar method of accounting, Adjusted Consolidated Net Tangible Assets
will continue to be calculated as if the Company was still using the full cost
method of accounting.

            "Affiliate" of any specified Person means an "affiliate" of such
Person, as such term is defined for purposes of Rule 144 under the Securities
Act.

            "Agent" means any Registrar or Paying Agent.

            "Applicable Procedures" means, with respect to any transfer or
exchange of beneficial interests in a Global Note, the rules and procedures of
the Depository, Euroclear or Clearstream that apply to such transfer or
exchange.

            "Asset Sale" means (a) the sale, lease, conveyance or other
disposition (a "disposition") of any properties, assets or rights (including,
without limitation, by way of a sale and leaseback), excluding dispositions in
the ordinary course of business (provided that the disposition of all or
substantially all of the properties or assets of the Company and its Restricted
Subsidiaries taken as a whole will be subject to Sections 4.15 and 5.01 of this
Indenture and not to the provisions of Section 4.10 hereof), (b) the issue or
sale by the Company or any of its Restricted Subsidiaries of Equity Interests of
any of the Company's Subsidiaries, and (c) any Event of Loss, whether in the
case of clause (a), (b) or (c), in a single transaction or a series of related
transactions, provided that such transaction or series of related transactions
(i) involves properties, assets or rights having a fair market value in excess
of $3,000,000 or (ii) results in the payment of net proceeds (including
insurance proceeds from an Event of Loss) in excess of $3,000,000.
Notwithstanding the foregoing provisions of this definition, the following
transactions will be deemed not to be Asset Sales: (A) a disposition of obsolete
or excess equipment or other properties or assets; (B) a disposition of
properties or assets (including Equity Interests) by the Company to a Wholly
Owned Restricted Subsidiary or by a Restricted Subsidiary to the Company or to a
Wholly Owned Restricted Subsidiary; (C) a disposition of cash or Cash
Equivalents; (D) a disposition of properties or assets (including Equity
Interests) that constitutes a Permitted Investment or a Restricted Payment that
is permitted by Section 4.07 of this Indenture; (E) any charter or lease of any
equipment or other properties or assets entered into in the ordinary course of
business and with respect to which the Company or any Restricted Subsidiary
thereof is the lessor, except any such charter or lease that provides for the
acquisition of such properties or assets by the lessee during or at the end of
the term thereof for an amount that is less than the fair market value thereof
at the time the right to acquire such properties or assets occurs; (F) any trade
or exchange by the Company or any Restricted Subsidiary of the Company of
equipment or other properties or assets for equipment or other properties or
assets owned or held by another Person, provided that the fair market value of
the properties or assets traded or exchanged by the Company or such Restricted
Subsidiary (together with any cash or Cash Equivalents) is reasonably equivalent
to the fair market value of the properties or assets (together with any cash or
Cash Equivalents) to be received by the Company or such Restricted Subsidiary;
and (G) the conveyance, sale, transfer or other disposition by the Company and
its Restricted Subsidiaries of crude oil and natural gas production and refined
products. The fair market value of any non-cash proceeds of a disposition of
properties or assets and of any properties or assets referred to in the
foregoing clause (E) of this definition shall be determined in the manner
contemplated in the definition of the term "fair market value," the results of
which determination shall be set forth in an Officers' Certificate delivered to
the Trustee.

            "Attributable Indebtedness" in respect of a sale-and-leaseback
transaction means, at the time of determination, the present value (discounted
at the rate of interest implicit in such transaction, determined in accordance
with GAAP) of the obligation of the lessee for net rental payments during the
remaining term of the lease included in such sale-and-lease-back transaction
(including any period for which such lease has been extended or may, at the
option of the lessor, be extended). As used in the preceding sentence, the "net
rental payments" under any lease for any such period shall mean the sum of
rental and other payments required to be paid with respect to such period by the
lessee thereunder, excluding any amounts required to be paid by such lessee on
account of maintenance and repairs, insurance, taxes, assessments, water rates
or similar charges. In the case of any lease that is terminable by the lessee
upon payment of penalty, such net rental payment shall also include the amount
of such penalty, but no rent shall be considered as required to be paid under
such lease subsequent to the first date upon which it may be so terminated.

            "Bankruptcy Law" means Title 11, United States Code, or any similar
federal or state law for the relief of debtors.

            "Board of Directors" means the Board of Directors of the Company, or
any authorized committee of the Board of Directors.

            "Board Resolution" means a copy of a resolution delivered to the
Trustee and certified by the Secretary or an Assistant Secretary of the Company
to have been duly adopted by the Board of Directors and to be in full force and
effect on the date of such certification.

            "Business Day" means any day other than a Legal Holiday.

            "Capital Lease Obligation" means, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized on a balance sheet in
accordance with GAAP.

            "Capital Stock" means (a) in the case of a corporation, corporate
stock (including Preferred Stock), (b) in the case of an association or business
entity, any and all shares, interests, participations, rights or other
equivalents (however designated) of corporate stock, (c) in the case of a
partnership or limited liability company, partnership or membership interests
(whether general or limited) and (d) any other interest or participation that
confers on a Person the right to receive a share of the profits and losses of,
or distributions of assets of, the issuing Person.

            "Cash Equivalents" means (a) securities issued or directly and fully
guaranteed or insured by the government of the United States of America or any
agency or instrumentality of any such government (provided that the full faith
and credit of such government is pledged in support thereof), in each case
having maturities of not more than six months from the date of acquisition, (b)
certificates of deposit and Eurodollar time deposits with maturities of six
months or less from the date of acquisition, bankers' acceptances with
maturities not exceeding six months, money market deposit accounts, and time
deposit accounts, in each case with or issued by any commercial bank organized
under the laws of any country that is a member of the Organization for Economic
Cooperation and Development having capital and surplus in excess of $500,000,000
and whose long-term debt securities are rated at least A3 by Moody's and at
least A- by S&P, (c) repurchase obligations with a term of not more than 30 days
for underlying securities of the types described in clauses (a) and (b) above
entered into with any financial institution meeting the qualifications specified
in clause (b) above, (d) commercial paper having a rating of at least P-1 from
Moody's or at least A-1 from S&P and in each case maturing within 270 days after
the date of acquisition and (e) money market mutual funds substantially all of
the assets of which are of the type described in any of the foregoing clauses
(a) through (d).

            "Change of Control" means the occurrence of any of the following:
(a) the sale, lease, transfer, conveyance or other disposition (other than by
way of merger or consolidation), in one or a series of related transactions, of
all or substantially all of the properties or assets of the Company and its
Subsidiaries, taken as a whole, to another Person (other than a Person that is
controlled by the Permitted Holders), (b) the adoption of a voluntary plan
relating to the liquidation or dissolution of the Company, (c) the consummation
of any transaction (including, without limitation, any merger or consolidation)
the result of which is that any "person" (as such term is used in Section 13(d)
(3) of the Exchange Act) becomes the "beneficial owner" (as such term is defined
in Rule 13d-3 and Rule 13d-5 under the Exchange Act), other than one or more
Permitted Holders, directly or indirectly through one or more intermediaries, of
more than 50% of the voting power of the outstanding Voting Stock of the Company
or (d) the first day on which more than a majority of the members of the Board
of Directors are not Continuing Directors; provided, however, that a transaction
in which the Company becomes a Subsidiary of another Person (other than a Person
that is an individual) shall not constitute a Change of Control if (i) the
stockholders of the Company immediately prior to such transaction "beneficially
own" (as such term is defined in Rule 13d-3 and Rule 13d-5 under the Exchange
Act), directly or indirectly through one or more intermediaries, at least a
majority of the voting power of the outstanding Voting Stock of such other
Person immediately following the consummation of such transaction and (ii)
immediately following the consummation of such transaction, no "person" (as such
term is defined above), other than such other Person (but including the holders
of the Equity Interests of such other Person), "beneficially owns" (as such term
is defined above), directly or indirectly through one or more intermediaries,
more than 50% of the voting power of the outstanding Voting Stock of the
Company.

            "Clearstream" means Clearstream Banking, société anonyme.

            "Common Stock" means the common stock of the Company, par value
$.001 per share.

            "Company"

means the party named as such in the first paragraph of this Indenture until a
successor replaces it in accordance with the applicable provisions of this
Indenture and thereafter means such successor.



            "Consolidated Cash Flow" means, with respect to any Person for any
period, the Consolidated Net Income of such Person for such period plus, to the
extent deducted or excluded in calculating Consolidated Net Income for such
period, (a) an amount equal to any extraordinary loss plus any net loss realized
by such Person or any of its Restricted Subsidiaries in connection with an Asset
Sale, (b) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries, (c) Consolidated Interest Expense of such Person and
its Restricted Subsidiaries (including, for purposes of this definition only,
the aggregate amount of dividends accrued on Preferred Stock of the Person and
its Restricted Subsidiaries, to the extent such Preferred Stock is owned by
Persons other than the Company or its Restricted Subsidiaries), (d) depreciation
and amortization (including amortization of goodwill and other intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) of such Person and its Restricted Subsidiaries and (e) other non-cash
charges, in each case, on a consolidated basis and determined in accordance with
GAAP.

            "Consolidated Interest Coverage Ratio" means, with respect to any
Person for any period, the ratio of the Consolidated Cash Flow of such Person
for such period to the Consolidated Interest Expense of such Person for such
period; provided, however, that the Consolidated Interest Coverage Ratio shall
be calculated giving pro forma effect to each of the following transactions as
if each such transaction had occurred at the beginning of the applicable
four-quarter reference period: (a) any incurrence, assumption, guarantee,
repayment, purchase or redemption by such Person or any of its Restricted
Subsidiaries of any Indebtedness (other than revolving credit borrowings)
subsequent to the commencement of the period for which the Consolidated Interest
Coverage Ratio is being calculated but prior to the date on which the event
occurred for which the calculation of the Consolidated Interest Coverage Ratio
is made (the "Calculation Date"); (b) any acquisition that has been made by such
Person or any of its Restricted Subsidiaries, or approved and expected to be
consummated within 30 days of the Calculation Date, including, in each case,
through a merger or consolidation, and including any related financing
transactions, during the four-quarter reference period or subsequent to such
reference period and on or prior to the Calculation Date (in which case
Consolidated Cash Flow for such reference period shall be calculated without
giving effect to clause (c) of the proviso to the definition of Consolidated Net
Income); and (c) any other transaction that may be given pro forma effect in
accordance with Article 11 of Regulation S-X under the Securities Act as in
effect from time to time; provided, further, however, that (i) the Consolidated
Cash Flow attributable to discontinued operations, as determined in accordance
with GAAP, and operations or businesses disposed of prior to the Calculation
Date, shall be excluded and (ii) the Consolidated Interest Expense attributable
to discontinued operations, as determined in accordance with GAAP, and
operations or businesses disposed of prior to the Calculation Date, shall be
excluded, but only to the extent that the obligations giving rise to such
Consolidated Interest Expense will not be obligations of the referent Person or
any of its Restricted Subsidiaries following the Calculation Date.

            "Consolidated Interest Expense" means, with respect to any Person
for any period, the sum, without duplication, of (a) the consolidated interest
expense of such Person and its Restricted Subsidiaries for such period, whether
paid or accrued (including, without limitation, amortization of original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capital Lease Obligations, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers' acceptance financings, and
net payments (if any) pursuant to Hedging Obligations but excluding amortization
of debt issuance costs); (b) the consolidated interest expense of such Person
and its Restricted Subsidiaries that was capitalized during such period; and (c)
the aggregate amount of dividends paid on Preferred Stock of the Person and its
Restricted Subsidiaries, to the extent such Preferred Stock is owned by Persons
other than the Company or its Restricted Subsidiaries.

            "Consolidated Net Income" means, with respect to any Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP, provided that (a) the Net Income (but not loss) of any Person that is
not a Restricted Subsidiary or that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions paid in cash to the referent Person or a Wholly Owned Restricted
Subsidiary thereof, (b) the Net Income of any Restricted Subsidiary shall be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that Net Income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders (other than those agreements permitted under clauses (c)(1), (2),
(3), (4), (8), (9), (10) and (11) of Section 4.08) and (c) the cumulative effect
of a change in accounting principles shall be excluded.

            "Consolidated Net Worth" means, with respect to any Person as of any
date, the sum of (a) the consolidated equity of the common stockholders of such
Person and its consolidated Restricted Subsidiaries as of such date plus (b) the
respective amounts reported on such Person's balance sheet as of such date with
respect to any series of preferred stock (other than Disqualified Stock) that by
its terms is not entitled to the payment of dividends unless such dividends may
be declared and paid only out of net earnings in respect of the year of such
declaration and payment, but only to the extent of any cash received by such
Person upon issuance of such preferred stock, less (1) all write-ups (other than
write-ups resulting from foreign currency translations and write-ups of tangible
assets of a going concern business made within 12 months after the acquisition
of such business) subsequent to the Issue Date in the book value of any asset
owned by such Person or a consolidated Restricted Subsidiary of such Person, (2)
all investments as of such date in unconsolidated Subsidiaries and in Persons
that are not Restricted Subsidiaries and (3) all unamortized debt discount and
expense and unamortized deferred charges as of such date, in each case
determined in accordance with GAAP.

            "Continuing Directors" means, as of any date of determination, any
member of the Board of Directors who (a) was a member of the Board of Directors
on the Issue Date or (b) was nominated for election to the Board of Directors
with the approval of, or whose election to the Board of Directors was ratified
by, at least two-thirds of the directors who were members of the Board of
Directors on the Issue Date or who were so elected to the Board of Directors
thereafter.

            "Corporate Trust Office" shall be at the address of the Trustee
specified in Section 11.02 hereof or such other address as to which the Trustee
may give notice to the Company.

            "Credit Facility" means that certain Credit Agreement dated as of
July 27, 2001, by and among the Company, Fortis Capital Corp. and the other
banks named therein, including any related notes, guarantees, collateral
documents, instruments and agreements executed in connection therewith, in each
case as amended, restated, modified, supplemented, extended, renewed, replaced,
refinanced or restructured from time to time, whether by the same or any other
agent or agents, lender or group of lenders, whether represented by one or more
agreements and whether one or more guarantors are added or removed.

            "Custodian" means any receiver, trustee, assignee, liquidator,
sequestrator or similar official under any Bankruptcy Law.

            "Default" means any event that is, or with the passage of time or
the giving of notice or both would be, an Event of Default.

            "Definitive Notes" means Notes that are in the form of Exhibit A-1
attached hereto (but without including the text referred to in footnotes 1, 2
and 4 thereto).

            "Depository" means, with respect to the Notes issuable or issued in
whole or in part in global form, the Person specified in Section 2.03 hereof as
the Depository with respect to the Notes, until a successor shall have been
appointed and becomes such pursuant to the applicable provision of this
Indenture, and, thereafter, "Depository" shall mean or include such successor.

            "Disqualified Stock" means any Capital Stock that, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures (excluding any
maturity as a result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is 91 days after the date on which the Notes mature or are
redeemed or retired in full; provided, however, that any Capital Stock that
would constitute Disqualified Stock solely because the holders thereof (or of
any security into which it is convertible or for which it is exchangeable) have
the right to require the issuer to repurchase such Capital Stock (or such
security into which it is convertible or for which it is exchangeable) upon the
occurrence of any of the events constituting an Asset Sale or a Change of
Control shall not constitute Disqualified Stock if such Capital Stock (and all
such securities into which it is convertible or for which it is exchangeable)
provides that the issuer thereof will not repurchase or redeem any such Capital
Stock (or any such security into which it is convertible or for which it is
exchangeable) pursuant to such provisions prior to compliance by the Company
with Section 4.10 or 4.15 of this Indenture, as the case may be.

            "$," "dollars"

and "U.S. dollars" denote the lawful currency of the United States of America.



            "Equity Interests" means Capital Stock and all warrants, options or
other rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

            "Euroclear" means Euroclear Bank N.V./S.A or its successor as
operator of the Euroclear System.

            "Event of Loss"

means, with respect to any property or asset of the Company or any Restricted
Subsidiary, (a) any damage to such property or asset that results in an
insurance settlement with respect thereto on the basis of a total loss or a
constructive or compromised total loss or (b) the confiscation, condemnation or
requisition of title to such property or asset by any government or
instrumentality or agency thereof.



            "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

            "Exchange Offer" means the offer that may be made by the Company
pursuant to a Registration Rights Agreement to issue Series B Notes in exchange
for Series A Notes.

            "Existing Indebtedness" means Indebtedness of the Company and its
Restricted Subsidiaries (other than Indebtedness under the Credit Facility) in
existence on the Issue Date, until such amounts are repaid.

            The term "fair market value" means, with respect to any property,
asset or Investment, the fair market value of such property, asset or Investment
at the time of the event requiring such determination, as determined in good
faith by the President of the Company in his sole discretion with respect to any
property, asset or Investment that is less than $5,000,000 or as determined in
good faith by the Board of Directors of the Company with respect to any asset or
Investment that is between $5,000,000 and $25,000,000, or, with respect to any
asset or Investment in excess of $25,000,000 (other than cash or Cash
Equivalents), as determined by a reputable investment appraisal firm that is, in
the judgment of the members of such Board of Directors, qualified to perform the
task for which such firm has been engaged and independent with respect to the
Company.

            "Funded Indebtedness" means any Indebtedness for money borrowed that
by its terms matures at, or is extendable or renewable at the option of the
obligor to, a date more than 12 months after the date of the incurrence of such
Indebtedness.

            "GAAP" means generally accepted accounting principles in the United
States, which are in effect from time to time.

            "Global Note" means, individually and collectively, the Unrestricted
Global Note, the Regulation S Permanent Global Note, the Regulation S Temporary
Global Note, the IAI Global Note and the 144A Global Note.

            "Guarantor" means (a) each Restricted Subsidiary of the Company
named on the signature pages hereof, (b) any other Restricted Subsidiary of the
Company that executes a Subsidiary Guarantee in accordance with Sections 4.13
and 10.02 hereof and (c) the respective successors and assigns of such
Restricted Subsidiaries, as required under Article 10 hereof, in each case until
such time as any such Restricted Subsidiary shall be released and relieved of
its obligations pursuant to Section 10.04 or 10.05 hereof.

            "Hedging Obligations" means, with respect to any Person, the
obligations of such Person under (a) interest rate swap agreements, interest
rate cap agreements and interest rate collar agreements, (b) other agreements or
arrangements designed to protect such Person against fluctuations in interest
rates, (c) any foreign currency futures contract, option or similar agreement or
arrangement designed to protect such Person against fluctuations in foreign
currency rates, and (d) any Oil and Gas Hedging Contract, in each case to the
extent such obligations are incurred in the ordinary course of business of such
Person and not for speculative purposes.

            "Holder" means a Person in whose name a Note is registered.

            "Hydrocarbons"

means oil, natural gas, condensate and natural gas liquids.



            "IAI Global Note"

means a permanent global senior note that contains the clause referred to in
footnote 1, the paragraphs referred to in footnotes 2 and 3 and the additional
schedule referred to in footnote 4 to the form of the Note attached hereto as
Exhibit A-1, and that is deposited with the Note Custodian and registered in the
name of the Depository or its nominee, representing Notes transferred to
Institutional Accredited Investors.



            "Indebtedness" means, with respect to any Person, any indebtedness
of such Person, whether or not contingent, in respect of (i) borrowed money
including, without limitation, any guarantee thereof, or (ii) evidenced by
bonds, debentures, notes or similar instruments or letters of credit (or
reimbursement agreements in respect thereof) or bankers' acceptances or
representing Capital Lease Obligations or the deferred and unpaid purchase price
of any property or assets, or representing any Hedging Obligations, if and to
the extent any of the foregoing indebtedness (other than letters of credit and
Hedging Obligations) would appear as a liability upon a balance sheet of such
Person prepared in accordance with GAAP; provided, however, that any Production
Payments, accrued expenses or trade payables of such Person shall not constitute
Indebtedness. The amount of any Indebtedness outstanding as of any date shall be
(a) the accreted value thereof, in the case of any Indebtedness that does not
require current payments of interest, and (b) the principal amount thereof, in
the case of any other Indebtedness (with letters of credit being deemed to have
a principal amount equal to the maximum potential liability of such Person and
its Restricted Subsidiaries thereunder).

            "Indenture" means this Indenture, as amended or supplemented from
time to time.

            "Indirect Participant" means a Person who holds an interest through
a Participant.

            "Initial Investors" has the meaning assigned to such term in the
Registration Rights Agreement.

            "Institutional Accredited Investor" means an "accredited investor"
as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act other
than a QIB.

            "Investments" means, with respect to any Person, all investments by
such Person in other Persons (including Affiliates) in the forms of direct or
indirect loans (including guarantees by the referent Person of, and Liens on any
property or assets of the referent Person securing, Indebtedness or other
obligations of other Persons), advances or capital contributions (excluding
commission, travel and similar advances to officers and employees made in the
ordinary course of business), purchases or other acquisitions for consideration
of Indebtedness, Equity Interests or other securities, together with all items
that are or would be classified as investments on a balance sheet prepared in
accordance with GAAP; provided, however, that the following shall not constitute
Investments: (i) extensions of trade credit or other advances to customers on
commercially reasonable terms in accordance with normal trade practices or
otherwise in the ordinary course of business, (ii) Hedging Obligations and
(iii) endorsements of negotiable instruments and documents in the ordinary
course of business. If the Company or any Restricted Subsidiary of the Company
sells or otherwise disposes of any Equity Interests of any direct or indirect
Restricted Subsidiary of the Company such that, after giving effect to any such
sale or disposition, such Person is no longer a Restricted Subsidiary of the
Company, the Company shall be deemed to have made an Investment on the date of
any such sale or disposition equal to the fair market value of the Equity
Interests of such Restricted Subsidiary not sold or disposed of in an amount
determined as provided in Section 4.07 of this Indenture.

            "Issue Date" means the first date on which the Series A Notes are
issued hereunder.

            "Legal Holiday" means a Saturday, a Sunday or a day on which banking
institutions in New Orleans, Louisiana, or at a place of payment with respect to
the Notes are authorized by law, regulation or executive order to remain closed.
If a payment date is a Legal Holiday at a place of payment, payment may be made
at that place on the next succeeding day that is not a Legal Holiday, and no
interest shall accrue for the intervening period.

            "Lien" means, with respect to any property or asset, any mortgage,
lien, pledge, charge, security interest or encumbrance of any kind in respect of
such property or asset, whether or not filed, recorded or otherwise perfected
under applicable law (including any conditional sale or other title retention
agreement, any lease in the nature thereof, any option or other agreement to
sell or give a security interest in and any filing of or agreement to give any
financing statement under the Uniform Commercial Code (or equivalent statutes)
of any jurisdiction other than a precautionary financing statement respecting a
lease not intended as a security agreement) or any assignment (or agreement to
assign) any right to income or profits from any property or asset by way of
security.

            "Liquidated Damages" means all liquidated damages then owing
pursuant to a Registration Rights Agreement, including any liquidated damages
expressed in terms of additional interest on the Series A Notes.

            "Material Change" means an increase or decrease (excluding changes
that result solely from changes in prices) of more than 50% during a fiscal
quarter in the estimated discounted future net cash flows from proved oil and
gas reserves of the Company and its Restricted Subsidiaries, calculated in
accordance with clause (a)(i) of the definition of Adjusted Consolidated Net
Tangible Assets; provided, however, that the following will be excluded from the
calculation of Material Change the estimated discounted future net cash flows
from: (i) any acquisitions during the quarter of oil and gas reserves that have
been audited by a nationally recognized firm of independent petroleum engineers
and (ii) any disposition of properties held at the beginning of such quarter
that have been disposed of as provided in Section 4.10.

            "Moody's" means Moody's Investors Service, Inc. or any successor to
the rating agency business thereof.

            "Net Income" means, with respect to any Person, the net income (or
loss) of such Person, determined in accordance with GAAP and before any
reduction in respect of preferred stock dividends, excluding, however, (a) any
gain (but not loss), together with any related provision for taxes on such gain
(but not loss), realized in connection with (i) any Asset Sale (including,
without limitation, dispositions pursuant to sale-and-leaseback transactions) or
(ii) the disposition of any securities by such Person or any of its Restricted
Subsidiaries or the extinguishment of any Indebtedness of such Person or any of
its Restricted Subsidiaries and (b) any extraordinary or nonrecurring gain (but
not loss), together with any related provision for taxes on such extraordinary
or nonrecurring gain (but not loss).

            "Net Proceeds" means the aggregate cash proceeds received by the
Company or any of its Restricted Subsidiaries in respect of any Asset Sale
(including, without limitation, any cash received upon the sale or other
disposition of any non-cash consideration received in any Asset Sale), net of
(without duplication) the following: (a) the direct costs relating to such Asset
Sale (including, without limitation, legal, accounting and investment banking
fees, sales commissions, recording fees, title transfer fees, title insurance
premiums, appraiser fees and costs incurred in connection with preparing such
asset for sale) and any relocation expenses incurred as a result thereof, (b)
taxes paid or estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements), (c) amounts required to be applied to the repayment of
Indebtedness (other than under the Credit Facility) secured by a Lien on the
property or assets that were the subject of such Asset Sale and (d) any reserve
established in accordance with GAAP or any amount placed in escrow, in either
case for adjustment in respect of the sale price of such property or assets,
until such time as such reserve is reversed or such escrow arrangement is
terminated, in which case Net Proceeds shall include only the amount of the
reserve so reversed or the amount returned to the Company or its Restricted
Subsidiaries from such escrow arrangement, as the case may be.

            "Net Working Capital" of any Person means (i) all current assets of
such Person and if such Person is the Company, the Subsidiary Guarantors, and if
such Person is not the Company, its Restricted Subsidiaries, minus (ii) all
current liabilities of such Person and its consolidated Subsidiaries other than
the current portion of long-term Indebtedness, each item to be determined on a
consolidated basis in conformity with GAAP.

            "Non-Recourse Debt" means Indebtedness (a) as to which neither the
Company nor any of its Restricted Subsidiaries (i) provides credit support of
any kind (including any undertaking, agreement or instrument that would
constitute Indebtedness) or is otherwise directly or indirectly liable (as a
guarantor or otherwise) or (ii) constitutes the lender, (b) no default with
respect to which (including any rights the holders thereof may have to take
enforcement action against an Unrestricted Subsidiary) would permit (upon
notice, lapse of time or both) the holders of Indebtedness of the Company or any
of its Restricted Subsidiaries to declare a default on such Indebtedness or
cause the payment thereof to be accelerated or payable prior to its stated
maturity and (c) as to which the lenders have been notified in writing that they
will not have any recourse to the stock or assets of the Company or any of its
Restricted Subsidiaries.

            "Notes"

has the meaning attributed thereto in the Recital of this Indenture.



            "Note Custodian" means the Trustee, as custodian with respect to the
Notes in global form, or any successor entity thereto.

            "Obligations" means any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.

            "Officer" means, with respect to any Person, the Chairman of the
Board, the Chief Executive Officer, the President, the Chief Operating Officer,
the Chief Financial Officer, the Chief Administrative Officer, the Treasurer,
any Assistant Treasurer, the Controller, the Secretary or any Vice President of
such Person.

            "Officers' Certificate" means a certificate signed on behalf of the
Company by two Officers of the Company, one of whom must be, in the case of the
Officers' Certificate referred to in Section 4.04(2) hereof, the principal
executive officer, the principal financial officer, the treasurer or the
principal accounting officer of the Company, that meets the requirements of
Section 11.05 hereof.

            "Oil and Gas Assets"

means assets and properties used or useful in the Oil and Gas Business.



            "Oil and Gas Business"

means the business of acquiring, holding, leasing, selling, exploiting and
developing oil and gas assets and properties, including the exploration for, and
exploitation, development, production, processing, purchasing, marketing and
transportation of, Hydrocarbons and other related oil and gas businesses.



            "Oil and Gas Hedging Contract"

means any oil and gas purchase or hedging agreement, and other agreement or
arrangement, in each case, that is designed to provide protection against oil
and gas price fluctuations.



            "Opinion of Counsel" means an opinion from legal counsel who is
reasonably acceptable to the Trustee, that meets the requirements of Section
11.05 hereof. Unless otherwise provided in this Indenture, the counsel may be an
employee of or counsel to the Company, any Subsidiary of the Company or the
Trustee.

            "Original Notes" has the meaning set forth in Section 2.02 hereof.

            "Pari Passu Indebtedness" means, with respect to any Net Proceeds
from Asset Sales, Indebtedness of the Company and its Restricted Subsidiaries
the terms of which require the Company or such Restricted Subsidiary to apply
such Net Proceeds to offer to repurchase such Indebtedness.

            "Participant" means with respect to DTC, Euroclear or Clearstream, a
Person who has an account with DTC, Euroclear or Clearstream, respectively (and,
with respect to DTC, shall include Euroclear and Clearstream).

            "Permitted Holders"

means (a) Jefferies & Company, Inc. ("Jefferies") and (b) any Affiliates of
Jefferies.



            "Permitted Investments" means (a) any Investment in the Company
(including, without limitation, any acquisition of the Notes) or in a Wholly
Owned Restricted Subsidiary of the Company, other than any Investment described
in clauses (a), (b) or (c) of the definition of "Restricted Payments," (b) any
Investment in cash or Cash Equivalents, (c) any Investment by the Company or any
Restricted Subsidiary of the Company in a Person if as a result of such
Investment (i) such Person becomes a Wholly Owned Restricted Subsidiary of the
Company or (ii) such Person is merged or consolidated with or into, or transfers
or conveys all or substantially all of its properties or assets to, or is
liquidated into, the Company or a Wholly Owned Restricted Subsidiary of the
Company, (d) any Investment made as a result of the receipt of non-cash
consideration from (i) an Asset Sale that was made pursuant to and in compliance
with Section 4.10 hereof or (ii) a disposition of assets that does not
constitute an Asset Sale, (e) loans or advances to employees of the Company and
its Restricted Subsidiaries made in the ordinary course of business not to
exceed $500,000 in the aggregate, (f) receivables owing to the Company or any of
its Restricted Subsidiaries if created or acquired in the ordinary course of
business, (g) any Investment to the extent paid for with Capital Stock (other
than Disqualified Stock) of the Company, (h) any Investment made in the form of
equity securities of the Company or any of its Restricted Subsidiaries,
(i) Investments in a Person engaged principally in the Oil and Gas Business or
other businesses reasonably complementary or related thereto as determined in
good faith by the Board of Directors, provided that the aggregate amount of all
such Investments at any one time outstanding pursuant to this clause (i) in
Persons that are not Restricted Subsidiaries of the Company shall not exceed
$10.0 million, (j) Investments in stock, obligations or securities received in
settlement of any debts owing to the Company or any Restricted Subsidiary of the
Company, in each case as to any debts owing to the Company or any Restricted
Subsidiary of the Company that arose in the ordinary course of business of the
Company or any such Restricted Subsidiary or in satisfaction of judgment,
(k) Investments in Oil and Gas Assets, (l) entry into operating agreements,
partnership agreements, joint ventures, working interests, royalty interests,
mineral leases, processing agreements, farm-out agreements, contracts for the
sale, transportation or exchange of oil and natural gas, unitization agreements,
pooling arrangements, area of mutual interest agreements, development
agreements, joint ownership arrangements and other similar or customary
agreements, transactions, properties, interests and arrangements, whether or not
any such Investment involves or results in the creation of a legal entity, and
Investments and expenditures in connection therewith or pursuant thereto, in
each case made or entered into in the ordinary course of the Company or its
Restricted Subsidiaries' Oil and Gas Business and (m) other Investments not in
excess of $10,000,000 at any time outstanding,

            "Permitted Liens" means (a) Liens securing Indebtedness incurred
pursuant to clause (a) of the second paragraph of Section 4.09 hereof, (b) Liens
in favor of the Company and its Restricted Subsidiaries, (c) Liens on any
property or asset of a Person existing at the time such Person becomes a
Restricted Subsidiary of the Company, provided that such Liens were in existence
prior to such merger or consolidation, were not created in contemplation of it
and do not extend to any property or asset of the Company or any of its
Restricted Subsidiaries other than those of the Person merged into or
consolidated with the Company or any of its Restricted Subsidiaries, (d) Liens
on any property or asset existing at the time of acquisition thereof by the
Company or any Restricted Subsidiary of the Company, provided that such Liens
were in existence prior to such acquisition, were not created in contemplation
of it and do not extend to any other property or asset of the Company or any of
its Restricted Subsidiaries, (e) Liens securing the performance of tenders,
bids, statutory obligations, surety, appeal, return-of-money or performance
bonds, government contracts, insurance obligations or other obligations of a
like nature incurred in the ordinary course of business, (f) Liens securing
Hedging Obligations, (g) Liens existing on the Issue Date, (h) Liens securing
Non-Recourse Debt, (i) any interest or title of a lessor under a Capital Lease
Obligation or an operating lease, (j) Liens arising by reason of deposits
necessary to obtain standby letters of credit in the ordinary course of
business, (k) Liens on real or personal property or assets of the Company or a
Restricted Subsidiary thereof to secure Indebtedness incurred for the purpose of
(i) financing all or any part of the purchase price of such property or assets
incurred prior to, at the time of, or within 180 days after, completion of the
acquisition of such property or assets or (ii) financing all or any part of the
cost of construction or improvement of any such property or assets, including
exploration, development and production, provided that the amount of any such
financing shall not exceed the amount expended in the acquisition of, or the
construction or improvement of, such property or assets and such Liens shall not
extend to any other property or assets of the Company or a Restricted Subsidiary
thereof (other than any associated accounts, contracts and insurance proceeds),
(l) Liens securing Permitted Refinancing Indebtedness with respect to any
Indebtedness secured by Liens referred to in clauses (c), (d), (g), and (k)
above and in this clause (l), (m) Liens securing Indebtedness under a Revolving
Credit Facility, (n) Liens securing Indebtedness of the Company or any
Restricted Subsidiary of the Company that does not exceed $15,000,000 at any one
time outstanding, (o) Liens on any property or assets of the Company or any
Restricted Subsidiary of the Company that were substituted or exchanged as
collateral for other properties or assets of the Company or any Restricted
Subsidiary of the Company that are referred to in any of the preceding clauses
(c), (d) and (k) of this definition, provided that the fair market value of the
substituted or exchanged properties or assets substantially approximates, at the
time of the substitution or exchange, the fair market value of the other
properties or assets so referred to, (p) judgment Liens not giving rise to an
Event of Default so long as any appropriate legal proceeding that may have been
duly initiated for the review of such judgment has not been finally terminated
or the period within which such proceeding may be initiated has not expired, (q)
rights of banks to set off deposits against Indebtedness owed to said banks, (r)
Liens upon specific items of inventory or other goods and proceeds of the
Company or its Restricted Subsidiaries securing the Company's or any such
Restricted Subsidiary's obligations in respect of bankers' acceptances issued or
created for the account of any such Person to facilitate the purchase, shipment
or storage of such inventory or other goods in the ordinary course of business,
(s) Liens on pipeline or pipeline facilities which arise by operation of law,
(t) Liens reserved in oil and gas mineral leases for bonus or rental payments
and for compliance with the terms of such leases, (u) Production Payments and
Liens arising under partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, purchase, exchange,
transportation or processing (but not the refining) of oil, gas or other
hydrocarbons, unitization and pooling declarations and agreements, development
agreements, operating agreements, area of mutual interest agreements and other
similar agreements which are customary in the Oil and Gas Business, (v) legal or
equitable Liens deemed to exist by reason of negative pledge covenants and other
covenants or undertakings of a like nature, (w) Liens imposed by law, such as
carriers', warehousemen's and mechanics' Liens, in each case for sums not yet
due or being contested in good faith by appropriate proceedings, (x) pledges or
deposits by such Person under workers' compensation laws, unemployment insurance
laws or similar legislation, or good faith deposits in connection with bids,
tenders, contracts (other than for the payment of Indebtedness) or leases to
which such Person is a party, or deposits to secure public, statutory or
regulatory obligations of such Person or deposits of cash or United States
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business and
(y) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real property or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties which were
not Incurred in connection with indebtedness and which do not in the aggregate
materially impair their use in the operation of the business of such Person.

            "Permitted Refinancing Indebtedness" means any Indebtedness of the
Company or any of its Restricted Subsidiaries issued in exchange for, or the net
proceeds of which are used to extend, refinance, renew, replace, defease or
refund other Indebtedness of the Company or any of its Restricted Subsidiaries;
provided, however, that (a) the principal amount of such Permitted Refinancing
Indebtedness does not exceed the principal amount of, plus premium, if any, and
accrued interest on, the Indebtedness so extended, refinanced, renewed,
replaced, defeased or refunded (plus the amount of reasonable expenses incurred
in connection therewith), (b) such Permitted Refinancing Indebtedness has a
final maturity date no earlier than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being extended, refinanced, renewed,
replaced, defeased or refunded, (c) if the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded is subordinated in right of
payment to the Notes or the Subsidiary Guarantees, such Permitted Refinancing
Indebtedness is subordinated in right of payment to the Notes or the Subsidiary
Guarantees, as the case may be, on terms at least as favorable, taken as a
whole, to the Holders of Notes as those contained in the documentation governing
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded and (d) such Indebtedness is incurred either by the Company or the
Restricted Subsidiary that is the obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; provided, however, that a
Restricted Subsidiary may guarantee Permitted Refinancing Indebtedness incurred
by the Company, whether or not such Restricted Subsidiary was an obligor or
guarantor of the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded; provided, further, however, that if such Permitted
Refinancing Indebtedness is subordinated to the Notes, such guarantee shall be
subordinated to such Restricted Subsidiary's Subsidiary Guarantee to at least
the same extent.

            "Person"

means any individual, corporation, partnership, limited liability company, joint
venture, association, joint-stock company, trust, unincorporated organization or
government or agency or political subdivision thereof (including any subdivision
or ongoing business of any such entity or substantially all of the assets of any
such entity, subdivision or business).



            "Preferred Stock"

means, with respect to any Person, any and all shares, interests, participations
or other equivalents (however designated) of such Person's preferred or
preference stock, whether now outstanding or issued after the date of the
Indenture, including, without limitation, all classes and series of preferred or
preference stock of such Person.



            "Production Payment"

means any volumetric or dollar-denominated production payment or other similar
burden on the property of the Company or any of its Subsidiary Guarantors.



            "QIB" means a "qualified institutional buyer" as defined in Rule
144A under the Securities Act.

            "Qualified Equity Offering"

means any sale of Equity Interests (other than Disqualified Stock) of the
Company for cash.



            "Rating Agency"

means S&P and Moody's or, if S&P or Moody's shall have ceased to be a
"nationally recognized statistical rating organization" (as defined in Rule 436
under the Act) or shall have ceased to make publicly available a rating on any
outstanding securities of any company engaged primarily in the oil and gas
business, such other organization or organizations, as the case may be, then
making publicly available a rating on the Notes that the Company selects.



            "Rating Date"

means, in respect of each Change of Control, the date that is immediately before
the date of the first public announcement of an event or series of events that
results in a Change of Control.



            "Rating Decline"

means the occurrence on any date following the Rating Date and before a date
that is 90 days after the occurrence of a corresponding Change of Control (which
period shall be deemed to be extended so long as before the end of such 90-day
period and continuing thereafter the rating of the notes is under publicly
announced consideration for possible downgrade by either Rating Agency) of
either of the following: (1) the rating of the Notes by either Rating Agency
within such period shall be at least one gradation below the rating of the Notes
by such Rating Agency on the Rating Date, or (2) either Rating Agency shall
withdraw its ratings of the Notes. A gradation shall include changes within
rating categories (e.g., with respect to S&P a decline in a rating from BB+ to
BB, or from B to B-, will constitute a decrease of one gradation.



            "Registration Rights Agreement" means (a) the Registration Rights
Agreement, dated as of the Issue Date, by and among the Company, the Guarantors
and the Initial Investors relating to the Original Notes, a copy of which is
attached hereto as Annex A, and (b) any similar agreement that the Company may
enter into in relation to any other Series A Notes, in each case as such
agreement may be amended, modified or supplemented from time to time.

            "Regulation S" means Regulation S under the Securities Act.

            "Regulation S Global Note"

means a Regulation S Temporary Global Note or Regulation S Permanent Global
Note, as appropriate.



            "Regulation S Permanent Global Note" means a permanent global senior
note that contains the clause referred to in footnote 1, the paragraphs referred
to in footnotes 2 and 3 and the additional schedule referred to in footnote 4 to
the form of the Note attached hereto as Exhibit A-1, and that is deposited with
the Note Custodian and registered in the name of the Depository or its nominee,
representing Notes originally issued or transferred in reliance on Regulation S.

            "Regulation S Temporary Global Note"

means a single temporary global senior note in the form of the Note attached
hereto as Exhibit A-2 that is deposited with the Note Custodian and registered
in the name of the Depository or its nominee, representing Notes originally
issued or transferred in reliance on Regulation S.



            "Reserve Report"

means a report prepared by independent petroleum engineers with respect to
Hydrocarbon reserves in accordance with guidelines published by the Commission.



            "Responsible Officer," when used with respect to the Trustee, means
any officer within the Corporate Trust Department of the Trustee (or any
successor department of the Trustee) or any other officer of the Trustee
customarily performing functions similar to those performed by any of the above
designated officers and also means, with respect to a particular corporate trust
matter, any other officer to whom such matter is referred because of his
knowledge of and familiarity with the particular subject.

            "Restricted Beneficial Interest" means any beneficial interest of a
Participant or Indirect Participant in a Restricted Global Note.

            "Restricted Definitive Notes" means the Definitive Notes that are
required to bear the legend set forth in Section 2.06(f) hereof.

            "Restricted Global Notes" means the 144A Global Note, the IAI Global
Note and the Regulation S Global Note, each of which is required to bear the
legend set forth in Section 2.06(f) hereof.

            "Restricted Investment" means an Investment other than a Permitted
Investment.

            "Restricted Subsidiary" of a Person means any Subsidiary of such
Person that is not an Unrestricted Subsidiary.

            "Revolving Credit Facility"

means with respect to the Company or any Restricted Subsidiary, one or more
facilities (other than the Credit Agreement) with banks or other institutional
lenders providing for revolving credit loans which are secured by the accounts
receivable of the Company and the Restricted Subsidiaries and the inventory of
the Company and the Restricted Subsidiaries, in each case as amended, restated,
modified, renewed, refunded, replaced or refinanced in whole or in part from
time to time; provided that, the principal amount advanced under such facility
at any given time shall not exceed the sum of (a) 80% of the book value of the
accounts receivable of the Company and its Restricted Subsidiaries, and (b) 50%
of the book value of the inventory of the Company and its Restricted
Subsidiaries.



            "Rule 144A" means Rule 144A promulgated under the Securities Act.

            "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw-Hill Companies, Inc., or any successor to the rating agency business
thereof.

            "SEC" means the Securities and Exchange Commission.

            "Securities Act" means the Securities Act of 1933, as amended.

            "Series A Notes"

has the meaning attributed thereto in the Recital of this Indenture.



            "Series B Notes"

has the meaning attributed thereto in the Recital of this Indenture.



            "Significant Subsidiary" means (a) any Restricted Subsidiary of the
Company that would be a "significant subsidiary" as defined in Article 1, Rule
1-02 of Regulation S-X, promulgated pursuant to the Securities Act, as such
Regulation is in effect on the Issue Date, (b) any other Restricted Subsidiary
of the Company that provides a guarantee under the Credit Facility or incurs any
Funded Indebtedness and (c) their respective successors and assigns.

            "Stated Maturity" means, with respect to any installment of interest
or principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

            "Subsidiary" means, with respect to any Person, (a) any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by such
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof), (b) any partnership (i) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or (ii)
the only general partners of which are such Person or of one or more
Subsidiaries of such Person (or any combination thereof) and (c) any other
Person whose results for financial reporting purposes are consolidated with
those of such Person in accordance with GAAP.

            "Subsidiary Guarantees" means the joint and several guarantees
issued by all of the Guarantors pursuant to Article 10 hereof.

            "TIA" means the Trust Indenture Act of 1939 (15 U.S.C. §§
77aaa-77bbbb) as in effect on the date on which this Indenture is qualified
under the TIA.

            "Transfer Restricted Securities" means securities that bear or are
required to bear the legend set forth in Section 2.06(f) hereof, and includes
the Restricted Global Notes and the Restricted Definitive Notes.

            "Trustee" means the party named as such in the first paragraph of
this Indenture until a successor replaces it in accordance with the applicable
provisions of this Indenture and thereafter means the successor serving
hereunder.

            "Unrestricted Global Notes" means one or more Global Notes that do
not and are not required to bear the legend set forth in Section 2.06(f) hereof.

            "Unrestricted Subsidiary" means any Subsidiary of the Company that
is designated by the Board of Directors as an Unrestricted Subsidiary pursuant
to a Board Resolution and any Subsidiary of an Unrestricted Subsidiary. The
Board of Directors may designate a Subsidiary as an Unrestricted Subsidiary only
to the extent that such Subsidiary at the time of such designation (a) has no
Indebtedness other than Non-Recourse Debt, (b) is not party to any agreement,
contract, arrangement or understanding with the Company or any Restricted
Subsidiary of the Company unless such agreement, contract, arrangement or
understanding does not violate Section 4.11 hereof, and (c) is a Person with
respect to which neither the Company nor any of its Restricted Subsidiaries has
any direct or indirect obligation (i) to subscribe for additional Equity
Interests or (ii) to maintain or preserve such Person's financial condition or
to cause such Person to achieve any specified levels of operating results. Any
such designation by the Board of Directors shall be evidenced to the Trustee by
filing with the Trustee the Board Resolution giving effect to such designation
and an Officers' Certificate certifying that such designation complied with the
foregoing conditions and was permitted by Section 4.07 hereof. If, at any time,
any Unrestricted Subsidiary would fail to meet the foregoing requirements as an
Unrestricted Subsidiary, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Indenture and any Indebtedness of such
Subsidiary shall be deemed to be incurred by a Restricted Subsidiary of the
Company as of such date (and, if such Indebtedness is not permitted to be
incurred as of such date pursuant to Section 4.09 hereof, the Company shall be
in default of such covenant). The Board of Directors may at any time designate
any Unrestricted Subsidiary to be a Restricted Subsidiary, provided that such
designation shall be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of the Company of any outstanding Indebtedness of such Unrestricted
Subsidiary and such designation shall only be permitted if: (1) such
Indebtedness is permitted under Section 4.09 hereof, calculated on a pro forma
basis as if such designation had occurred at the beginning of the four-quarter
reference period, and (2) no Default or Event of Default would be in existence
following such designation.

            "U.S. Dollar Equivalent"

means, with respect to any monetary amount in a currency other than the U.S.
dollar, at or as of any time for the determination thereof, the amount of U.S.
dollars obtained by converting such foreign currency involved in such
computation into U.S. dollars at the spot rate for the purchase of U.S. dollars
with the applicable foreign currency as quoted by Reuters (or, if Reuters cases
to provide such spot quotations, by any other reputable service as is providing
such spot quotations, as selected by the Company) at approximately 11:00 a.m.
(New York City time) on the date not more than two Business Days prior to such
determination.



            "U.S. Government Securities" means direct obligations of, or
obligations guaranteed by, the United States of America for the payment of which
guarantee or obligations the full faith and credit of the United States is
pledged.

            "Voting Stock" of any Person as of any date means the Capital Stock
of such Person that is at the time entitled to vote in the election of the board
of directors, managers or trustees of such Person.

            "Weighted Average Life to Maturity" means, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment, by (b) the then outstanding principal
amount of such Indebtedness.

            "Wholly Owned Restricted Subsidiary" of any Person means a
Restricted Subsidiary of such Person to the extent that (a) all of the
outstanding Capital Stock which (other than directors' qualifying shares and
Capital Stock held by other statutorily required minority stockholders) shall at
the time be owned directly or indirectly by such Person or (b) such Restricted
Subsidiary is organized in a foreign jurisdiction and is required by the
applicable laws and regulations of such foreign jurisdiction to be partially
owned by the government of such foreign jurisdiction or individual or corporate
citizens of such foreign jurisdiction in order for such Restricted Subsidiary to
transact business in such foreign jurisdiction, provided that such Person,
directly or indirectly, owns the remaining Capital Stock in such Restricted
Subsidiary and, by contract or otherwise, controls the management and business
of such Restricted Subsidiary to substantially the same extent as if such
Restricted Subsidiary were a wholly owned Subsidiary.

Section 1.02. Other Definitions. Defined in

Term

 Section



"Affiliate Transaction"   

 4.11

"Agreement Currency"   

 4.19

"Asset Sale Offer"   

 3.09

"Change of Control Offer"   

 4.15

"Change of Control Payment"   

 4.15

"Change of Control Payment Date"   

 4.15

"Covenant Defeasance"   

 8.03

"DTC"   

 2.03

"Event of Default"   

 6.01

"Excess Proceeds"   

 4.10

"incur" or "incurrence"   

 4.09

"Incurrence Time"   

 4.09

"Judgment Currency"   

 4.20

"Legal Defeasance"   

 8.02

"Offer Amount"   

 3.09

"Offer Period"   

 3.09

"Paying Agent"   

 2.03

"Payment Default"   

 6.01

"Purchase Date"   

 3.09

"Registrar"   

 2.03

"Restricted Payments"   

 4.07

Section 1.03. Incorporation by Reference of Trust Indenture Act.

            Whenever this Indenture refers to a provision of the TIA, the
provision is incorporated by reference in and made a part of this Indenture. Any
terms incorporated in this Indenture that are defined by the TIA, defined by TIA
reference to another statute or defined by SEC rule under the TIA have the
meanings so assigned to them.

Section 1.04. Rules of Construction.

            Unless the context otherwise requires:

>             (1)             a term has the meaning assigned to it;
> 
>             (2)             an accounting term not otherwise defined has the
> meaning assigned to it in accordance with GAAP;
> 
>             (3)             "or" is not exclusive;
> 
>             (4)             words in the singular include the plural, and in
> the plural include the singular;
> 
>             (5)             provisions apply to successive events and
> transactions;
> 
>             (6)             the term "merger" includes a compulsory share
> exchange, a conversion of a corporation into another business entity and any
> other transaction having effects substantially similar to a merger under the
> General Corporation Law of the State of Delaware; and
> 
>             (7)             references to sections of or rules under the
> Securities Act or the Exchange Act shall be deemed to include substitute,
> replacement or successor sections or rules adopted by the SEC from time to
> time.

            Whenever the covenants or default provisions or definitions in this
Indenture refer to an amount in U.S. dollars, that amount will be deemed to
refer to the U.S. Dollar Equivalent of the amount of any obligation denominated
in any other currency or currencies, including composite currencies.

            Any determination of U.S. Dollar Equivalent for any purpose under
this Indenture will be determined as of a date of determination as described in
the definition of "U.S. Dollar Equivalent" in Section 1.01 and, in any case, no
subsequent change in the U.S. Dollar Equivalent after the applicable date of
determination will cause such determination to be modified.

ARTICLE 2

THE NOTES

Section 2.01. Form and Dating.

            The Notes shall be issued only in registered form. The Notes and the
Trustee's certificate of authentication shall be substantially in the form of
Exhibit A-1 or A-2 hereto. The Notes may have notations, legends or endorsements
required by law, stock exchange rule or usage. Each Note shall be dated the date
of its authentication. The Notes shall be issued in denominations of $1,000 and
integral multiples thereof.

            The Series A Notes and the Series B Notes shall be considered
collectively to be a single class for all purposes of this Indenture, including,
without limitation, waivers, amendments, redemptions and offers to purchase.

            The terms and provisions contained in the Notes shall constitute,
and are hereby expressly made, a part of this Indenture and the Company, the
Guarantors and the Trustee, by their execution and delivery of this Indenture,
expressly agree to such terms and provisions and to be bound thereby.
Notwithstanding the foregoing, to the extent any provision of any Note conflicts
with the express provisions of this Indenture, the provisions of this Indenture
shall govern and be controlling.

            (a)     Global Notes. Series A Notes offered and sold to QIBs in
reliance on Rule 144A shall be issued initially in the form of one or more 144A
Global Notes, which shall be deposited on behalf of the purchasers of the Series
A Notes represented thereby with the Note Custodian and registered in the name
of the Depository or a nominee of the Depository, duly executed by the Company
and authenticated by the Trustee as hereinafter provided. If beneficial
interests in any such 144A Global Note are transferred to an Institutional
Accredited Investor, then, for so long as the Applicable Procedures shall so
require, such beneficial interests shall be represented by an IAI Global Note
having an initial principal amount equal to the aggregate amount of such
beneficial interests, and such IAI Global Note shall be deposited on behalf of
the beneficial owners of the Series A Notes represented thereby with the Note
Custodian and registered in the name of the Depository or a nominee of the
Depository, duly executed by the Company and authenticated by the Trustee as
hereinafter provided.

            Any Series A Notes offered and sold in reliance on Regulation S
shall be issued initially in the form of the Regulation S Temporary Global Note,
which shall be deposited on behalf of the purchasers of the Series A Notes
represented thereby with the Note Custodian and registered in the name of the
Depository or the nominee of the Depository for the accounts of designated
agents holding on behalf of Euroclear or Clearstream, duly executed by the
Company and authenticated by the Trustee as hereinafter provided. The "40-day
restricted period" (as defined in Regulation S) shall be terminated upon the
receipt by the Trustee of (i) a written certificate from the Depository,
together with copies of certificates from Euroclear and Clearstream certifying
that they have received certification of non-United States beneficial ownership
of 100% of the aggregate principal amount of the Regulation S Temporary Global
Note (except to the extent of any beneficial owners thereof who acquired an
interest therein pursuant to another exemption from registration under the
Securities Act and who will take delivery of a beneficial ownership interest in
a 144A Global Note or IAI Global Note, all as contemplated by Section
2.06(a)(ii) or (iii) hereof), and (ii) an Officers' Certificate from the
Company. Following the termination of the 40-day restricted period, beneficial
interests in the Regulation S Temporary Global Note shall be exchanged for
beneficial interests in one or more Regulation S Permanent Global Notes pursuant
to the Applicable Procedures. Simultaneously with the authentication of
Regulation S Permanent Global Notes, the Trustee shall cancel the Regulation S
Temporary Global Note.

            Each Global Note shall represent such of the outstanding Notes as
shall be specified therein, and each shall provide that it shall represent the
aggregate amount of outstanding Notes from time to time endorsed thereon and
that the aggregate amount of outstanding Notes represented thereby may from time
to time be reduced or increased, as appropriate, to reflect exchanges,
redemptions, repurchases and transfers of interests. Any endorsement of a Global
Note to reflect the amount of any increase or decrease in the amount of
outstanding Notes represented thereby shall be made by the Trustee, as Registrar
and Note Custodian, in accordance with instructions given by the Holder thereof
as required by Section 2.06 hereof.

            (b)     Book-Entry Provisions. Participants shall have no rights
either under this Indenture with respect to any Global Note held on their behalf
by the Depository or by the Note Custodian as custodian for the Depository or
under such Global Note, and the Depository (or its nominee, if the Depository is
not the Holder) may be treated by the Company, the Trustee and any Agent of the
Company or the Trustee as the absolute owner of such Global Note for all
purposes whatsoever. Notwithstanding the foregoing, nothing herein shall prevent
the Company, the Trustee or any Agent of the Company or the Trustee from giving
effect to any written certification, proxy or other authorization furnished by
the Depository or impair, as between the Depository and its Participants, the
operation of customary practices of such Depository governing the exercise of
the rights of an owner of a beneficial interest in any Global Note.

Section 2.02. Execution and Authentication.

            One Officer shall sign the Notes for the Company by manual or
facsimile signature. If the Company has a corporate seal, it may be reproduced
on the Notes and, if so, it may be in facsimile form.

            If an Officer whose signature is on a Note no longer holds that
office at the time a Note is authenticated, the Note shall nevertheless be
valid.

            A Note shall not be valid until authenticated by the manual
signature of an authorized signatory of the Trustee. Such signature shall be
conclusive evidence that the Note has been authenticated under this Indenture.
The form of Trustee's certificate of authentication to be borne by the Notes
shall be substantially as set forth in Exhibit A-1 or A-2 hereto.

            Each Note shall be dated the date of its authentication.

            The Trustee shall authenticate (i) the Series A Notes for original
issue on the Issue Date in the aggregate principal amount of $75,000,000 (the
"Original Notes"), (ii) additional Series A Notes for original issue from time
to time after the Issue Date in such principal amounts as may be set forth in a
written order of the Company described in this sentence and (iii) the Series B
Notes for original issue from time to time for issue only in exchange for a like
principal amount of Series A Notes, in each case upon a written order of the
Company signed by one Officer, which written order shall specify (a) the amount
of Notes to be authenticated and the date of original issue thereof, (b) whether
the Notes are Series A Notes or Series B Notes, and (c) the amount of Notes to
be issued in global form or definitive form. The aggregate principal amount of
Notes outstanding at any time may not exceed $75,000,000 plus such additional
principal amounts as may be issued and authenticated pursuant to clause (ii) of
this paragraph, except as provided in Section 2.07 hereof.

            The Trustee may appoint an authenticating agent acceptable to the
Company to authenticate Notes. An authenticating agent may authenticate Notes
whenever the Trustee may do so. Each reference in this Indenture to
authentication by the Trustee includes authentication by such agent. An
authenticating agent has the same rights as an Agent to deal with the Company,
any Guarantor or an Affiliate of the Company.

Section 2.03. Registrar and Paying Agent.

            The Company shall maintain an office or agency in the continental
United States where Notes may be presented for registration of transfer or for
exchange ("Registrar") and where Notes may be presented for payment ("Paying
Agent"). The Registrar shall keep a register of the Notes and of their transfer
and exchange. The Company may appoint one or more co-registrars and one or more
additional paying agents. The term "Registrar" includes any co-registrar and the
term "Paying Agent" includes any additional paying agent. The Company may change
any Paying Agent or Registrar without notice to any Holder. The Company shall
notify the Trustee in writing of the name and address of any Agent not named in
this Indenture. If the Company fails to appoint or maintain another entity as
Registrar or Paying Agent, the Trustee shall act as such. The Company shall
enter into an appropriate agency agreement with any Agent not a party to this
Indenture, and such agreement shall incorporate the TIA's provisions of this
Indenture that relate to such Agent. The Company or any of its Subsidiaries may
act as Paying Agent or Registrar.

            The Company initially appoints The Depository Trust Company ("DTC")
to act as Depository with respect to the Global Notes.

            The Company initially appoints the Trustee to act (i) as Registrar
and Paying Agent at its Corporate Trust Office and at its office or agency c/o
Bankers Trust Company, 16 Wall Street -- 4th Floor, New York, New York 10015,
Attention: Window No. 42, and (ii) as Note Custodian with respect to the Global
Notes.

Section 2.04. Paying Agent to Hold Money in Trust.

            The Company shall require each Paying Agent other than the Trustee
to agree in writing that the Paying Agent will hold in trust for the benefit of
Holders or the Trustee all money held by the Paying Agent for the payment of
principal of or premium, interest or Liquidated Damages, if any, on the Notes,
and will notify the Trustee of any default by the Company in making any such
payment. While any such default continues, the Trustee may require a Paying
Agent to pay all money held by it to the Trustee. The Company at any time may
require a Paying Agent to pay all money held by it to the Trustee. Upon payment
over to the Trustee, the Paying Agent (if other than the Company or a
Subsidiary) shall have no further liability for the money. If the Company or a
Subsidiary acts as Paying Agent, it shall segregate and hold in a separate trust
fund for the benefit of the Holders all money held by it as Paying Agent. Upon
the occurrence and during the continuance of any Event of Default described in
clause (h) or (i) of Section 6.01 hereof, the Trustee shall serve as Paying
Agent for the Notes.

Section 2.05. Holder Lists.

            The Trustee shall preserve in as current a form as is reasonably
practicable the most recent list available to it of the names and addresses of
all Holders and shall otherwise comply with TIA '312(a). If the Trustee is not
the Registrar, the Company shall furnish to the Trustee at least seven Business
Days before each interest payment date and at such other times as the Trustee
may request in writing, a list in such form and as of such date as the Trustee
may reasonably require of the names and addresses of the Holders of Notes and
the Company shall otherwise comply with TIA '312(a).

Section 2.06. Transfer and Exchange.

            (a)     Transfer and Exchange of Global Notes. The transfer and
exchange of Global Notes or beneficial interests therein shall be effected
through the Depository, in accordance with this Indenture and the Applicable
Procedures. Transfers of beneficial interests in the Restricted Global Notes
shall be permitted as follows:

>             (i)     Restricted Global Note to Regulation S Global Note. If an
> owner of a beneficial interest in a Restricted Global Note wishes to transfer
> its beneficial interest in such Restricted Global Note to a Person who is
> required or permitted to take delivery thereof in the form of an interest in a
> Regulation S Global Note, such owner shall, subject to the Applicable
> Procedures, exchange or cause the exchange of such interest for an equivalent
> beneficial interest in a Regulation S Global Note as provided in this Section
> 2.06(a)(i). Upon receipt by the Trustee of (A) instructions given in
> accordance with the Applicable Procedures directing the Trustee, as Registrar
> and Note Custodian, to credit a beneficial interest in the Regulation S Global
> Note in an amount equal to the beneficial interest in the Restricted Global
> Note to be transferred and (B) a certificate substantially in the form of
> Exhibit B-1 hereto given by the owner of such beneficial interest stating that
> the transfer of such interest has been made in compliance with the transfer
> restrictions set forth in the legend in Section 2.06(f) and pursuant to and in
> accordance with Rule 903 or Rule 904 of Regulation S, then the Trustee, as
> Registrar and Note Custodian, shall reduce the aggregate principal amount of
> such Restricted Global Note and increase the aggregate principal amount of the
> applicable Regulation S Global Note by the principal amount of the beneficial
> interest in the Restricted Global Note to be transferred.
> 
>             (ii)     Restricted Global Note to 144A Global Note. If an owner
> of a beneficial interest in a Restricted Global Note wishes to transfer its
> beneficial interest in such Restricted Global Note to a Person who is required
> or permitted to take delivery thereof in the form of an interest in a 144A
> Global Note, such owner shall, subject to the Applicable Procedures, exchange
> or cause the exchange of such interest for an equivalent beneficial interest
> in a 144A Global Note as provided in this Section 2.06(a)(ii). Upon receipt by
> the Trustee of (A) instructions given in accordance with the Applicable
> Procedures directing the Trustee, as Registrar and Note Custodian, to credit a
> beneficial interest in the 144A Global Note equal to the beneficial interest
> in the Restricted Global Note to be transferred and (B) a certificate
> substantially in the form of Exhibit B-2 attached hereto given by the owner of
> such beneficial interest stating that the Person transferring such interest in
> a Restricted Global Note reasonably believes that the Person acquiring such
> interest in a 144A Global Note is a QIB and is obtaining such beneficial
> interest in a transaction meeting the requirements of Rule 144A, then the
> Trustee, as Registrar and Note Custodian, shall reduce the aggregate principal
> amount of such Restricted Global Note and increase the aggregate principal
> amount of the applicable 144A Global Note by the principal amount of the
> beneficial interest in the Restricted Global Note to be transferred.
> 
>             (iii)     Restricted Global Note to IAI Global Note. If an owner
> of a beneficial interest in a Restricted Global Note wishes to transfer its
> beneficial interest in such Restricted Global Note to a Person who is required
> to take delivery thereof in the form of an interest in an IAI Global Note,
> such owner shall, subject to the Applicable Procedures, exchange or cause the
> exchange of such interest for an equivalent beneficial interest in an IAI
> Global Note as provided in this Section 2.06(a)(iii). Upon receipt by the
> Trustee of (A) instructions given in accordance with the Applicable Procedures
> directing the Trustee, as Registrar and Note Custodian, to credit a beneficial
> interest in the IAI Global Note equal to the beneficial interest in the
> Restricted Global Note to be transferred and (B) a certificate substantially
> in the form of Exhibit B-2 hereto from the transferor and a certificate
> substantially in the form of Exhibit C hereto from the transferee and, if such
> transfer is in respect of an aggregate principal amount of Notes of less than
> $250,000, an Opinion of Counsel reasonably acceptable to the Company and the
> Registrar that such transfer is in compliance with the Securities Act and any
> applicable blue sky laws of any state of the United States, then the Trustee,
> as Registrar and Note Custodian, shall reduce the aggregate principal amount
> of such Restricted Global Note and increase the aggregate principal amount of
> the applicable IAI Global Note by the principal amount of the beneficial
> interest in the Restricted Global Note to be transferred.
> 
>             (iv)     Restricted Global Note to Unrestricted Global Note. If an
> owner of a beneficial interest in a Restricted Global Note wishes to transfer
> its beneficial interest in such Restricted Global Note to a Person who is
> required or permitted to take delivery thereof in the form of an interest in
> an Unrestricted Global Note, such owner shall, subject to the Applicable
> Procedures, exchange or cause the exchange of such interest for an equivalent
> beneficial interest in an Unrestricted Global Note as provided in this Section
> 2.06(a)(iv). Upon receipt by the Trustee of (A) instructions given in
> accordance with the Applicable Procedures directing the Trustee, as Registrar
> and Note Custodian, to credit a beneficial interest in an Unrestricted Global
> Note equal to the beneficial interest in the Restricted Global Note to be
> transferred and (B) a certificate substantially in the form of Exhibit B-3
> attached hereto given by the owner of such beneficial interest stating (1) if
> the transfer is pursuant to Rule 144, that the transfer complies with the
> requirements of Rule 144, (2) the transfer is pursuant to an effective
> registration statement under the Securities Act, or (3) the transfer is to the
> Company or any of its Subsidiaries, then the Trustee, as Registrar and Note
> Custodian, shall reduce the aggregate principal amount of such Restricted
> Global Note and increase the aggregate principal amount of the applicable
> Unrestricted Global Note by the principal amount of the beneficial interest in
> the Restricted Global Note to be transferred.

            (b)     Transfer and Exchange of Definitive Notes. If issued,
Definitive Notes may not be exchanged or transferred for beneficial interests in
a Global Note, except upon consummation of an Exchange Offer as contemplated by
Section 2.06(f)(iv) hereof. When Definitive Notes are presented by a Holder to
the Registrar with a request to register the transfer of the Definitive Notes or
to exchange such Definitive Notes for an equal principal amount of Definitive
Notes of other authorized denominations, the Registrar shall register the
transfer or make the exchange as requested only if the Definitive Notes are
presented or surrendered for registration of transfer or exchange, are endorsed
or accompanied by a written instrument of transfer in form satisfactory to the
Registrar duly executed by such Holder or by its attorney, duly authorized in
writing, and the Registrar receives the following (all of which may be submitted
by facsimile):

>             (i)     in the case of Definitive Notes that are Transfer
> Restricted Securities, such request shall be accompanied by the following
> additional information and documents, as applicable:
> 
> >             (A)     if such Transfer Restricted Security is being delivered
> > to the Registrar by a Holder for registration in the name of such Holder,
> > without transfer, or such Transfer Restricted Security is being transferred
> > (1) to the Company or any of its Subsidiaries, (2) in a transaction
> > permitted by Rule 144 under the Securities Act or (3) pursuant to an
> > effective registration statement under the Securities Act, a certification
> > to that effect from such Holder (in substantially the form of Exhibit B-3
> > hereto);
> > 
> >             (B)     if such Transfer Restricted Security is being
> > transferred to a Person the transferor reasonably believes is a QIB in
> > accordance with Rule 144A under the Securities Act or pursuant to an
> > exemption from registration in accordance with Rule 144 under the Securities
> > Act, a certification to that effect from such Holder (in substantially the
> > form of Exhibit B-3 hereto);
> > 
> >             (C)     if such Transfer Restricted Security is being
> > transferred to a Non-U.S. Person in an offshore transaction in accordance
> > with Rule 903 or 904 under Regulation S of the Securities Act, a
> > certification to that effect from such Holder (in substantially the form of
> > Exhibit B-3 hereto but containing the certification called for by
> > clauses (1) through (4) of Exhibit B-1 hereto); or
> > 
> >             (D)     if such Transfer Restricted Security is being
> > transferred to an Institutional Accredited Investor in reliance on an
> > exemption from the registration requirements of the Securities Act other
> > than those listed in subparagraph (B) or (C) above, a certification to that
> > effect from such Holder (in substantially the form of Exhibit B-3 hereto),
> > and a certification substantially in the form of Exhibit C hereto from the
> > transferee, and, if such transfer is in respect of an aggregate principal
> > amount of Notes of less than $250,000, an Opinion of Counsel reasonably
> > acceptable to the Company and the Registrar that such transfer is in
> > compliance with the Securities Act and any applicable blue sky laws of any
> > state of the United States.

             (c)     [Intentionally omitted.]

            (d)     Restrictions on Transfer and Exchange of Global Notes.
Notwithstanding any other provision of this Indenture, a Global Note may not be
transferred as a whole except by the Depository to a nominee of the Depository
or by a nominee of the Depository to the Depository or another nominee of the
Depository or by the Depository or any such nominee to a successor Depository or
a nominee of such successor Depository.

            (e)     Authentication of Definitive Notes in Absence of Depository
or at Company's Election. If at any time (i) the Depository for the Notes
notifies the Company that the Depository is unwilling or unable to continue as
Depository for the Global Notes or has ceased to be a "clearing agency"
registered under the Exchange Act and in either case a successor Depository for
the Global Notes is not appointed by the Company within 90 days after delivery
of such notice or (ii) the Company, at its option, notifies the Trustee in
writing that it elects to terminate such book-entry system and to cause the
issuance of Definitive Notes, then the Company shall execute, and the Trustee
shall, upon receipt of an authentication order in accordance with Section 2.02
hereof, authenticate and deliver Definitive Notes in an aggregate principal
amount equal to the principal amount of the Global Notes in exchange for such
Global Notes. Definitive Notes issued in exchange for beneficial interests in
the Global Notes pursuant to this Section 2.06(e) shall be registered in such
names and in such authorized denominations as the Depository, pursuant to
instructions from its direct or Indirect Participants or otherwise, shall
instruct the Trustee. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered.

            (f)     Legends.

>             (i)     Except as permitted by the following paragraphs (ii) and
> (iv), each Note certificate evidencing a Global Note or a Definitive Note (and
> all Notes issued in exchange therefor or substitution thereof) shall bear a
> legend in substantially the following form, until the expiration of the
> applicable holding period with respect to the Notes set forth in Rule 144(k)
> promulgated under the Securities Act:
> 
> > "THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
> > AMENDED (THE "SECURITIES ACT"), OR ANY STATE OR OTHER SECURITIES LAWS.
> > NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED,
> > SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN
> > THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE TRANSACTION IS EXEMPT FROM,
> > OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT. THE
> > HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF (1) REPRESENTS THAT (A) IT IS A
> > "QUALIFIED INSTITUTIONAL BUYER" (AS DEFINED IN RULE 144A UNDER THE
> > SECURITIES ACT), OR (B) AN INSTITUTIONAL "ACCREDITED INVESTOR" WITHIN THE
> > MEANING OF RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE
> > SECURITIES ACT (AN "INSTITUTIONAL ACCREDITED INVESTOR") OR (C) IT IS NOT A
> > U.S. PERSON WHO IS ACQUIRING THIS NOTE IN AN "OFFSHORE TRANSACTION" PURSUANT
> > TO RULE 903 OR RULE 904 OF REGULATION S, (2) AGREES THAT IT WILL NOT, PRIOR
> > TO THE DATE THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE
> > HEREOF (OR OF ANY PREDECESSOR OF THIS NOTE) AND THE LAST DATE ON WHICH
> > ASCENT ENERGY INC. (THE "COMPANY") OR ANY AFFILIATE OF THE COMPANY WAS THE
> > OWNER OF THIS NOTE OR ANY PREDECESSOR OF THIS NOTE, OFFER, SELL OR OTHERWISE
> > TRANSFER THIS NOTE EXCEPT (A) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES, (B)
> > PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE UNDER
> > THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE
> > PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A "QUALIFIED
> > INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT
> > PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
> > INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE
> > IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S.
> > PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF
> > REGULATION S, (E) TO AN INSTITUTIONAL ACCREDITED INVESTOR OR (F) PURSUANT TO
> > RULE 144 UNDER THE SECURITIES ACT OR ANOTHER AVAILABLE EXEMPTION FROM THE
> > REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, AND (3) AGREES THAT IT WILL
> > GIVE TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED A NOTICE SUBSTANTIALLY
> > TO THE EFFECT OF THIS LEGEND; PROVIDED THAT THE COMPANY AND THE TRUSTEE
> > SHALL HAVE THE RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER (I) PURSUANT
> > TO CLAUSE (F) TO REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL,
> > CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM AND (II)
> > IN EACH OF THE FOREGOING CASES, TO REQUIRE THAT A CERTIFICATION OF TRANSFER
> > IN THE FORM APPEARING IN THE INDENTURE IS COMPLETED AND DELIVERED BY THE
> > TRANSFEROR TO THE TRUSTEE."
> 
>             (ii)     Upon any sale or transfer of a Transfer Restricted
> Security (including any beneficial interest in a Restricted Global Note)
> pursuant to Rule 144 under the Securities Act or pursuant to an effective
> registration statement under the Securities Act:
> 
> >             (A)     in the case of any Transfer Restricted Security that is
> > a Definitive Note, the Registrar shall permit the Holder thereof to exchange
> > such Transfer Restricted Security for a Definitive Note that does not bear
> > the legend set forth in (i) above and rescind any restriction on the
> > transfer of such Transfer Restricted Security upon certification from the
> > transferring holder substantially in the form of Exhibit B-3 hereto; and
> > 
> >             (B)     in the case of any beneficial interest in a Restricted
> > Global Note, such interest shall be sold or transferred in compliance with
> > the provisions of Section 2.06(a)(iv) hereof and the Global Note thereafter
> > representing such interest shall not be required to bear the legend set
> > forth in (i) above.
> 
>             (iii)     [Intentionally Omitted.]
> 
>             (iv)     Notwithstanding the foregoing, upon consummation of an
> Exchange Offer, the Company shall issue and, upon receipt of an authentication
> order in accordance with Section 2.02 hereof, the Trustee shall authenticate
> one or more Unrestricted Global Notes in aggregate principal amount equal to
> the sum of (A) the principal amount of the Restricted Beneficial Interests
> accepted for exchange in the Exchange Offer and (B) the principal amount of
> any Restricted Definitive Notes accepted for exchange in the Exchange Offer.
> Concurrently with the issuance of such Unrestricted Global Notes, the Trustee,
> as Registrar and Note Custodian, shall reduce accordingly the aggregate
> principal amount of each applicable Restricted Global Note and cancel any
> Restricted Definitive Notes accepted for exchange.

            (g)     Cancellation or Adjustment of Global Notes. At such time as
all beneficial interests in Global Notes have been exchanged for Definitive
Notes, redeemed, repurchased or cancelled, all Global Notes shall be returned to
or retained and cancelled by the Trustee in accordance with Section 2.11 hereof.
At any time prior to such cancellation, if any beneficial interest in a Global
Note is exchanged for Definitive Notes or a beneficial interest in another
Global Note, redeemed, repurchased or cancelled, the principal amount of Notes
represented by such Global Note shall be reduced accordingly and an endorsement
shall be made on such Global Note by the Trustee, as Registrar and Note
Custodian, to reflect such reduction; and if the beneficial interest is being
exchanged for or transferred to a Person who will take delivery thereof in the
form of a beneficial interest in another Global Note, such other Global Note
shall be increased accordingly and an endorsement shall be made on such Global
Note by the Trustee, as Registrar and Note Custodian, to reflect such increase.

            (h)     General Provisions Relating to Transfers and Exchanges.

>             (i)     To permit registrations of transfers and exchanges,
> subject to this Section 2.06, the Company shall execute and, upon the written
> order of the Company signed by an Officer of the Company, the Trustee shall
> authenticate Definitive Notes and Global Notes at the Registrar's request.
> 
>             (ii)     No service charge shall be made to a Holder for any
> registration of transfer or exchange, but the Company may require payment of a
> sum sufficient to cover any transfer tax or similar governmental charge
> payable in connection therewith (other than any such transfer taxes or similar
> governmental charge payable upon exchange or transfer pursuant to Sections
> 3.07, 4.10, 4.15 and 9.05 hereof).
> 
>             (iii)     Notwithstanding any other provision of this Section
> 2.06, prior to 40 days after the later of the commencement of the offering of
> any Series A Notes and the date of original issuance of such Notes, beneficial
> interests in a Regulation S Global Note may be held only through Euroclear or
> Clearstream (as Indirect Participants in DTC), unless transferred to a Person
> that takes delivery through a 144A Global Note or an IAI Global Note in
> accordance with Section 2.06(a)(ii) or (iii) hereof.
> 
>             (iv)     All Definitive Notes and Global Notes issued upon any
> registration of transfer or exchange of Definitive Notes or Global Notes shall
> be the valid obligations of the Company, evidencing the same debt, and
> entitled to the same benefits under this Indenture, as the Definitive Notes or
> Global Notes surrendered upon such registration of transfer or exchange.
> 
>             (v)     The Company and the Registrar shall not be required:
> 
> >             (A)     to issue, to register the transfer of or to exchange
> > Notes during a period beginning at the opening of business 15 days before
> > the day of any selection of Notes for redemption under Section 3.02 hereof
> > and ending at the close of business on the day of selection;
> > 
> >             (B)     to register the transfer of or to exchange any Note so
> > selected for redemption in whole or in part, except the unredeemed portion
> > of any Note being redeemed in part; or
> > 
> >             (C)     to register the transfer of a Note other than in amounts
> > of $1,000 or multiple integrals thereof.
> 
>             (vi)     Prior to due presentment for the registration of a
> transfer of any Note, the Trustee, any Agent and the Company may deem and
> treat the Person in whose name any Note is registered as the absolute owner of
> such Note for the purpose of receiving payment of principal of, premium, if
> any, interest and Liquidated Damages, if any, on such Notes, and neither the
> Trustee, any Agent nor the Company shall be affected by notice to the
> contrary.
> 
>             (vii)     The Trustee shall authenticate Definitive Notes and
> Global Notes in accordance with the provisions of Sections 2.02 and 2.06(h)(i)
> hereof.

Section 2.07. Replacement Notes.

            If any mutilated Note is surrendered to the Trustee or the Company,
or the Trustee receives evidence to its satisfaction of the destruction, loss or
theft of any Note, the Company shall issue and the Trustee, upon the written
order of the Company signed by one Officer of the Company, shall authenticate a
replacement Note if the Trustee's requirements are met. If required by the
Trustee and the Company, an indemnity bond must be supplied by the Holder that
is sufficient in the judgment of the Trustee and the Company to protect the
Company, the Trustee, any Agent and any authenticating agent from any loss that
any of them may suffer if a Note is replaced. The Company may charge for its
expenses in replacing a Note. If, after the delivery of such replacement Note, a
bona fide purchaser of the original Note in lieu of which such replacement Note
was issued presents for payment or registration such original Note, the Trustee
shall be entitled to recover such replacement Note from the Person to whom it
was delivered or any Person taking therefrom, except a bona fide purchaser, and
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by the Company, the
Trustee, any Agent and any authenticating agent in connection therewith.

            Subject to the provisions of the final sentence of the preceding
paragraph of this Section 2.07, every replacement Note is an additional
obligation of the Company and shall be entitled to all of the benefits of this
Indenture equally and proportionately with all other Notes duly issued
hereunder.

Section 2.08. Outstanding Notes.

            The Notes outstanding at any time are all the Notes authenticated by
the Trustee except for those cancelled by it, those delivered to it for
cancellation, those reductions in the interests in a Global Note effected by the
Trustee in accordance with the provisions hereof, and those described in this
Section as not outstanding. Except as set forth in Section 2.09 hereof, a Note
does not cease to be outstanding because the Company, any Subsidiary of the
Company or an Affiliate of the Company or any Subsidiary of the Company holds
the Note.

            If a Note is replaced pursuant to Section 2.07 hereof, it ceases to
be outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.

            If the entire principal of and premium, interest and Liquidated
Damages, if any, on any Note are considered paid under Section 4.01 hereof, it
ceases to be outstanding and interest and Liquidated Damages, if any, on it
cease to accrue as of the date of such payment.

Section 2.09. Treasury Notes.

            In determining whether the Holders of the required principal amount
of Notes have concurred in any direction, waiver or consent, Notes owned by the
Company, a Subsidiary of the Company or an Affiliate, shall be considered as
though not outstanding, except that for the purposes of determining whether the
Trustee shall be protected in relying on any such direction, waiver or consent,
only Notes that a Trustee knows are so owned shall be so disregarded.
Notwithstanding the foregoing, Notes that the Company, a Subsidiary of the
Company or an Affiliate offers to purchase or acquires pursuant to an offer,
exchange offer, tender offer or otherwise shall not be deemed to be owned by the
Company, a Subsidiary of the Company or an Affiliate until legal title to such
Notes passes to the Company, such Subsidiary or such Affiliate as the case may
be.

Section 2.10. Temporary Notes.

            Until definitive Notes are ready for delivery, the Company may
prepare and the Trustee shall authenticate temporary Notes upon a written order
of the Company signed by one Officer of the Company. Temporary Notes shall be
substantially in the form of definitive Notes but may have variations that the
Company considers appropriate for temporary Notes and as shall be reasonably
acceptable to the Trustee. Without unreasonable delay, the Company shall prepare
and the Trustee shall authenticate definitive Notes in exchange for temporary
Notes. Until such exchange, Holders of temporary Notes shall be entitled to all
of the benefits of this Indenture.

Section 2.11. Cancellation.

            The Company at any time may deliver Notes to the Trustee for
cancellation. The Registrar and Paying Agent shall forward to the Trustee any
Notes surrendered to them for registration of transfer, exchange or payment. The
Trustee and no one else shall cancel all Notes surrendered for registration of
transfer, exchange, payment, replacement or cancellation and, at the request of
the Company, shall destroy cancelled Notes (subject to the record retention
requirement of the Exchange Act). Certification of the destruction of all
cancelled Notes shall be delivered to the Company upon its written request. The
Company may not issue new Notes to replace Notes that it has paid or that have
been delivered to the Trustee for cancellation, other than as contemplated by
the Exchange Offer.

Section 2.12. Defaulted Interest.

            If the Company defaults in a payment of interest on the Notes, it
shall pay the defaulted interest in any lawful manner plus, to the extent
lawful, interest payable on the defaulted interest, to the Persons who are
Holders on a subsequent special record date, in each case at the rate provided
in the Notes and in Section 4.01 hereof. The Company shall notify the Trustee in
writing of the amount of defaulted interest proposed to be paid on each Note and
the date of the proposed payment. The Company shall fix or cause to be fixed
each such special record date and payment date, provided, however, that no such
special record date shall be less than 10 days prior to the related payment date
for such defaulted interest. At least 15 days before the special record date,
the Company (or, upon the written request of the Company, the Trustee in the
name and at the expense of the Company) shall mail or cause to be mailed to
Holders a notice that states the special record date, the related payment date
and the amount of such interest to be paid.

ARTICLE 3

REDEMPTION AND REPURCHASE

Section 3.01. Notices to Trustee.

            If the Company elects to redeem Notes pursuant to the optional
redemption provisions of Section 3.07 hereof, it shall furnish to the Trustee,
at least 30 days but not more than 60 days before a redemption date, an
Officers' Certificate setting forth (i) the clause of this Indenture pursuant to
which the redemption shall occur, (ii) the redemption date, (iii) the principal
amount of Notes to be redeemed and (iv) the redemption price.

Section 3.02. Selection of Notes to Be Redeemed.

            If less than all of the Notes are to be redeemed at any time, the
Trustee shall select the Notes to be redeemed among the Holders of the Notes on
a pro rata basis, by lot or in accordance with any other method the Trustee
considers fair and appropriate. In the event of partial redemption by lot, the
particular Notes to be redeemed shall be selected, unless otherwise provided
herein, not less than 30 days nor more than 60 days prior to the redemption date
by the Trustee from the outstanding Notes not previously called for redemption.

            The Trustee shall promptly notify the Company in writing of the
Notes selected for redemption and, in the case of any Note selected for partial
redemption, the principal amount thereof to be redeemed. Notes and portions of
Notes selected shall be in amounts of $1,000 or whole multiples of $1,000.
Provisions of this Indenture that apply to Notes called for redemption also
apply to portions of Notes called for redemption.

            The provisions of the two preceding paragraphs of this Section 3.02
shall not apply with respect to any redemption affecting only a Global Note,
whether such Global Note is to be redeemed in whole or in part. In case of any
such redemption in part, the unredeemed portion of the principal amount of the
Global Note shall be in an authorized denomination.

Section 3.03. Notice of Redemption.

            At least 30 days but not more than 60 days before a redemption date,
the Company shall mail or cause to be mailed, by first class mail, a notice of
redemption to each Holder whose Notes are to be redeemed at its registered
address.

            The notice shall identify the Notes to be redeemed and shall state:

>             (a)     the redemption date;
> 
>             (b)     the redemption price;
> 
>             (c)     if any Note is being redeemed in part, the portion of the
> principal amount of such Note to be redeemed and that, after the redemption
> date upon surrender of such Note, a new Note or Notes in a principal amount
> equal to the unredeemed portion shall be issued upon cancellation of the
> original Note;
> 
>             (d)     the name and address of the Paying Agent;
> 
>             (e)     that Notes called for redemption must be surrendered to
> the Paying Agent to collect the redemption price;
> 
>             (f)     that, unless the Company defaults in making such
> redemption payment, interest and Liquidated Damages, if any, on Notes called
> for redemption cease to accrue on and after the redemption date;
> 
>             (g)     the paragraph of the Notes or Section of this Indenture
> pursuant to which the Notes called for redemption are being redeemed; and
> 
>             (h)     that no representation is made as to the correctness or
> accuracy of the CUSIP number, if any, listed in such notice or printed on the
> Notes.
> 
>             If any of the Notes to be redeemed is in the form of a Global
> Note, then the Company shall modify such notice to the extent necessary to
> accord with the procedures of the Depository applicable to redemption.

            At the Company's request, the Trustee shall give the notice of
redemption in the Company's name and at its expense; provided, however, that the
Company shall have delivered to the Trustee, at least 60 days (unless the
Company and the Trustee agree to a shorter period) prior to the redemption date,
an Officers' Certificate requesting that the Trustee give such notice and
setting forth the information to be stated in such notice as provided in the
preceding paragraph.

Section 3.04. Effect of Notice of Redemption.

            Once notice of redemption is mailed in accordance with Section 3.03
hereof, Notes called for redemption become irrevocably due and payable on the
redemption date at the redemption price. A notice of redemption may not be
conditional.

Section 3.05. Deposit of Redemption Price.

            No later than 10:00 a.m., New York City time, on the redemption
date, the Company shall deposit with the Paying Agent (or, if the Company is
acting as its own Paying Agent, segregate and hold in trust as provided in
Section 2.04 hereof) money sufficient to pay the redemption price of and accrued
interest and Liquidated Damages, if any, on all Notes to be redeemed on that
date.  The Paying Agent shall promptly return to the Company any money deposited
with the Paying Agent by the Company in excess of the amounts necessary to pay
the redemption price of and accrued interest and Liquidated Damages, if any, on
all Notes to be redeemed.

            If the Company complies with the provisions of the preceding
paragraph, on and after the redemption date, interest and Liquidated Damages, if
any, shall cease to accrue on the Notes or the portions of Notes called for
redemption. If a Note is redeemed on or after an interest record date but on or
prior to the related interest payment date, then any accrued and unpaid interest
and Liquidated Damages, if any, shall be paid to the Person in whose name such
Note was registered at the close of business on such record date. If any Note
called for redemption shall not be so paid upon surrender for redemption because
of the failure of the Company to comply with the preceding paragraph, interest
shall be paid on the unpaid principal, from the redemption date until such
principal is paid, and to the extent lawful on any interest and Liquidated
Damages, if any, not paid on such unpaid principal, in each case at the rate
provided in the Notes and in Section 4.01 hereof.

Section 3.06. Notes Redeemed in Part.

            Upon surrender of a Note that is redeemed in part, the Company shall
issue and the Trustee shall authenticate for the Holder at the expense of the
Company a new Note equal in principal amount to the unredeemed portion of the
Note surrendered.

Section 3.07. Optional Redemption.

            (a)     At any time on or after May 1, 2004, the Company shall have
the option to redeem the Notes, in whole or in part, at the redemption prices
(expressed as percentages of principal amount) set forth below plus accrued and
unpaid interest and Liquidated Damages, if any, thereon, to the applicable
redemption date, if redeemed during the twelve-month period beginning on May 1
of the years indicated below:

Year

 Percentage

2004

 105.5%

2005 and thereafter

 100.0%

            (b)     Further, prior to May 1, 2004, the Company may redeem on any
one or more occasions Notes representing up to 35% of the aggregate principal
amount of Notes originally issued under this Indenture (including any Notes
originally issued after the Issue Date but excluding any Series B Notes for
purposes of calculating the amount that may be redeemed) at a redemption price
of 111% of the principal amount thereof, plus accrued and unpaid interest and
Liquidated Damages, if any, thereon to the redemption date, with the net cash
proceeds of one or more Qualified Equity Offerings, provided that (i) Notes
representing at least 65% of the aggregate principal amount of Notes originally
issued under this Indenture (including any Notes originally issued after the
Issue Date but excluding any Series B Notes for purposes of calculating the
amount that may be redeemed) remain outstanding immediately after the occurrence
of each such redemption and (ii) such redemption shall occur within 60 days of
the date of the closing of each such Qualified Equity Offering.

            (c)     Any redemption pursuant to this Section 3.07 shall be made
pursuant to the provisions of Section 3.01 through Section 3.06 hereof.

Section 3.08. Mandatory Redemption.

            Except as set forth under Sections 4.10 and 4.15 hereof, the Company
shall not be required to purchase or to make mandatory redemption or sinking
fund payments with respect to the Notes.

Section 3.09. Offer to Purchase by Application of Excess Proceeds.

            In the event that, pursuant to Section 4.10 hereof, the Company
shall be required to commence an offer to all Holders to purchase Notes (an
"Asset Sale Offer"), the Company shall follow the procedures specified below.

            The Asset Sale Offer shall remain open for a period of 20 Business
Days following its commencement and no longer, except to the extent that a
longer period is required by applicable law (the "Offer Period"). No later than
five Business Days after the termination of the Offer Period (the "Purchase
Date"), the Company shall purchase the principal amount of Notes required to be
purchased pursuant to Section 4.10 hereof (the "Offer Amount") or, if less than
the Offer Amount has been tendered, all Notes validly tendered in response to
the Asset Sale Offer. Payment for any Notes so purchased shall be made in the
same manner as principal payments are made at Stated Maturity. Further, the
Company shall comply with the requirements of Rule 14e-1 under the Exchange Act
and any other securities laws and regulations thereunder to the extent such laws
and regulations are applicable in connection with the purchase of Notes as a
result of an Asset Sale Offer. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this Indenture
relating to an Asset Sale Offer, the Company shall comply with the applicable
securities laws and regulations and shall not be deemed to have breached its
obligations described in this Section 3.09 by virtue thereof.

            If the Purchase Date is on or after an interest record date and on
or before the related interest payment date, any accrued and unpaid interest and
Liquidated Damages, if any, shall be paid to the Person in whose name a Note is
registered at the close of business on such record date, and no additional
interest or Liquidated Damages, if any, shall be payable to Holders who tender
Notes pursuant to the Asset Sale Offer.

            Upon the commencement of an Asset Sale Offer, the Company shall
send, by first class mail, a notice to each of the Holders, with a copy to the
Trustee. The notice shall contain all instructions and materials necessary to
enable such Holders to tender Notes pursuant to the Asset Sale Offer. The Asset
Sale Offer shall be made to all Holders. The notice, which shall govern the
terms of the Asset Sale Offer, shall state:

>             (a)     that the Asset Sale Offer is being made pursuant to this
> Section 3.09 and Section 4.10 hereof and the length of time the Asset Sale
> Offer shall remain open;
> 
>             (b)     the Offer Amount, the purchase price and the Purchase
> Date;
> 
>             (c)     that any Note not tendered or accepted for payment shall
> continue to accrue interest and Liquidated Damages, if any;
> 
>             (d)     that, unless the Company defaults in making such payment,
> any Note accepted for payment pursuant to the Asset Sale Offer shall cease to
> accrue interest and Liquidated Damages, if any after the Purchase Date;
> 
>             (e)     that Holders electing to have a Note purchased pursuant to
> an Asset Sale Offer may only elect to have all of such Note purchased and may
> not elect to have only a portion of such Note purchased;
> 
>             (f)     that Holders electing to have a Note purchased pursuant to
> any Asset Sale Offer shall be required to surrender the Note, with the form
> entitled "Option of Holder to Elect Purchase" on the reverse of the Note
> completed, to the Company or a Paying Agent at the address specified in the
> notice at least three days before the Purchase Date;
> 
>             (g)     that Holders shall be entitled to withdraw their election
> if the Company or the Paying Agent, as the case may be, receives, not later
> than the expiration of the Offer Period, a telegram, facsimile transmission or
> letter setting forth the name of the Holder, the principal amount of the Note
> the Holder delivered for purchase and a statement that such Holder is
> withdrawing his election to have such Note purchased;
> 
>             (h)     that, if the aggregate principal amount of Notes
> surrendered by Holders exceeds the Offer Amount, the Trustee shall select the
> Notes to be purchased on a pro rata basis (with such adjustments as may be
> deemed appropriate by the Trustee so that only Notes in denominations of
> $1,000, or integral multiples thereof, shall be purchased); and
> 
>             (i)     that Holders whose Notes were purchased only in part shall
> be issued new Notes equal in principal amount to the unpurchased portion of
> the Notes surrendered (or transferred by book-entry transfer).

            If any of the Notes subject to an Asset Sale Offer is in the form of
a Global Note, then the Company shall modify such notice to the extent necessary
to accord with the procedures of the Depository applicable to repurchases.

            On or before the Purchase Date, the Company shall, to the extent
lawful, accept for payment, on a pro rata basis to the extent necessary, the
Offer Amount of Notes or portions thereof tendered pursuant to the Asset Sale
Offer, or if less than the Offer Amount has been tendered, all Notes tendered,
and shall deliver to the Trustee an Officers' Certificate stating that such
Notes or portions thereof were accepted for payment by the Company in accordance
with the terms of this Section 3.09. The Company or the Paying Agent, as the
case may be, shall promptly (but in any case not later than three days after the
Purchase Date) mail or deliver to each tendering Holder an amount equal to the
purchase price of the Notes tendered by such Holder and accepted by the Company
for purchase, and the Company shall promptly issue a new Note, and the Trustee
shall authenticate and mail or deliver such new Note to such Holder, in a
principal amount equal to any unpurchased portion of the Note surrendered. Any
Note not so accepted shall be promptly mailed or delivered by the Company to the
Holder thereof. The Company shall publicly announce the results of the Asset
Sale Offer on the Purchase Date.

            Other than as specifically provided in this Section 3.09, any
purchase pursuant to this Section 3.09 shall be made pursuant to the provisions
of Section 3.01 through Section 3.06 hereof.

ARTICLE 4

COVENANTS

Section 4.01. Payment of Notes.

            The Company shall pay or cause to be paid the principal of and
premium, interest and Liquidated Damages, if any, on the Notes on the dates and
in the manner provided in the Notes. Principal, premium, interest and Liquidated
Damages, if any, shall be considered paid on the date due if a Paying Agent, if
other than the Company or a Subsidiary thereof, holds as of 10:00 a.m., New York
City time, on the due date money deposited by the Company in immediately
available funds and designated for and sufficient to pay all principal, premium,
interest and Liquidated Damages, if any, then due.

            The Company shall pay interest (including post-petition interest in
any proceeding under any Bankruptcy Law) on overdue principal and premium, if
any, at the rate equal to the interest rate on the Notes to the extent lawful;
it shall pay interest (including post-petition interest in any proceeding under
any Bankruptcy Law) on overdue installments of interest and Liquidated Damages,
if any (without regard to any applicable grace period), at the same rate to the
extent lawful.

Section 4.02. Maintenance of Office or Agency.

            The Company shall maintain an office or agency in the continental
United States where Notes may be presented or surrendered for payment, where
Notes may be surrendered for registration of transfer or for exchange and where
notices and demands to or upon the Company in respect of the Notes and this
Indenture may be served. If at any time the Company shall fail to maintain any
such required office or agency or shall fail to furnish the Trustee with the
address thereof, such presentations, surrenders, notices and demands may be made
or served at the Corporate Trust Office of the Trustee.

            The Company may also from time to time designate one or more other
offices or agencies where the Notes may be presented or surrendered for any or
all such purposes and may from time to time rescind such designations. Further,
if at any time there shall be no such office or agency in the continental United
States where the Notes may be presented or surrendered for payment, the Company
shall forthwith designate and maintain such an office or agency in the
continental United States, in order that the Notes shall at all times be payable
in the continental United States. The Company shall give prompt written notice
to the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency.

            The Company hereby designates the Corporate Trust Office of the
Trustee as one such office or agency of the Company in accordance with Section
2.03.

Section 4.03. Reports.

            (a)     Whether or not the Company is required to do so by the rules
and regulations of the SEC, so long as any Notes are outstanding, the Company
will file with the SEC within the time periods specified in the SEC's rules and
regulations (unless the SEC will not accept such a filing) and, within 15 days
of filing, or attempting to file, the same with the SEC, furnish to the Holders
of the Notes and the Trustee (i) all quarterly and annual financial and other
information with respect to the Company and its Subsidiaries that would be
required to be contained in a filing with the SEC on Forms 10-Q and 10-K if the
Company were required to file such forms, including a "Management's Discussion
and Analysis of Financial Condition and Results of Operations" and, with respect
to the annual information only, a report thereon by the Company's certified
independent accountants, and (ii) all current reports that would be required to
be filed with the SEC on Form 8-K if the Company were required to file such
reports. The Company shall at all times comply with TIA §314(a).

            (b)     For so long as any Notes remain outstanding, the Company and
the Guarantors shall furnish to the Holders of the Notes, prospective purchasers
of the Notes and securities analysts, upon their request, the information, if
any, required to be delivered pursuant to Rule 144A(d)(4) under the Securities
Act.

Section 4.04. Compliance Certificate.

            (a)     The Company shall deliver to the Trustee, within 90 days
after the end of each fiscal year, an Officers' Certificate stating that a
review of the activities of the Company and its Restricted Subsidiaries during
the preceding fiscal year has been made under the supervision of the signing
Officers with a view to determining whether the Company has kept, observed,
performed and fulfilled its obligations under this Indenture, and further
stating, as to each such Officer signing such certificate, that to the best of
his or her knowledge the Company has kept, observed, performed and fulfilled
each and every covenant contained in this Indenture and is not in default in the
performance or observance of any of the terms, provisions and conditions of this
Indenture (or, if a Default or Event of Default shall have occurred, describing
all such Defaults or Events of Default of which he or she may have knowledge and
what action the Company is taking or proposes to take with respect thereto) and
that to the best of his or her knowledge no event has occurred and remains in
existence by reason of which payments on account of the principal of or
interest, if any, on the Notes is prohibited or if such event has occurred, a
description of the event and what action the Company is taking or proposes to
take with respect thereto.

            (b)     So long as not contrary to the then current recommendations
of the American Institute of Certified Public Accountants, the year-end
financial statements delivered pursuant to Section 4.03(a) above shall be
accompanied by a written statement of the Company's independent public
accountants (who shall be a firm of established national reputation) that in
making the examination necessary for certification of such financial statements,
nothing has come to their attention that would lead them to believe that the
Company has violated any provisions of Article 4 or Article 5 hereof or, if any
such violation has occurred, specifying the nature and period of existence
thereof, it being understood that such accountants shall not be liable directly
or indirectly to any Person for any failure to obtain knowledge of any such
violation.

            (c)     The Company shall, so long as any of the Notes are
outstanding, deliver to the Trustee, forthwith upon any Officer becoming aware
of any Default or Event of Default, an Officers' Certificate specifying such
Default or Event of Default and what action the Company is taking or proposes to
take with respect thereto.

Section 4.05. Taxes.

            The Company shall pay, and shall cause each of its Subsidiaries to
pay, prior to delinquency, all material taxes, assessments, and governmental
levies except such as are contested in good faith and by appropriate proceedings
or where the failure to effect such payment is not adverse in any material
respect to the Holders of the Notes.

Section 4.06. Stay, Extension and Usury Laws.

            The Company covenants (to the extent that it may lawfully do so)
that it shall not at any time insist upon, plead, or in any manner whatsoever
claim or take the benefit or advantage of, any stay, extension or usury law
wherever enacted, now or at any time hereafter in force, that may affect the
covenants or the performance of this Indenture; and the Company (to the extent
that it may lawfully do so) hereby expressly waives all benefit or advantage of
any such law, and covenants that it shall not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the
Trustee, but shall suffer and permit the execution of every such power as though
no such law has been enacted.

Section 4.07. Restricted Payments.

            The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, (i) declare or pay any dividend or make
any other payment or distribution on account of the Company's or any of its
Restricted Subsidiaries' Equity Interests (including, without limitation, any
such payment in connection with any merger or consolidation involving the
Company) or to the direct or indirect holders of the Company's Equity Interests
in their capacity as such (other than dividends or distributions payable in
Equity Interests (other than Disqualified Stock) of the Company); (ii) purchase,
redeem or otherwise acquire or retire for value (including, without limitation,
in connection with any merger or consolidation involving the Company) any Equity
Interests of the Company or any of its Restricted Subsidiaries (other than any
such Equity Interests owned by the Company or any Wholly Owned Restricted
Subsidiary of the Company); (iii) make any payment on or with respect to, or
purchase, redeem, defease or otherwise acquire or retire for value, any
Indebtedness that is subordinated in right of payment to the Notes or the
Subsidiary Guarantees, as the case may be, except a payment of interest or
principal at Stated Maturity; or (iv) make any Restricted Investment (all such
payments and other actions set forth in clauses (i) through (iv) above being
collectively referred to as "Restricted Payments"), unless, at the time of and
after giving effect to such Restricted Payment:

>             (a)     no Default or Event of Default shall have occurred and be
> continuing or would occur as a consequence thereof;
> 
>             (b)     the Company would, at the time of such Restricted Payment,
> be permitted to incur at least $1.00 of additional Indebtedness pursuant to
> the Consolidated Interest Coverage Ratio test set forth in Section 4.09
> hereof; and
> 
>             (c)     such Restricted Payment, together with the aggregate
> amount of all other Restricted Payments made by the Company and its Restricted
> Subsidiaries after the Issue Date (excluding Restricted Payments permitted by
> clauses (b), (c), (d), (f), (g) and (h), but including Restricted Payments
> permitted by clauses (a) and (e) of the next succeeding paragraph), is less
> than the sum of the following: (A) 50% of the cumulative Consolidated Net
> Income of the Company for the period (taken as one accounting period) from
> July 1, 2001 to the end of the Company's most recently ended fiscal quarter
> for which internal financial statements are available at the time of such
> Restricted Payment (or, if such Consolidated Net Income for such period is a
> deficit, less 100% of such deficit), plus (B) subject to clause (b) of the
> next succeeding paragraph, 100% of the aggregate net cash proceeds received by
> the Company since the Issue Date from the issue or sale of Equity Interests of
> the Company (other than Disqualified Stock) or of Disqualified Stock or debt
> securities of the Company that have been converted into, or exchanged for,
> such Equity Interests (other than any such Equity Interests, Disqualified
> Stock or convertible debt securities sold to a Restricted Subsidiary of the
> Company and other than Disqualified Stock or convertible debt securities that
> have been converted into, or exchanged for, Disqualified Stock), plus (C) to
> the extent that any Restricted Investment that was made after the Issue Date
> is sold for cash or otherwise liquidated or repaid for cash, the lesser of (1)
> cash return of capital with respect to such Restricted Investment (less the
> cost of disposition, if any) and (2) the initial amount of such Restricted
> Investment plus (D) in the event that any Unrestricted Subsidiary is
> redesignated as a Restricted Subsidiary, the fair market value of the
> Investments previously made by the Company and its Restricted Subsidiaries in
> such Subsidiary as of the date of redesignation plus (E) $6,000,000.

            The foregoing provisions will not prohibit any of the following: (a)
the payment of any dividend within 60 days after the date of declaration
thereof, if at said date of declaration such payment would have complied with
the provisions of this Indenture; (b) the redemption, repurchase, retirement,
defeasance or other acquisition of any subordinated Indebtedness of the Company
or any Restricted Subsidiary or any Equity Interests of the Company or any of
its Restricted Subsidiaries in exchange for, or out of the net cash proceeds of
the substantially concurrent sale (other than to a Restricted Subsidiary of the
Company) of, other Equity Interests of the Company (other than any Disqualified
Stock), provided that the amount of any such net cash proceeds that are utilized
for any such redemption, repurchase, retirement, defeasance or other acquisition
shall be excluded from clause (c)(B) of the preceding paragraph; (c) the
defeasance, redemption, repurchase, retirement or other acquisition of
subordinated Indebtedness of the Company or any Restricted Subsidiary with the
net cash proceeds from an incurrence of, or in exchange for, Permitted
Refinancing Indebtedness; (d) any Restricted Payment (other than a Restricted
Payment described in clause (a) of the definition of "Restricted Payment") made
in exchange for or out of the net cash proceeds of the substantially concurrent
sale of Capital Stock of the Company (other than Disqualified Stock) or a
substantially concurrent cash contribution received by the Company from its
stockholders; (e) the payment of any dividend or distribution by a Restricted
Subsidiary of the Company to the Company or any Wholly Owned Restricted
Subsidiary of the Company; (f) so long as no Default or Event of Default has
occurred and is continuing, the repurchase, redemption or other acquisition or
retirement for value of any Equity Interests of the Company or any Restricted
Subsidiary of the Company held by any employee of the Company or any of its
Restricted Subsidiaries, provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests shall not exceed
$1,000,000 in any calendar year; (g) the acquisition of Equity Interests by the
Company in connection with the exercise of stock options or stock appreciation
rights by way of cashless exercise or in connection with the satisfaction of
withholding tax obligations; (h) in connection with an acquisition by the
Company or by any of its Restricted Subsidiaries, the return to the Company or
any of its Restricted Subsidiaries of Equity Interests of the Company or any of
its Restricted Subsidiaries constituting a portion of the purchase price
consideration in settlement of indemnification claims; and (i) the purchase by
the Company of fractional shares of Equity Interests arising out of stock
dividends, splits or combinations or business combinations.

            The Board of Directors may designate any Restricted Subsidiary to be
an Unrestricted Subsidiary if such designation would not cause a Default. For
purposes of making such designation, all outstanding Investments by the Company
and its Restricted Subsidiaries (except to the extent repaid in cash) in the
Subsidiary so designated shall be deemed to be Restricted Payments at the time
of such designation, in an amount equal to the fair market value of such
Investments at the time of such designation. Such designation shall only be
permitted if such Restricted Payments would be permitted at such time and if
such Restricted Subsidiary otherwise meets the definition of "Unrestricted
Subsidiary."

            The Board of Directors may also redesignate any Unrestricted
Subsidiary to be a Restricted Subsidiary if such redesignation complies with the
requirements described in the definition of "Unrestricted Subsidiary." If the
aggregate amount of all Restricted Payments calculated for purposes of the first
paragraph of this Section 4.07 includes an Investment in an Unrestricted
Subsidiary that subsequently becomes a Restricted Subsidiary pursuant to the
terms of this paragraph, then the aggregate amount of such Restricted Payments
shall be reduced by the amount of such Investments.

            Any designation or redesignation of a Subsidiary shall be evidenced
to the Trustee by filing with the Trustee a Board Resolution giving effect to
such action and evidencing the valuation of any Investment relating thereto (as
determined in good faith by the Board of Directors) and an Officers' Certificate
certifying that such action complied with the terms of the definition of
"Unrestricted Subsidiary" set forth in this Indenture and with this
Section 4.07.

            The amount of all Restricted Payments (other than cash) shall be the
fair market value on the date of the Restricted Payment of the asset(s) or
securities proposed to be transferred or issued by the Company or such
Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.
The fair market value of any non-cash Restricted Payment shall be determined in
the manner contemplated by the definition of the term "fair market value," and
the results of such determination shall be evidenced by an Officers' Certificate
delivered to the Trustee. Not later than the date of making any Restricted
Payment (other than a Restricted Payment permitted by clause (b), (c), (d), (f),
(g) and (h) of the second full paragraph of this Section 4.07), the Company
shall deliver to the Trustee an Officers' Certificate stating that such
Restricted Payment is permitted and setting forth the basis upon which the
calculations required by this Section 4.07 were computed.

Section 4.08. Dividend and Other Payment Restrictions Affecting Subsidiaries.

            The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Restricted Subsidiary to do any of the following: (a)(i) pay dividends or make
any other distributions to the Company or any of its Restricted Subsidiaries on
its Capital Stock or (ii) pay any Indebtedness owed to the Company or any of its
Restricted Subsidiaries; (b) make loans or advances to the Company or any of its
Restricted Subsidiaries or (c) transfer any of its properties or assets to the
Company or any of its Restricted Subsidiaries, except for such encumbrances or
restrictions existing under or by reason of (1) any agreement in effect on the
Issue Date, (2) this Indenture, the Notes and the Subsidiary Guarantees, (3) the
Credit Facility, (4) applicable law, (5) any instrument governing Indebtedness
or Capital Stock of a Person acquired by the Company or any of its Restricted
Subsidiaries as in effect at the time of such acquisition (except to the extent
such Indebtedness was incurred in connection with or in contemplation of such
acquisition), which encumbrance or restriction is not applicable to any Person
or the assets of any Person, other than the Person, or the assets of the Person,
so acquired, provided that, in the case of Indebtedness, such Indebtedness was
permitted by the terms of the Indenture to be incurred, (6) by reason of
customary non-assignment provisions in leases entered into in the ordinary
course of business and consistent with past practices, (7) in the case of clause
(c) above, restrictions contained in security agreements or mortgages securing
Indebtedness to the extent such restrictions restrict the transfer of the
property subject to such security agreements or mortgages, (8) by reason of
customary provisions restricting the transfer of copyrighted or patented
materials consistent with industry practice, (9) purchase money obligations for
property acquired in the ordinary course of business that impose restrictions of
the nature described in clause (c) above on the property so acquired,
(10) customary provisions in bona fide contracts for the sale of properties or
assets, (11) Permitted Refinancing Indebtedness with respect to any Indebtedness
referred to in clauses (1) and (2) above, provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced or (12) provisions
with respect to the disposition or distribution of assets in joint venture
agreements, asset sale agreements, stock sale agreements and other similar
agreements entered into in the ordinary course of business.

Section 4.09. Incurrence of Indebtedness and Issuance of Disqualified Stock.

            The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, "incur" or an "incurrence") any Indebtedness
(including, without limitation, Acquired Indebtedness) and that the Company will
not issue any Disqualified Stock and will not permit any of its Restricted
Subsidiaries to issue any shares of preferred stock; provided, however, that the
Company and its Restricted Subsidiaries may incur Indebtedness, and the Company
may issue Disqualified Stock, in each case if the Consolidated Interest Coverage
Ratio for the Company's most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date on
which such additional Indebtedness is incurred or such Disqualified Stock is
issued would have been at least 2.0 to 1, determined on a pro forma basis
(including a pro forma application of the net proceeds therefrom), as if the
additional Indebtedness or Disqualified Stock had been issued or incurred, as
the case may be, at the beginning of such four-quarter period.

            The foregoing provisions shall not apply to the incurrence by the
Company or any of its Restricted Subsidiaries of any of the following
Indebtedness:

>             (a)     Indebtedness under the Credit Facility in an aggregate
> principal amount at any one time outstanding not to exceed the greater of (1)
> $50,000,000 and (2) 25% of the Adjusted Consolidated Net Tangible Assets;
> 
>             (b)     Existing Indebtedness;
> 
>             (c)     Hedging Obligations;
> 
>             (d)     Indebtedness represented by the Original Notes, any Series
> B Notes issued in exchange for Series A Notes pursuant to an Exchange Offer or
> the Subsidiary Guarantees;
> 
>             (e)     intercompany Indebtedness between or among the Company and
> any of its Wholly Owned Restricted Subsidiaries, provided that any subsequent
> issuance or transfer of Equity Interests that results in any such Indebtedness
> being held by a Person other than the Company or a Wholly Owned Restricted
> Subsidiary of the Company, or any sale or other transfer of any such
> Indebtedness to a Person that is neither the Company nor a Wholly Owned
> Restricted Subsidiary of the Company, shall be deemed, in each case, to
> constitute an incurrence of such Indebtedness by the Company or such
> Restricted Subsidiary, as the case may be, as of the date of such issuance,
> sale or other transfer that is not permitted by this clause (e);
> 
>             (f)     Indebtedness in respect of bid, performance, completion or
> surety bonds or guarantees issued for the account of the Company or any
> Restricted Subsidiary thereof in the ordinary course of business, including
> guarantees or obligations of the Company or any Restricted Subsidiary thereof
> with respect to letters of credit or other obligation supporting such bid,
> performance, completion or surety obligations (in each case other than for an
> obligation for money borrowed);
> 
>             (g)     the guarantee by the Company of Indebtedness of any of its
> Restricted Subsidiaries or by any Restricted Subsidiary of Indebtedness of the
> Company or another Restricted Subsidiary, in each case, that was permitted to
> be incurred by another provision of this Section 4.09;
> 
>             (h)     Permitted Refinancing Indebtedness incurred in exchange
> for, or the net proceeds of which are used to extend, refinance, renew,
> replace, defease or refund Indebtedness incurred pursuant to the first
> paragraph and clause (b), (d) or (h) of the second paragraph of this Section
> 4.09;
> 
>             (i)     Indebtedness under a Revolving Credit Facility;
> 
>             (j)     Non-Recourse Debt; and
> 
>             (k)     any additional Indebtedness in an aggregate principal
> amount not in excess of $15,000,000 at any one time outstanding.

            The Company shall not, and shall not permit any Restricted
Subsidiary, directly or indirectly, incur any Indebtedness which by its terms
(or by the terms of any agreement governing such Indebtedness) is subordinated
to any other Indebtedness of the Company or of such Guarantor, as the case may
be, unless such Indebtedness is also by its terms (or by the terms of any
agreement governing such Indebtedness) made expressly subordinate to the Notes
or the Subsidiary Guarantees of such Guarantor, as the case may be, to the same
extent and in the same manner as such Indebtedness is subordinated pursuant to
subordination provisions that are most favorable to the holders of any other
Indebtedness of the Company or of such guarantor, as the case may be; provided,
however, that no Indebtedness shall be deemed to be contractually subordinated
in right of payment to any other Indebtedness solely by virtue of being
unsecured.

            For purposes of determining compliance with this Section 4.09, in
the event that an item of proposed Indebtedness meets the criteria of more than
one of the categories of Indebtedness described in clauses (a) through (k) of
the second paragraph, or is entitled to be incurred pursuant to the first
paragraph, of this Section 4.09, the Company shall be permitted to classify such
item of Indebtedness on the date of its incurrence, or later reclassify all or a
portion of such item of Indebtedness, in any manner that complies with this
Section 4.09, and such item of Indebtedness will be treated as having been
incurred pursuant to such category.

Section 4.10. Asset Sales.

            The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale (excluding for this purpose an Event
of Loss) unless (a) the Company or such Restricted Subsidiary, as the case may
be, receives consideration (including promissory notes or other non-cash
consideration) at the time of such Asset Sale at least equal to the fair market
value (as determined in accordance with the definition of such term, the results
of which determination shall be set forth in an Officers' Certificate delivered
to the Trustee) of the properties, assets, rights or Equity Interests issued or
sold or otherwise disposed of and (b) at least 75% of the consideration therefor
received by the Company or such Restricted Subsidiary is in the form of cash or
Cash Equivalents; provided, however, that the amount of (i) any liabilities (as
shown on the Company's or such Restricted Subsidiary's most recent balance
sheet) of the Company or such Restricted Subsidiary (other than contingent
liabilities) that are assumed by the transferee of any such assets, properties,
rights or Equity Interests pursuant to a customary novation agreement that
releases the Company or such Restricted Subsidiary from further liability and
(ii) any securities, notes or other obligations received by the Company or such
Restricted Subsidiary from such transferee that are converted within 30 days by
the Company or such Restricted Subsidiary into cash (to the extent of the cash
received in that conversion) shall be deemed to be cash for purposes of this
Section 4.10.

            Within 365 days after the receipt of any Net Proceeds from an Asset
Sale (including, without limitation, any Event of Loss), the Company or any such
Restricted Subsidiary may apply such Net Proceeds to (a) repay all or any
portion of Indebtedness under the Credit Facility or (b) make an investment
(including a purchase of assets or stock, merger, consolidation or other
investment) in the Oil and Gas Business of the Company, provided that if the
Company or such Restricted Subsidiary enters into a binding agreement to acquire
such assets within such 365 day period, but the consummation of the transactions
under such agreement has not occurred within such 365 day period, and the
agreement has not been terminated, then the 365 day period will be extended to
18 months to permit such consummation; provided further, however, if such
consummation does not occur, or such agreement is terminated within such
18 month period, then the Company may apply, or cause such Restricted Subsidiary
to apply, within 90 days after the end of the 18 month period or the effective
date of such termination, whichever is earlier, such Net Proceeds as provided in
clauses (a) and (b) of this paragraph. Pending the final application of any such
Net Proceeds, the Company or any such Restricted Subsidiary may temporarily
reduce outstanding revolving credit borrowings or otherwise invest such Net
Proceeds in any manner that is not prohibited by this Indenture. Any Net
Proceeds from Asset Sales that are not applied or invested as provided in
clauses (a) and (b) of this paragraph shall be deemed to constitute "Excess
Proceeds."

            Within 30 days of each date on which the aggregate amount of Excess
Proceeds exceeds $10,000,000, the Company shall commence an Asset Sale Offer
pursuant to Section 3.09 hereof to purchase the maximum principal amount of
Notes that may be purchased out of Excess Proceeds at an offer price in cash in
an amount equal to 100% of the principal amount thereof, plus accrued and unpaid
interest and Liquidated Damages, if any, thereon, to the date of purchase, in
accordance with the procedures set forth in Section 3.09 hereof; provided,
however, that, if the Company is required to apply such Excess Proceeds to
purchase, or to offer to purchase, any Pari Passu Indebtedness, the Company
shall only be required to offer to purchase the maximum principal amount of
Notes that may be purchased out of the amount of such Excess Proceeds multiplied
by a fraction, the numerator of which is the aggregate principal amount of Notes
outstanding and the denominator of which is the aggregate principal amount of
Notes outstanding plus the aggregate principal amount of Pari Passu Indebtedness
outstanding.

            To the extent that the aggregate principal amount of Notes tendered
pursuant to an Asset Sale Offer is less than the amount that the Company is
required to purchase, the Company may use any remaining Excess Proceeds for
general corporate purposes in any manner not prohibited by this Indenture. If
the aggregate principal amount of Notes surrendered by holders thereof exceeds
the amount that the Company is required to purchase, the Trustee shall select
the Notes to be purchased on a pro rata basis (with such adjustments as may be
deemed appropriate by the Trustee so that only Notes in denominations of $1,000,
or integral multiples thereof, shall be purchased). Upon completion of such
offer to purchase, the amount of Excess Proceeds shall be reset at zero.

            The Company shall not, and shall not permit any Restricted
Subsidiary to, enter into or suffer to exist any agreement (other than any
agreement governing the Credit Facility) that would place any restriction of any
kind (other than pursuant to law or regulation) on the ability of the Company to
make an Asset Sale Offer.

Section 4.11. Transactions with Affiliates.

            The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate (each of the foregoing, an "Affiliate Transaction"), unless
(a) such Affiliate Transaction is on terms that are no less favorable to the
Company or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Company or such Restricted
Subsidiary with an unrelated Person or, if there is no such comparable
transaction, on terms that are fair and reasonable to the Company or such
Restricted Subsidiary, and (b) the Company delivers to the Trustee (i) with
respect to any Affiliate Transaction or series of related Affiliate Transactions
involving aggregate consideration in excess of $1,000,000, a resolution of the
Board of Directors set forth in an Officers' Certificate certifying that such
Affiliate Transaction complies with clause (a) above and that such Affiliate
Transaction has been approved by a majority of the members of the Board of
Directors and (ii) with respect to any Affiliate Transaction or series of
related Affiliate Transactions involving aggregate consideration in excess of
$5,000,000, an opinion as to the fairness to the Company or the relevant
Restricted Subsidiary of such Affiliate Transaction from a financial point of
view issued by an accounting, appraisal or investment banking firm that is, in
the judgment of the Board of Directors, qualified to render such opinion and is
independent with respect to the Company; provided, however, that the following
shall be deemed not to be Affiliate Transactions: (A) any employment agreement
or other employee compensation plan or arrangement entered into by the Company
or any of its Restricted Subsidiaries in the ordinary course of business of the
Company or such Restricted Subsidiary; (B) transactions between or among the
Company and its Restricted Subsidiaries; (C) Permitted Investments and
Restricted Payments that are permitted by the provisions of Section 4.07 of this
Indenture; (D) any Investment or other Restricted Payment, in each case,
permitted to be made pursuant to Section 4.07; (E) loans or advances to
officers, directors and employees of the Company or any of its Restricted
Subsidiaries made in the ordinary course of business and consistent with past
practices of the Company and its Restricted Subsidiaries in an aggregate amount
not to exceed $500,000 outstanding at any one time; (F) indemnities of officers,
directors and employees of the Company or any of its Restricted Subsidiaries
permitted by bylaw or statutory provisions; (G) maintenance in the ordinary
course of business of customary benefit programs or arrangements for officers,
directors and employees of the Company or any Restricted Subsidiary, including
without limitation vacation plans, health and life insurance plans, deferred
compensation plans, retirement or savings plans and similar plans;
(H) registration rights or similar agreements with officers, directors or
Affiliates of the Company or any Restricted Subsidiary; (I) issuance of Equity
Interests (other than Disqualified Stock) by the Company; and (J) the payment of
reasonable and customary regular fees to directors of the Company or any of its
Restricted Subsidiaries who are not employees of the Company or any Affiliate.

Section 4.12. Liens.

            The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien on any property or asset owned on the Issue Date or thereafter
acquired, or any income or profits therefrom, except Permitted Liens, to secure
(a) any Indebtedness of the Company or such Restricted Subsidiary (if it is not
also a Guarantor), unless prior to, or contemporaneously therewith, the Notes
are equally and ratably secured, or (b) any Indebtedness of any Guarantor,
unless prior to, or contemporaneously therewith, the Subsidiary Guarantees are
equally and ratably secured; provided, however, that if such Indebtedness is
expressly subordinated to the Notes or the Subsidiary Guarantees, the Lien
securing such Indebtedness shall be subordinated and junior to the Lien securing
the Notes or the Subsidiary Guarantees, as the case may be, with the same
relative priority as such Indebtedness has with respect to the Notes or the
Subsidiary Guarantees.

Section 4.13. Additional Subsidiary Guarantees.

            If the Company or any of its Restricted Subsidiaries shall, after
the Issue Date, acquire or create another Significant Subsidiary, then such
newly acquired or created Subsidiary shall execute a notation of Subsidiary
Guarantee and a supplemental indenture in substantially the form of Exhibit E
hereto and deliver an Opinion of Counsel and an Officers' Certificate in
accordance with the terms of Section 10.02 of this Indenture.

Section 4.14. Corporate Existence.

            Subject to Article 5 hereof, the Company shall do or cause to be
done all things necessary to preserve and keep in full force and effect its
corporate existence, and, subject to Article 10 hereof, the corporate,
partnership or other existence of each of its Restricted Subsidiaries, in
accordance with the respective organizational documents (as the same may be
amended from time to time) of the Company or any such Restricted Subsidiary;
provided, however, that the Company shall not be required to preserve the
existence of any of its Restricted Subsidiaries, if the Company shall determine
that the preservation thereof is no longer desirable in the conduct of the
business of the Company and its Restricted Subsidiaries, taken as a whole.

Section 4.15. Offer to Purchase Upon Change of Control.

            (a)     Upon the occurrence of a Change of Control and a
corresponding Rating Decline, the Company shall make an offer (a "Change of
Control Offer") to purchase all or any portion (equal to $1,000 or an integral
multiple thereof) of each Holder's Notes, at a purchase price in cash equal to
101% of the aggregate principal amount thereof, plus accrued and unpaid interest
and Liquidated Damages, if any, thereon to the date of purchase (the "Change of
Control Payment"). Within 30 days after the occurrence of a Rating Decline
following a Change of Control, the Company shall give notice to each Holder and
the Trustee stating: (1) that the Change of Control Offer is being made pursuant
to this Section 4.15 and that all Notes validly tendered and not withdrawn will
be accepted for payment; (2) the purchase price and the purchase date, which
shall be no earlier than 30 days but no later than 60 days from the date such
notice is given (or, if the Rating Decline occurs before the corresponding
Change of Control, not more than 60 days nor less than 30 days after the
occurrence of the Change of Control) (the "Change of Control Payment Date"); (3)
that any Note not tendered will continue to accrue interest and Liquidated
Damages, if any; (4) that, unless the Company defaults in the payment of the
Change of Control Payment, all Notes accepted for payment pursuant to the Change
of Control Offer shall cease to accrue interest and Liquidated Damages, if any,
after the Change of Control Payment Date; (5) that Holders electing to have any
Notes purchased pursuant to a Change of Control Offer will be required to
surrender the Notes, properly endorsed for transfer, together with the form
entitled "Option of Holder to Elect Purchase" on the reverse of the Notes
completed and such customary documents as the Company may reasonably request, to
the Paying Agent at the address specified in the notice prior to the close of
business on the third Business Day preceding the Change of Control Payment Date;
(6) that Holders will be entitled to withdraw their election if the Paying Agent
receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a telegram, facsimile transmission
or letter setting forth the name of the Holder, the principal amount of Notes
delivered for purchase, and a statement that such Holder is withdrawing his
election to have the Notes purchased; and (7) that Holders whose Notes are being
purchased only in part will be issued new Notes equal in principal amount to the
unpurchased portion of the Notes surrendered, which unpurchased portion must be
equal to $1,000 in principal amount or an integral multiple thereof. If any of
the Notes subject to a Change of Control Offer is in the form of a Global Note,
then the Company shall modify such notice to the extent necessary to accord with
the procedures of the Depository applicable to repurchases. Further, the Company
shall comply with the requirements of Rule 14e-1 under the Exchange Act and any
other securities laws and regulations thereunder to the extent such laws and
regulations are applicable in connection with the purchase of Notes as a result
of a Change of Control. To the extent that the provisions of any securities laws
or regulations conflict with the provisions relating to the Change of Control
Offer, the Company shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations described
in this Section 4.15 by virtue thereof.

            (b)     On or before 10:00 a.m. New York time on the Change of
Control Payment Date, the Company shall, to the extent lawful, (a) accept for
payment all Notes or portions thereof properly tendered pursuant to the Change
of Control Offer, (b) deposit with the Paying Agent an amount equal to the
Change of Control Payment in respect of all Notes or portions thereof so
tendered and (c) deliver or cause to be delivered to the Trustee the Notes so
accepted together with an Officers' Certificate stating the aggregate principal
amount of Notes or portions thereof being purchased by the Company. The Paying
Agent shall promptly deliver to each Holder of Notes so tendered the Change of
Control Payment for such Notes, and the Trustee shall promptly authenticate and
mail (or cause to be transferred by book entry) to each Holder a new Note equal
in principal amount to any unpurchased portion of the Notes surrendered, if any;
provided, however, that each such new Note will be in a principal amount of
$1,000 or an integral multiple thereof. The Company shall publicly announce the
results of the Change of Control Offer on or as soon as practicable after the
Change of Control Payment Date.

            (c)     The Change of Control provisions described above shall be
applicable whether or not any other provisions of this Indenture are applicable.

            (d)     Notwithstanding the foregoing, in the event that the Notes
are not rated by a Rating Agency, then the Company shall be obligated to make a
Change of Control Offer upon a Change of Control in accordance with the
provisions of this Section 4.15 notwithstanding the absence of a Rating Decline.

            (e)     The Company shall not be required to make a Change of
Control Offer following a Change of Control if a third party makes the Change of
Control Offer in the manner, at the time and otherwise in compliance with the
requirements set forth in this Indenture applicable to a Change of Control Offer
made by the Company and purchases all Notes validly tendered and not withdrawn
under such Change of Control Offer.

Section 4.16. Issuances and Sales of Capital Stock of Restricted Subsidiaries.

            The Company (i) shall not, and shall not permit any Restricted
Subsidiary of the Company to, transfer, convey, sell or otherwise dispose of any
Capital Stock of any Restricted Subsidiary of the Company to any Person (other
than the Company or a Wholly Owned Restricted Subsidiary of the Company), unless
(a) such transfer, conveyance, sale or other disposition is of all the Capital
Stock of such Restricted Subsidiary and (b) the Net Proceeds from such transfer,
conveyance, sale or other disposition are applied in accordance with Section
4.10 hereof, and (ii) shall not permit any Restricted Subsidiary of the Company
to issue any of its Equity Interests to any Person other than to the Company or
a Wholly Owned Restricted Subsidiary of the Company. For purposes of this
Section 4.16, the creation or perfection of a Lien on any Capital Stock of a
Restricted Subsidiary of the Company to secure any Indebtedness of the Company
or any of its Restricted Subsidiaries shall not be deemed to be a disposition of
such Capital Stock; provided, however, any sale by the secured party of such
Capital Stock following foreclosure of its Lien shall be subject to this Section
4.16.

Section 4.17. Sale-and-leaseback Transactions.

            The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, enter into any sale-and-leaseback transaction; provided,
however, that the Company or any Restricted Subsidiary, as applicable, may enter
into a sale-and-leaseback transaction if (i) the Company or such Restricted
Subsidiary could have incurred Indebtedness in an amount equal to the
Attributable Indebtedness relating to such sale-and-leaseback transaction
pursuant to the Consolidated Interest Coverage Ratio test set forth in the first
paragraph of Section 4.09 hereof, (ii) the gross cash proceeds of such
sale-and-leaseback transaction are at least equal to the fair market value (as
determined in accordance with the definition of such term, the results of which
determination shall be set forth in an Officers' Certificate delivered to the
Trustee) of the properties or assets that are the subject of such
sale-and-leaseback transaction and (iii) the transfer of such properties or
assets in such sale-and-leaseback transaction is permitted by, and the Company
applies the proceeds of such transaction in compliance with, Section 4.10
hereof.

Section 4.18. Calculation of Original Issue Discount.

            The Company shall file with the Trustee promptly at the end of each
calendar year (i) a written notice specifying the amount of original issue
discount (including daily rates and accrual periods) accrued on the outstanding
Notes as of the end of such year and (ii) such other specific information
relating to such original issue discount as may then be relevant under the
Internal Revenue Code of 1986, as amended.

Section 4.19. Enforceability of Judgments; Indemnification for Foreign Currency
Judgments.

            The obligations of the Company to any Holder or the Trustee shall,
notwithstanding any judgment in a currency (the "Judgment Currency") other than
United States dollars (the "Agreement Currency"), be discharged only to the
extent that on the day following receipt by such Holder or the Trustee, as the
case may be, of any amount in the Judgment Currency, such Holder or the Trustee
may in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the amount originally to be paid to such Holder or the Trustee, as
the case may be, in the Agreement Currency, the Company agrees, as a separate
obligation and notwithstanding such judgment, to pay to such Holder or the
Trustee, as the case may be, the difference, and if the amount of the Agreement
Currency so purchased exceeds the amount originally to be paid to such Holder or
the Trustee, as the case may be, such Holder or the Trustee, as the case may be,
shall pay to or for the account of the Company such excess, provided that such
Holder or the Trustee, as the case may be, shall not have any obligation to pay
any such excess as long as a Default has occurred and is continuing, in which
case such excess may be applied by such Holder or the Trustee, as the case may
be, to such obligations.

Section 4.20. Conduct of Business.

            The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, engage in the conduct of any business other than the Oil and
Gas Business and such other businesses as are complementary or related thereto
as determined in good faith by the Board of Directors.

ARTICLE 5

SUCCESSORS

Section 5.01. Merger, Consolidation or Sale of Assets .

            The Company shall not consolidate or merge with or into (whether or
not the Company is the surviving corporation), or sell, assign, transfer, lease,
convey or otherwise dispose of all or substantially all of its properties or
assets in one or more related transactions to, another Person unless (a) the
Company is the surviving corporation or the Person formed by or surviving any
such consolidation or merger (if other than the Company) or to which such sale,
assignment, transfer, lease, conveyance or other disposition shall have been
made is a corporation organized or existing under the laws of the United States,
any state thereof or the District of Columbia, (b) the Person formed by or
surviving any such consolidation or merger (if other than the Company) or the
Person to which such sale, assignment, transfer, lease, conveyance or other
disposition shall have been made assumes all the obligations of the Company
under the Notes and this Indenture pursuant to a supplemental indenture in a
form reasonably satisfactory to the Trustee, (c) immediately after such
transaction no Default or Event of Default exists and (d) except in the case of
a merger of the Company with or into a Wholly Owned Restricted Subsidiary of the
Company, the Company or the Person formed by or surviving any such consolidation
or merger (if other than the Company), or to which such sale, assignment,
transfer, lease, conveyance or other disposition shall have been made will have
Consolidated Net Worth immediately after the transaction equal to or greater
than the Consolidated Net Worth of the Company immediately preceding the
transaction.

            In connection with any consolidation, merger or disposition
contemplated by this provision, the Company shall deliver, or cause to be
delivered, to the Trustee, in form and substance reasonably satisfactory to the
Trustee, (i) an Officers' Certificate stating that such consolidation, merger or
disposition and any supplemental indenture in respect thereto comply with this
provision and that all conditions precedent in the Indenture provided for
relating to such transaction or transactions have been complied with and (ii) an
Opinion of Counsel stating that the requirements of Section 5.01(a) and (b) have
been satisfied.

Section 5.02. Successor Corporation Substituted.

            Upon any consolidation or merger, or any sale, assignment, transfer,
lease, conveyance or other disposition of all or substantially all of the
properties or assets of the Company in accordance with Section 5.01 hereof, the
successor corporation formed by such consolidation or into or with which the
Company is merged or to which such sale, assignment, transfer, lease, conveyance
or other disposition is made shall succeed to, and be substituted for (so that
from and after the date of such consolidation, merger, sale, assignment,
transfer, lease, conveyance or other disposition, the provisions of this
Indenture referring to the "Company" shall refer instead to the successor
corporation and not to the Company), and may exercise every right and power of
the Company under this Indenture with the same effect as if such successor
corporation had been named as the Company herein; provided, however, that the
predecessor Company shall not be relieved from its obligations under this
Indenture or the Notes in the case of any such lease.

ARTICLE 6

DEFAULTS AND REMEDIES

Section 6.01. Events of Default.

            An "Event of Default" occurs if:

>             (a)     the Company defaults in the payment when due of interest
> on, or Liquidated Damages, if any, with respect to, the Notes, and such
> default continues for a period of 30 days;
> 
>             (b)     the Company defaults in the payment when due of principal
> of or premium, if any, on the Notes;
> 
>             (c)     the Company fails to comply with any of the provisions of
> Section 4.10, 4.15 or 5.01 hereof;
> 
>             (d)     the Company fails to observe or perform any other covenant
> or other agreement in this Indenture or the Notes for 60 days after it
> receives written notice from the Trustee or the Holders of at least 25% in
> principal amount of the Notes then outstanding of such failure;
> 
>             (e)     a default occurs under any mortgage, indenture or
> instrument under which there may be issued or by which there may be secured or
> evidenced any Indebtedness for money borrowed by the Company or any of its
> Restricted Subsidiaries (or the payment of which is guaranteed by the Company
> or any of its Restricted Subsidiaries), whether such Indebtedness or guarantee
> now exists, or is created after the Issue Date, which default (i) is caused by
> a failure to pay principal of or premium or interest on such Indebtedness
> prior to the expiration of any grace period provided in such Indebtedness,
> including any extension thereof (a "Payment Default") or (ii) results in the
> acceleration of such Indebtedness prior to its express maturity and, in each
> case, the principal amount of any such Indebtedness, together with the
> principal amount of any other such Indebtedness under which there has been a
> Payment Default or the maturity of which has been so accelerated, aggregates
> at least $15,000,000; and provided, further, that if such default is cured or
> waived or any such acceleration rescinded, or such Indebtedness is repaid,
> within a period of 10 days from the continuation of such default beyond the
> applicable grace period or the occurrence of such acceleration, as the case
> may be, an Event of Default and any consequential acceleration of the Notes
> shall be automatically rescinded, so long as such rescission does not conflict
> with any judgment or decree;
> 
>             (f)     a final judgment or final judgments for the payment of
> money are entered by a court or courts of competent jurisdiction against the
> Company or any of its Restricted Subsidiaries and such judgment or judgments
> are not paid or discharged for a period (during which execution shall not be
> effectively stayed) of 60 days, provided that the aggregate of all such
> undischarged judgments exceeds $15,000,000;
> 
>             (g)     the repudiation by any Guarantor of its obligations under
> its Subsidiary Guarantee or the unenforceability of any Subsidiary Guarantee
> for any reason other than as provided in this Indenture;
> 
>             (h)     the Company or any Significant Subsidiary pursuant to or
> within the meaning of Bankruptcy Law:
> 
> >             (i)     commences a voluntary case,
> > 
> >             (ii)     consents to the entry of an order for relief against it
> > in an involuntary case,
> > 
> >             (iii)     consents to the appointment of a Custodian of it or
> > for all or substantially all of its property,
> > 
> >             (iv)     makes a general assignment for the benefit of its
> > creditors, or
> > 
> > > > (v) generally is not paying its debts as they become due; or
> 
>             (i)     a court of competent jurisdiction enters an order or
> decree under any Bankruptcy Law that:
> 
> >             (i)     is for relief against the Company or any Significant
> > Subsidiary in an involuntary case;
> > 
> >             (ii)     appoints a Custodian of the Company or any Significant
> > Subsidiary or for all or substantially all of the property of the Company or
> > any Significant Subsidiary; or
> > 
> >             (iii)     orders the liquidation of the Company or any
> > Significant Subsidiary;

            and the order or decree remains unstayed and in effect for 60
consecutive days.

Section 6.02. Acceleration.

            If any Event of Default occurs and is continuing, the Trustee may,
by notice to the Company, or the Holders of at least 25% in principal amount of
the then outstanding Notes may, by notice to the Company and the Trustee, and
the Trustee shall, upon the request of such Holders, declare all the Notes to be
due and payable immediately. Upon any such declaration, the Notes shall become
due and payable immediately. Notwithstanding the foregoing, if an Event of
Default specified in clause (h) or (i) of Section 6.01 hereof occurs with
respect to the Company or any Significant Subsidiary, all outstanding Notes
shall be due and payable immediately without further action or notice. The
Holders of a majority in principal amount of the then outstanding Notes by
written notice to the Trustee may on behalf of all of the Holders rescind an
acceleration and its consequences if the rescission would not conflict with any
judgment or decree and if all existing Events of Default (except nonpayment of
principal, interest, premium or Liquidated Damages, if any, that have become due
solely because of such acceleration) have been cured or waived.

Section 6.03. Other Remedies.

            If an Event of Default occurs and is continuing, the Trustee may
pursue any available remedy to collect the payment of principal of and premium,
interest and Liquidated Damages, if any, on the Notes or to enforce the
performance of any provision of the Notes or this Indenture.

            The Trustee may maintain a proceeding even if it does not possess
any of the Notes or does not produce any of them in the proceeding.  A delay or
omission by the Trustee or any Holder of a Note in exercising any right or
remedy accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. All remedies are
cumulative to the extent permitted by law.

Section 6.04. Waiver of Past Defaults.

            Holders of a majority in principal amount of the then outstanding
Notes by notice to the Trustee may on behalf of the Holders of all of the Notes
waive any existing Default or Event of Default and its consequences hereunder,
except a continuing Default or Event of Default in the payment of the principal
of or premium, interest or Liquidated Damages, if any, on the Notes (including
in connection with an offer to purchase). Upon any such waiver, such Default
shall cease to exist, and any Event of Default arising therefrom shall be deemed
to have been cured for every purpose of this Indenture; but no such waiver shall
extend to any subsequent or other Default or impair any right consequent
thereon.

Section 6.05. Control by Majority.

            Holders of a majority in principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture or that the Trustee determines may be
unduly prejudicial to the rights of other Holders of Notes or that may involve
the Trustee in personal liability.

Section 6.06. Limitation on Suits.

            A Holder of a Note may pursue a remedy with respect to this
Indenture or the Notes only if:

>             (a)     the Holder of a Note gives to the Trustee written notice
> of a continuing Event of Default;
> 
>             (b)     the Holders of at least 25% in principal amount of the
> then outstanding Notes make a written request to the Trustee to pursue the
> remedy;
> 
>             (c)     such Holder of a Note or Holders of Notes offer and, if
> requested, provide to the Trustee indemnity satisfactory to the Trustee
> against any loss, liability or expense;
> 
>             (d)     the Trustee does not comply with the request within 60
> days after receipt of the request and the offer and, if requested, the
> provision of indemnity; and
> 
>             (e)     during such 60-day period the Holders of a majority in
> principal amount of the then outstanding Notes do not give the Trustee a
> direction inconsistent with the request.

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

Section 6.07. Rights of Holders of Notes to Receive Payment.

            Notwithstanding any other provision of this Indenture, the right of
any Holder of a Note to receive payment of principal of and premium, interest
and Liquidated Damages, if any, on the Note, on or after the respective due
dates expressed in the Note (including in connection with an offer to purchase),
or to bring suit for the enforcement of any such payment on or after such
respective dates, shall not be impaired or affected without the consent of such
Holder.

Section 6.08. Collection Suit by Trustee.

            If an Event of Default specified in Section 6.01(a) or (b) occurs
and is continuing, the Trustee is authorized to recover judgment in its own name
and as trustee of an express trust against the Company for the whole amount of
principal of, premium, interest and Liquidated Damages, if any, remaining unpaid
on the Notes and interest on overdue principal and, to the extent lawful,
interest and Liquidated Damages, if any, and such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.

Section 6.09. Trustee May File Proofs of Claim.

            The Trustee is authorized to file such proofs of claim and other
papers or documents as may be necessary or advisable in order to have the claims
of the Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Company
(or any other obligor upon the Notes), its creditors or its property and shall
be entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claims and any custodian in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee, and in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay to the Trustee any amount due to
it for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof.  To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.07 hereof out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Holders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.

Section 6.10. Priorities.

            If the Trustee collects any money pursuant to this Article, it shall
pay out the money in the following order:

>             First:
> 
> to the Trustee, its agents and attorneys for amounts due under Section 7.07
> hereof, including payment of all compensation, expense and liabilities
> incurred, and all advances made, by the Trustee and the Trustee's reasonable
> costs and expenses of collection;
> 
> 
> 
>             Second:
> 
> to Holders of Notes for amounts due and unpaid on the Notes for principal,
> premium, interest and Liquidated Damages, if any, ratably, without preference
> or priority of any kind, according to the amounts due and payable on the Notes
> for principal, premium, interest and Liquidated Damages, if any, respectively;
> and
> 
> 
> 
>             Third:
> 
> to the Company or to such party as a court of competent jurisdiction shall
> direct.

            The Trustee may fix a record date and payment date for any payment
to Holders of Notes pursuant to this Section 6.10.

Section 6.11. Undertaking for Costs.

            In any suit for the enforcement of any right or remedy under this
Indenture or in any suit against the Trustee for any action taken or omitted by
it as a Trustee, a court in its discretion may require the filing by any party
litigant in the suit of an undertaking to pay the costs of the suit, and the
court in its discretion may assess reasonable costs, including reasonable
attorneys' fees, against any party litigant in the suit, having due regard to
the merits and good faith of the claims or defenses made by the party litigant. 
This Section does not apply to a suit by the Trustee, a suit by a Holder of a
Note pursuant to Section 6.07 hereof, or a suit by Holders of more than 10% in
principal amount of the then outstanding Notes.

Section 6.12. Defaults Under Credit Facility.

            If the agent under the Credit Facility notifies the Trustee in
writing of an event of default under the Credit Facility, any payment thereafter
made by the Company to the Trustee on behalf of the Holders of the Notes in
violation of the Credit Facility will be held in trust by the Trustee and
remitted to the lenders under the Credit Facility. If the Trustee fails to honor
this instruction and remits the payment to the Holders of the Notes, the Holders
of the Notes will not be required to return such payment to the lenders under
the Credit Facility. Failure by the Company to make the required payments of
interest on the Notes will, after the expiration of the applicable time period,
constitute an Event of Default.

ARTICLE 7

TRUSTEE

Section 7.01. Duties of Trustee.

            (a)     If an Event of Default has occurred and is continuing, the
Trustee shall exercise such of the rights and powers vested in it by this
Indenture, and use the same degree of care and skill in its exercise, as a
prudent man would exercise or use under the circumstances in the conduct of his
own affairs.

            (b)     Except during the continuance of an Event of Default:

>             (i)     the duties of the Trustee shall be determined solely by
> the express provisions of this Indenture and the Trustee need perform only
> those duties that are specifically set forth in this Indenture and no others,
> and no implied covenants or obligations shall be read into this Indenture
> against the Trustee; and
> 
>             (ii)     in the absence of bad faith on its part, the Trustee may
> conclusively rely, as to the truth of the statements and the correctness of
> the opinions expressed therein, upon certificates or opinions furnished to the
> Trustee and conforming to the requirements of this Indenture.  However, the
> Trustee shall examine the certificates and opinions to determine whether or
> not they conform to the requirements of this Indenture.

            (c)     The Trustee may not be relieved from liabilities for its own
negligent action, its own negligent failure to act, or its own willful
misconduct, except that:

>             (i)     this paragraph does not limit the effect of paragraph (b)
> of this Section 7.01;
> 
>             (ii)     the Trustee shall not be liable for any error of judgment
> made in good faith by a Responsible Officer, unless it is proved that the
> Trustee was negligent in ascertaining the pertinent facts; and
> 
>             (iii)     the Trustee shall not be liable with respect to any
> action it takes or omits to take in good faith in accordance with a direction
> received by it pursuant to Section 6.05 hereof.

            (d)     Whether or not therein expressly so provided, every
provision of this Indenture that in any way relates to the Trustee is subject to
paragraphs (a), (b) and (c) of this Section 7.01.

            (e)     No provision of this Indenture shall require the Trustee to
expend or risk its own funds or incur any liability. The Trustee shall be under
no obligation to exercise any of its rights and powers under this Indenture at
the request of any Holders, unless such Holder shall have offered to the Trustee
security and indemnity satisfactory to it against any loss, liability or
expense.

            (f)     The Trustee shall not be liable for interest on any money
received by it except as the Trustee may agree in writing with the Company. 
Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

Section 7.02. Rights of Trustee.

            (a)     The Trustee may conclusively rely upon any document believed
by it to be genuine and to have been signed or presented by the proper Person. 
The Trustee need not investigate any fact or matter stated in the document.

            (b)     Before the Trustee acts or refrains from acting, it may
require an Officers' Certificate or an Opinion of Counsel or both. The Trustee
shall not be liable for any action it takes or omits to take in good faith in
reliance on such Officers' Certificate or Opinion of Counsel.  The Trustee may
consult with counsel and the written advice of such counsel or any Opinion of
Counsel shall be full and complete authorization and protection from liability
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.

            (c)     The Trustee may act through its attorneys and agents and
shall not be responsible for the misconduct or negligence of any agent appointed
with due care.

            (d)     The Trustee shall not be liable for any action it takes or
omits to take in good faith that it believes to be authorized or within the
rights or powers conferred upon it by this Indenture.

            (e)     Unless otherwise specifically provided in this Indenture,
any demand, request, direction or notice from the Company shall be sufficient if
signed by an Officer of the Company.

            (f)     The Trustee shall be under no obligation to exercise any of
the rights or powers vested in it by this Indenture at the request or direction
of any of the Holders unless such Holders shall have offered to the Trustee
reasonable security or indemnity against the costs, expenses and liabilities
that might be incurred by it in compliance with such request or direction.

            (g)     The Trustee shall have no duty to inquire as to the
performance of the Company's covenants in Article 4 hereof. In addition, the
Trustee shall not be deemed to have knowledge of any Default or Event of Default
except: (1) any Event of Default occurring pursuant to Section 6.01(a) or
6.01(b) hereof; or (2) any Default or Event of Default of which is Responsible
Officer shall have received written notification or obtained actual knowledge.

            (h)     The Trustee is not required to give any bond or surety with
respect to the performance of its duties or the exercise of its powers under
this Indenture.

            (i)     In the event the Trustee receives inconsistent or
conflicting requests and indemnity from two or more groups of Holders of Notes,
each representing less than a majority in aggregate principal amount of the
Notes then outstanding, pursuant to the provisions of this Indenture, the
Trustee, in its sole discretion, may determine what action, if any, shall be
taken.

            (j)     The permissive right of the Trustee to take the actions
permitted by this Indenture shall not be construed as an obligation or duty to
do so.

            (k)     Except for information provided by the Trustee concerning
the Trustee, the Trustee shall have no responsibility for any information in any
offering memorandum or other disclosure material distributed with respect to the
Notes, and the Trustee shall have no responsibility for compliance with any
state or federal securities laws in connection with the Notes.

Section 7.03. Individual Rights of Trustee.

            The Trustee in its individual or any other capacity may become the
owner or pledgee of Notes and may otherwise deal with the Company, any Guarantor
or any Affiliate of the Company with the same rights it would have if it were
not Trustee.  Any Agent may do the same with like rights and duties. The Trustee
is also subject to Sections 7.10 and 7.11 hereof.

Section 7.04. Trustee's Disclaimer.

            The Trustee shall not be responsible for and makes no representation
as to the validity or adequacy of this Indenture or the Notes, it shall not be
accountable for the Company's use of the proceeds from the Notes or any money
paid to the Company or upon the Company's direction under any provision of this
Indenture, it shall not be responsible for the use or application of any money
received by any Paying Agent other than the Trustee, and it shall not be
responsible for any statement or recital herein or any statement in the Notes or
any other document in connection with the sale of the Notes or pursuant to this
Indenture other than its certificate of authentication.

Section 7.05. Notice of Defaults.

            If a Default or Event of Default occurs and is continuing and if it
is known to the Trustee, the Trustee shall mail to Holders of Notes and to the
agent under the Credit Facility a notice of the Default or Event of Default
within 90 days after it occurs.  Except in the case of a Default or Event of
Default in payment of principal of, premium, if any, interest or Liquidated
Damages, if any, on any Note, the Trustee may withhold the notice if and so long
as a committee of its Responsible Officers in good faith determines that
withholding the notice is in the interests of the Holders of the Notes.

Section 7.06. Reports by Trustee to Holders of the Notes.

            Within 60 days after each May 15 beginning with the May 15 following
the date of this Indenture, and for so long as Notes remain outstanding, the
Trustee shall mail to the Holders of the Notes a brief report dated as of such
reporting date that complies with TIA §313(a) (but if no event described in TIA
§313(a) has occurred within the twelve months preceding the reporting date, no
report need be transmitted).  The Trustee also shall comply with TIA §313(b)(2)
and §313(b)(1). The Trustee shall also transmit by mail all reports as required
by TIA §313(c).

            Commencing at the time this Indenture is qualified under the TIA, a
copy of each report at the time of its mailing to the Holders of Notes shall be
mailed to the Company and filed with the SEC and each stock exchange on which
the Notes are listed in accordance with TIA §313(d).  The Company shall promptly
notify the Trustee when the Notes are listed on any stock exchange.

Section 7.07. Compensation and Indemnity.

            The Company shall pay to the Trustee from time to time reasonable
compensation for its acceptance of this Indenture and services hereunder.  The
Trustee's compensation shall not be limited by any law on compensation of a
trustee of an express trust. The Company shall reimburse the Trustee promptly
upon request for all reasonable disbursements, advances and expenses incurred or
made by it in addition to the compensation for its services. Such expenses shall
include the reasonable compensation, disbursements and expenses of the Trustee's
agents and counsel.

            The Company and the Guarantors shall indemnify the Trustee against
any and all losses, liabilities or expenses incurred by it arising out of or in
connection with the acceptance or administration of its duties under this
Indenture, including the costs and expenses of enforcing this Indenture against
the Company (including this Section 7.07) and defending itself against any claim
(whether asserted by the Company, any Guarantor or any Holder or any other
person) or liability in connection with the exercise or performance of any of
its powers or duties hereunder, except to the extent any such loss, liability or
expense may be attributable to its negligence, bad faith or willful misconduct.
The Trustee shall notify the Company promptly of any claim for which it may seek
indemnity.  Failure by the Trustee to so notify the Company shall not relieve
the Company or the Guarantors of their obligations hereunder. The Company shall
defend the claim and the Trustee shall cooperate in the defense. The Trustee may
have separate counsel and the Company shall pay the reasonable fees and expenses
of one such counsel.  The Company need not pay for any settlement made without
its consent, which consent shall not be unreasonably withheld.

            The obligations of the Company and the Guarantors under this Section
7.07 shall survive the satisfaction and discharge of this Indenture.

            To secure the Company's payment obligations in this Section 7.07,
the Trustee shall have a Lien prior to the Notes on all money or property held
or collected by the Trustee, except that held in trust to pay principal and
interest on particular Notes. Such Lien shall survive the satisfaction and
discharge of this Indenture.

            When the Trustee incurs expenses or renders services after an Event
of Default specified in Section 6.01(h) or (i) hereof occurs, the expenses and
the compensation for the services (including the fees and expenses of its agents
and counsel) are intended to constitute expenses of administration under any
applicable bankruptcy law.

            The Trustee shall comply with the provisions of TIA §313(b)(2) to
the extent applicable.

Section 7.08. Replacement of Trustee.

            A resignation or removal of the Trustee and appointment of a
successor Trustee shall become effective only upon the successor Trustee's
acceptance of appointment as provided in this Section.

            The Trustee may resign in writing at any time and be discharged from
the trust hereby created by so notifying the Company. The Holders of Notes of a
majority in principal amount of the then outstanding Notes may remove the
Trustee by so notifying the Trustee and the Company in writing. The Company may
remove the Trustee if:

>             (a)     the Trustee fails to comply with Section 7.10 hereof;
> 
>             (b)     the Trustee is adjudged a bankrupt or an insolvent or an
> order for relief is entered with respect to the Trustee under any applicable
> bankruptcy law;
> 
>             (c)     a Custodian or public officer takes charge of the Trustee
> or its property; or
> 
>             (d)     the Trustee becomes incapable of acting.

            If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Company shall promptly appoint a successor
Trustee. Within one year after the successor Trustee takes office, the Holders
of a majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Company.

            If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Company, or
the Holders of Notes of at least 10% in principal amount of the then outstanding
Notes may petition any court of competent jurisdiction for the appointment of a
successor Trustee.

            If the Trustee, after written request by any Holder of a Note who
has been a Holder of a Note for at least six months, fails to comply with
Section 7.10 hereof, such Holder of a Note may petition any court of competent
jurisdiction for the removal of the Trustee and the appointment of a successor
Trustee.

            A successor Trustee shall deliver a written acceptance of its
appointment to the retiring Trustee and to the Company.  Thereupon, the
resignation or removal of the retiring Trustee shall become effective, and the
successor Trustee shall have all the rights, powers and duties of the Trustee
under this Indenture. The successor Trustee shall mail a notice of its
succession to Holders of the Notes.  The retiring Trustee shall promptly
transfer all property held by it as Trustee to the successor Trustee, provided
that all sums owing to the Trustee hereunder have been paid and subject to the
Lien provided for in Section 7.07 hereof. Notwithstanding replacement of the
Trustee pursuant to this Section 7.08, the Company's obligations under
Section 7.07 hereof shall continue for the benefit of the retiring Trustee.

Section 7.09. Successor Trustee by Merger, etc.

            If the Trustee consolidates, merges or converts into, or transfers
all or substantially all of its corporate trust business to, another
corporation, the successor corporation without any further act shall be the
successor Trustee. As soon as practicable, the successor Trustee shall mail a
notice of its succession to the Company and the Holders of the Notes. Any such
successor must nevertheless be eligible and qualified under the provisions of
Section 7.10 hereof.

Section 7.10. Eligibility; Disqualification.

            There shall at all times be a Trustee hereunder that is a
corporation organized and doing business under the laws of the United States of
America or of any state thereof that is authorized under such laws to exercise
corporate trustee power, that is subject to supervision or examination by
federal or state authorities and that has a combined capital and surplus of at
least $100,000,000 as set forth in its most recent published annual report of
condition.

            This Indenture shall always have a Trustee who satisfies the
requirements of TIA §310(a)(1), (2) and (5).  The Trustee is subject to TIA
§310(b); provided, however, that there shall be excluded from the operation of
TIA §310(b)(1) any indenture or indentures under which other securities, or
certificates of interest or participation in other securities, of the Company
are outstanding, if the requirements for such exclusion set forth in TIA
§310(b)(1) are met.

Section 7.11. Preferential Collection of Claims Against Company.

            The Trustee is subject to TIA §311(a), excluding any creditor
relationship listed in TIA §311(b).  A Trustee who has resigned or been removed
shall be subject to TIA §311(a) to the extent indicated therein.

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE;
SATISFACTION AND DISCHARGE

Section 8.01. Option to Effect Legal Defeasance or Covenant Defeasance.

            The Company may, at the option of its Board of Directors evidenced
by a resolution set forth in an Officers' Certificate delivered to the Trustee,
at any time, exercise its rights under either Section 8.02 or 8.03 hereof with
respect to all outstanding Notes upon compliance with the conditions set forth
below in this Article 8.

Section 8.02. Legal Defeasance and Discharge.

            Upon the Company's exercise under Section 8.01 hereof of the option
applicable to this Section 8.02, the Company shall, subject to the satisfaction
of the conditions set forth in Section 8.04 hereof, be deemed to have discharged
its obligations with respect to all outstanding Notes, and each Guarantor shall
be deemed to have discharged its obligations with respect to its Subsidiary
Guarantee, on the date the conditions set forth in Section 8.04 below are
satisfied (hereinafter, "Legal Defeasance"). For this purpose, Legal Defeasance
means that the Company shall be deemed to have paid and discharged the entire
Indebtedness represented by the outstanding Notes, and each Guarantor shall be
deemed to have paid and discharged its Subsidiary Guarantee (which in each case
shall thereafter be deemed to be "outstanding" only for the purposes of
Section 8.06 hereof and the other Sections of this Indenture referred to in (a)
and (b) below) and to have satisfied all its other obligations under such Notes
or Subsidiary Guarantee and this Indenture (and the Trustee, on demand of and at
the expense of the Company, shall execute proper instruments acknowledging the
same), except for the following provisions which shall survive until otherwise
terminated or discharged hereunder: (a) the rights of Holders of outstanding
Notes to receive solely from the trust fund described in Section 8.04 hereof,
and as more fully set forth in such Section, payments in respect of the
principal of and premium, if any, interest and Liquidated Damages, if any, on
such Notes when such payments are due, (b) the Company's obligations with
respect to such Notes under Sections 2.03, 2.04, 2.07, 2.10 and 4.02 hereof,
(c) the rights, powers, trusts, duties and immunities of the Trustee hereunder
and the Company's and any Guarantor's obligations in connection therewith and
(d) this Article 8. Subject to compliance with this Article 8, the Company may
exercise its option under this Section 8.02 notwithstanding the prior exercise
of its option under Section 8.03 hereof.

Section 8.03. Covenant Defeasance.

            Upon the Company's exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, the Company and each Guarantor shall, subject
to the satisfaction of the conditions set forth in Section 8.04 hereof, be
released from their respective obligations under the covenants contained in
Article 4 (other than those in Sections 4.01, 4.02, 4.06, and 4.14) on and after
the date the conditions set forth below are satisfied (hereinafter, "Covenant
Defeasance"), and the Notes shall thereafter be deemed not "outstanding" for the
purposes of any direction, waiver, consent or declaration or act of Holders (and
the consequences of any thereof) in connection with such covenants, but shall
continue to be deemed "outstanding" for all other purposes hereunder (it being
understood that such Notes shall not be deemed outstanding for accounting
purposes). For this purpose, Covenant Defeasance means that, with respect to the
outstanding Notes, the Company and any Guarantor may omit to comply with and
shall have no liability in respect of any term, condition or limitation set
forth in any such covenant, whether directly or indirectly, by reason of any
reference elsewhere herein to any such covenant or by reason of any reference in
any such covenant to any other provision herein or in any other document and
such omission to comply shall not constitute a Default or an Event of Default
under Section 6.01 hereof, but, except as specified above, the remainder of this
Indenture and such Notes shall be unaffected thereby. In addition, upon the
Company's exercise under Section 8.01 hereof of the option applicable to this
Section 8.03 hereof, subject to the satisfaction of the conditions set forth in
Section 8.04 hereof, Sections 6.01(d) through 6.01(g) hereof shall not
constitute Events of Default.

Section 8.04. Conditions to Legal or Covenant Defeasance.

           In order to exercise either Legal Defeasance or Covenant Defeasance:

>            (a)     the Company must irrevocably deposit with the Trustee, in
> trust, for the benefit of the Holders, cash in dollars, non-callable U.S.
> Government Securities, or a combination thereof, in such amounts as will be
> sufficient, in the opinion of a nationally recognized firm of independent
> public accountants, to pay the principal of and premium, interest and
> Liquidated Damages, if any, on the outstanding Notes on the Stated Maturity
> thereof or on the applicable redemption date, as the case may be, and the
> Company must specify whether the Notes are being defeased to maturity or to a
> particular redemption date;
> 
>            (b)     in the case of an election under Section 8.02 hereof, the
> Company shall have delivered to the Trustee an Opinion of Counsel in the
> United States reasonably acceptable to the Trustee confirming that (A) the
> Company has received from, or there has been published by, the Internal
> Revenue Service a ruling or (B) since the Issue Date, there has been a change
> in the applicable income tax law, in either case to the effect that, and based
> thereon such Opinion of Counsel shall confirm that, the Holders of the
> outstanding Notes will not recognize income, gain or loss for U.S. federal
> income tax purposes as a result of such Legal Defeasance and will be subject
> to U.S. federal income tax on the same amounts, in the same manner and at the
> same times as would have been the case if such Legal Defeasance had not
> occurred;
> 
>            (c)     in the case of an election under Section 8.03 hereof, the
> Company shall have delivered to the Trustee an Opinion of Counsel in the
> United States reasonably acceptable to the Trustee confirming that the Holders
> of the outstanding Notes will not recognize income, gain or loss for U.S.
> federal income tax purposes as a result of such Covenant Defeasance and will
> be subject to U.S. federal income tax on the same amounts, in the same manner
> and at the same times as would have been the case if such Covenant Defeasance
> had not occurred;
> 
>            (d)     no Default or Event of Default shall have occurred and be
> continuing either (A) on the date of such deposit (other than a Default or
> Event of Default resulting from the incurrence of Indebtedness or the grant of
> Liens securing such Indebtedness, all or a portion of the proceeds of which
> will be used to defease the Notes pursuant to this Article 8 concurrently with
> such incurrence or within 30 days thereof) or (B) insofar as Events of Default
> described in Sections 6.01(h) and 6.01(i) are concerned, at any time in the
> period ending on the 91st day after the date of such deposit;
> 
>            (e)     such Legal Defeasance or Covenant Defeasance shall not
> result in a breach or violation of, or constitute a default under, any
> material agreement or instrument (other than this Indenture) to which the
> Company or any of its Restricted Subsidiaries is a party or by which the
> Company or any of its Restricted Subsidiaries is bound;
> 
>            (f)     the Company shall have delivered to the Trustee an Opinion
> of Counsel (which may be based on such solvency certificates or solvency
> opinions as counsel deems necessary or appropriate) to the effect that, after
> the 91st day following such deposit, the trust funds will not be subject to
> the effect of any applicable bankruptcy, insolvency, reorganization or similar
> laws affecting creditors' rights generally;
> 
>            (g)     the Company shall have delivered to the Trustee an
> Officers' Certificate stating that the deposit was not made by the Company
> with the intent of preferring the Holders over any other creditors of the
> Company or with the intent of defeating, hindering, delaying or defrauding
> creditors of the Company or others; and
> 
>            (h)     the Company shall have delivered to the Trustee an
> Officers' Certificate and an Opinion of Counsel, each stating that all
> conditions precedent provided for or relating to the Legal Defeasance or the
> Covenant Defeasance have been complied with.

           Concurrently with the satisfaction of the conditions set forth in
this Section 8.04, any Liens securing the Notes that were created pursuant to
the requirements of Section 4.12 hereof shall terminate and be released, and the
Trustee, on demand and at the expense of the Company, shall execute proper
instruments acknowledging such release.

Section 8.05. Satisfaction and Discharge.

           This Indenture shall upon the request of the Company cease to be of
further effect with respect to all outstanding Notes (except as to surviving
rights of registration of transfer or exchange of Notes herein expressly
provided for, the Company's and any Guarantor's obligations under Section 7.07,
and the Trustee's and each Paying Agent's obligations under Sections 8.06 and
8.07) and the Trustee, on demand and at the expense of the Company, shall
execute proper instruments acknowledging satisfaction and discharge of this
Indenture, when:

>            (a)     either
> 
> >            (i)     all outstanding Notes theretofore authenticated and
> > delivered (other than (A) Notes which have been destroyed, lost or stolen
> > and which have been replaced or paid as provided in Section 2.07 and (B)
> > Notes for whose payment money has been deposited in trust with the Trustee
> > or any Paying Agent and thereafter repaid to the Company or discharged from
> > such trust) have been delivered to the Trustee for cancellation; or
> > 
> >            (ii)     all outstanding Notes not theretofore delivered to the
> > Trustee for cancellation
> > 
> > >            (A)     have become due and payable by reason of the giving of
> > > a notice of redemption or otherwise; or
> > > 
> > >            (B)     shall become due and payable at their Stated Maturity
> > > within one year, or
> > > 
> > >            (C)     are to be called for redemption within one year under
> > > arrangements satisfactory to the Trustee for the giving of notice of
> > > redemption by the Trustee in the name, and at the expense, of the Company,
> > > 
> > > and the Company or any Guarantor, in the case of clause (A), (B) or (C)
> > > above, has irrevocably deposited or caused to be irrevocably deposited
> > > with the Trustee as trust funds in trust for such purpose cash in U.S.
> > > dollars, U.S. Government Securities, or a combination thereof, in an
> > > amount sufficient (without consideration of any reinvestment of interest
> > > and as certified by an independent public accountant designated by the
> > > Company expressed in a written certification thereof delivered to the
> > > Trustee) to pay and discharge the entire indebtedness of the Notes not
> > > theretofore delivered to the Trustee for cancellation, for principal (and
> > > premium, if any), accrued and unpaid interest and Liquidated Damages, if
> > > any, to the date of such deposit (in the case of Notes which have become
> > > due and payable) or the Stated Maturity or redemption date, as the case
> > > may be;
> 
>            (b)     the Company or any Guarantor has paid or caused to be paid
> all other sums then due and payable hereunder by it under this Indenture;
> 
>            (c)     no Default or Event of Default shall have occurred and be
> continuing on the date of such deposit and after giving effect to such deposit
> and such deposit shall not result in a breach or violation of, or constitute a
> default under, any other instrument to which the Company or any Guarantor is a
> party or by which the Company or any Guarantor is bound; and
> 
>            (d)     the Company has delivered to the Trustee an Officers'
> Certificate and an Opinion of Counsel, each stating that all conditions
> precedent herein provided for relating to the satisfaction and discharge of
> this Indenture have been complied with.

           In order to have money available on a payment date to pay principal
(and premium, if any, on), interest or Liquidated Damages, if any, on the Notes,
the U.S. Government Securities shall be payable as to principal (and premium, if
any) or interest at least one Business Day before such payment date in such
amounts as shall provide the necessary money. The U.S. Government Securities
shall not be callable at the issuer's option.

Section 8.06. Deposited Money and U.S. Government Securities to be Held in
Trust; Other Miscellaneous Provisions.

           Subject to Section 8.07 hereof, all money and non-callable U.S.
Government Securities (including the proceeds thereof) deposited with the
Trustee pursuant to Section 8.04 or 8.05 hereof in respect of the outstanding
Notes shall be (i) held in trust, (ii) and, at the written direction of the
Company, such money may be invested, prior to maturity of the Notes, in
non-callable U.S. Government Securities, and (iii) applied by the Trustee, in
accordance with the provisions of such Notes and this Indenture, to the payment,
either directly or through any Paying Agent (including the Company acting as
Paying Agent) as the Trustee may determine, to the Holders of such Notes of all
sums due and to become due thereon in respect of principal, premium, if any,
interest and Liquidated Damages, if any, but such money need not be segregated
from other funds except to the extent required by law.

           The Company shall pay and indemnify the Trustee against any tax, fee
or other charge imposed on or assessed against the cash or non-callable U.S.
Government Securities deposited pursuant to Section 8.04 or 8.05 hereof or the
principal and interest received in respect thereof other than any such tax, fee
or other charge which by law is for the account of the Holders of the
outstanding Notes.

           Anything in this Article 8 to the contrary notwithstanding, the
Trustee shall deliver or pay to the Company from time to time upon the request
of the Company any money or non-callable Government Securities held by it as
provided in Section 8.04 or 8.05 hereof which, in the opinion of a nationally
recognized firm of independent public accountants expressed in a written
certification thereof delivered to the Trustee (which in the former case may be
the opinion delivered under Section 8.04(a) hereof), are in excess of the amount
thereof that would then be required to be deposited to effect an equivalent
Legal Defeasance or Covenant Defeasance.

Section 8.07. Repayment to Company.

           Subject to applicable escheat and abandoned property laws, any money
deposited with the Trustee or any Paying Agent, or then held by the Company, in
trust for the payment of the principal of or premium or Liquidated Damages, if
any, or interest on any Note and remaining unclaimed for two years after such
principal, premium or Liquidated Damages, if any, or interest has become due and
payable shall be paid to the Company or (if then held by the Company) shall be
discharged from such trust; and the Holder of such Note shall thereafter, as an
unsecured general creditor, look only to the Company for payment thereof, and
all liability of the Trustee or such Paying Agent with respect to such trust
money, and all liability of the Company as trustee thereof, shall thereupon
cease; provided, however, that the Trustee or such Paying Agent, before being
required to make any such repayment, may at the expense of the Company cause to
be published once, in Investor's Business Daily and The Wall Street Journal
(national edition), notice that such money remains unclaimed and that, after a
date specified therein, which shall not be less than 30 days from the date of
such notification or publication, any unclaimed balance of such money then
remaining will be repaid to the Company.

           Nothing contained in this Section 8.07 shall be deemed to affect any
obligation of the Trustee or any Paying Agent to search for lost Holders
pursuant to Rule 17Ad-17 under the Exchange Act.

Section 8.08. Reinstatement.

           If the Trustee or a Paying Agent is unable to apply any dollars or
U.S. Government Securities in accordance with Section 8.05 or 8.06 hereof, by
reason of any order or judgment of any court or governmental authority
enjoining, restraining or otherwise prohibiting such application, then the
Company's and the Guarantors' obligations under this Indenture, the Notes and
the Subsidiary Guarantees shall be revived and reinstated as though no deposit
had occurred pursuant to Section 8.02, 8.03 or 8.05 hereof until such time as
the Trustee or such Paying Agent is permitted to apply all such money in
accordance with Section 8.05 or 8.06 hereof, as the case may be; provided,
however, that, if the Company or any Guarantor makes any payment of principal
of, premium, if any, interest or Liquidated Damages, if any, on any Note
following the reinstatement of its obligations, then it shall be subrogated to
the rights of the Holders of such Notes to receive such payment from the money
or U.S. Government Securities held by the Trustee or such Paying Agent.

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

Section 9.01. Without Consent of Holders of Notes.

           Notwithstanding Section 9.02 of this Indenture, the Company, the
Guarantors and the Trustee may amend or supplement this Indenture or the Notes
without the consent of any Holder of a Note:

>            (a)     to cure any ambiguity, defect or inconsistency;
> 
>            (b)     to provide for uncertificated Notes in addition to or in
> place of certificated Notes;
> 
>            (c)     to provide for the assumption of the Company's obligations
> to the Holders of the Notes pursuant to Article 5 hereof;
> 
>            (d)     to secure the Notes pursuant to the requirements of Section
> 4.12 or otherwise;
> 
>            (e)     to make any change that would provide any additional rights
> or benefits to the Holders of the Notes or that does not adversely affect the
> legal rights hereunder of any Holder of the Note;
> 
>            (f)     to add or to release any Guarantor, in each case as
> provided in Article 10 hereof; or
> 
>            (g)     to comply with requirements of the SEC in order to effect
> or maintain the qualification of this Indenture under the TIA.

           Upon the request of the Company accompanied by a Board Resolution
authorizing the execution of any such amended or supplemental indenture, and
upon receipt by the Trustee of the documents described in Section 9.06 hereof,
the Trustee shall join with the Company and the Guarantors in the execution of
any amended or supplemental indenture authorized or permitted by the terms of
this Indenture and to make any further appropriate agreements and stipulations
that may be therein contained, but the Trustee shall not be obligated to enter
into such amended or supplemental Indenture that affects its own rights, duties
or immunities under this Indenture or otherwise.

Section 9.02. With Consent of Holders of Notes.

           Except as provided below in this Section 9.02, the Company, the
Guarantors and the Trustee may amend or supplement this Indenture and the Notes
may be amended or supplemented with the consent of the Holders of at least a
majority in principal amount of the Notes then outstanding (including, without
limitation, consents obtained in connection with a purchase of, or tender offer
or exchange offer for the Notes), and, subject to Sections 6.04 and 6.07 hereof,
any existing Default or Event of Default or compliance with any provision of
this Indenture or the Notes may be waived with the consent of the Holders of a
majority in principal amount of the then outstanding Notes (including, without
limitation, consents obtained in connection with a tender offer or exchange
offer for the Notes).

           Upon the request of the Company accompanied by a Board Resolution
authorizing the execution of any such amended or supplemental indenture, and
upon the filing with the Trustee of evidence satisfactory to the Trustee of the
consent of the Holders of Notes as aforesaid, and upon receipt by the Trustee of
the documents described in Section 9.06 hereof, the Trustee shall join with the
Company and the Guarantors in the execution of such amended or supplemental
indenture unless such amended or supplemental indenture affects the Trustee's
own rights, duties or immunities under this Indenture or otherwise, in which
case the Trustee may in its discretion, but shall not be obligated to, enter
into such amended or supplemental indenture.

           It shall not be necessary for the consent of the Holders of Notes
under this Section 9.02 to approve the particular form of any proposed
amendment, supplement or waiver, but it shall be sufficient if such consent
approves the substance thereof.

           After an amendment, supplement or waiver under this Section becomes
effective, the Company shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver.  Any failure of
the Company to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
Indenture or waiver. Subject to Sections 6.04 and 6.07 hereof, the Holders of a
majority in principal amount of the Notes then outstanding may waive compliance
in a particular instance by the Company with any provision of this Indenture or
the Notes.  However, without the consent of each Holder affected, an amendment,
supplement or waiver may not (with respect to any Notes held by a non-consenting
Holder):

>            (a)     reduce the principal amount of Notes whose Holders must
> consent to an amendment, supplement or waiver;
> 
>            (b)     reduce the principal of or change the fixed maturity of any
> Note or alter any of the provisions with respect to the redemption or purchase
> of the Notes by the Company (except other than the provisions of Sections
> 3.09, 4.10 and 4.15 hereof);
> 
>            (c)     reduce the rate of or change the time for payment of
> interest on any Note;
> 
>            (d)     waive a Default or Event of Default in the payment of
> principal of or premium, interest or Liquidated Damages, if any, on the Notes
> (except a rescission of acceleration of the Notes by the Holders of at least a
> majority in principal amount of the Notes and a waiver of the payment default
> that resulted from such acceleration);
> 
>            (e)     make any Note payable in money other than that stated in
> the Notes;
> 
>            (f)     make any change in the provisions of this Indenture
> relating to waivers of past Defaults or Events of Default or the rights of
> Holders of Notes to receive payments of principal of or premium, interest or
> Liquidated Damages, if any, on the Notes (except as permitted in clause (g)
> below);
> 
>            (g)     waive a redemption or repurchase payment with respect to
> any Note (other than a payment required by Sections 4.10 and 4.15 hereof);
> 
>            (h)     make any change in the ranking of the Notes relative to
> other Indebtedness of the Company or in any Subsidiary Guarantee relative to
> other Indebtedness of the Guarantors, in either case in a manner adverse to
> the Holders of Notes; or
> 
>            (i)     make any change in the foregoing amendment, supplement and
> waiver provisions.

Section 9.03. Compliance with Trust Indenture Act.

           Every amendment or supplement to this Indenture or the Notes shall be
set forth in an amended or supplemental Indenture that complies with the TIA as
then in effect.

Section 9.04. Revocation and Effect of Consents.

           Until an amendment, supplement or waiver becomes effective, a consent
to it by a Holder of a Note is a continuing consent by the Holder of a Note and
every subsequent Holder of a Note or portion of a Note that evidences the same
debt as the consenting Holder's Note, even if notation of the consent is not
made on any Note. However, any such Holder of a Note or subsequent Holder of a
Note may revoke the consent as to its Note if the Trustee receives written
notice of revocation before the date the waiver, supplement or amendment becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.

Section 9.05. Notation on or Exchange of Notes.

           The Trustee may place an appropriate notation about an amendment,
supplement or waiver on any Note thereafter authenticated.  The Company in
exchange for all Notes may issue and the Trustee shall authenticate new Notes
that reflect the amendment, supplement or waiver.

           Failure to make the appropriate notation or issue a new Note shall
not affect the validity and effect of such amendment, supplement or waiver.

Section 9.06. Trustee to Sign Amendments, etc.

           The Trustee shall sign any amended or supplemental indenture
authorized pursuant to this Article 9 if the amendment or supplement does not
adversely affect the rights, duties, liabilities or immunities of the Trustee. 
The Company may not sign an amendment or supplemental indenture until the Board
of Directors approves it. In executing any amended or supplemental indenture,
the Trustee shall be entitled to receive and (subject to Section 7.01) shall be
fully protected in relying upon, an Officers' Certificate and an Opinion of
Counsel stating that the execution of such amended or supplemental indenture is
authorized or permitted by this Indenture.

ARTICLE 10

GUARANTEES OF NOTES

Section 10.01. Subsidiary Guarantees.

           Subject to Section 10.06 hereof, the Guarantors hereby, jointly and
severally, unconditionally guarantee to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, the Notes
held thereby and the Obligations of the Company hereunder and thereunder, that:
(a) the principal of and premium, interest and Liquidated Damages, if any, on
the Notes will be promptly paid in full when due, subject to any applicable
grace period, whether at maturity, by acceleration, redemption or otherwise, and
interest on the overdue principal of and premium, interest (to the extent
permitted by law) and Liquidated Damages, if any, on the Notes, and all other
payment Obligations of the Company to the Holders or the Trustee hereunder or
thereunder will be promptly paid in full and performed, all in accordance with
the terms hereof and thereof; and (b) in case of any extension of time of
payment or renewal of any Notes or any of such other Obligations, the same will
be promptly paid in full when due or performed in accordance with the terms of
the extension or renewal, subject to any applicable grace period, whether at
stated maturity, by acceleration, redemption or otherwise. Failing payment when
so due of any amount so guaranteed or any performance so guaranteed for whatever
reason the Guarantors will be jointly and severally obligated to pay the same
immediately. An Event of Default under this Indenture or the Notes shall
constitute an event of default under the Subsidiary Guarantees, and shall
entitle the Holders to accelerate the obligations of the Guarantors hereunder in
the same manner and to the same extent as the Obligations of the Company. The
Guarantors hereby agree that their obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Notes or this
Indenture, the absence of any action to enforce the same, any waiver or consent
by any Holder with respect to any provisions hereof or thereof, the recovery of
any judgment against the Company, any action to enforce the same or any other
circumstance (other than complete performance) which might otherwise constitute
a legal or equitable discharge or defense of a Guarantor. Each Guarantor
further, to the extent permitted by law, hereby waives diligence, presentment,
demand of payment, filing of claims with a court in the event of insolvency or
bankruptcy of the Company, any right to require a proceeding first against the
Company, protest, notice and all demands whatsoever and covenants that its
Subsidiary Guarantee will not be discharged except by complete performance of
the Obligations contained in the Notes and this Indenture. If any Holder or the
Trustee is required by any court or otherwise to return to the Company, the
Guarantors, the Trustee or any Custodian in relation to either the Company or
the Guarantors, any amount paid by the Company or any Guarantor to the Trustee
or such Holder, the Subsidiary Guarantees, to the extent theretofore discharged,
shall be reinstated in full force and effect. Each Guarantor agrees that it
shall not be entitled to, and hereby waives, any right of subrogation in
relation to the Holders in respect of any Obligations guaranteed hereby until
payment in full of the Obligations guaranteed hereby. Each Guarantor further
agrees that, as between the Guarantors, on the one hand, and the Holders and the
Trustee, on the other hand, (a) the maturity of the Obligations guaranteed
hereby may be accelerated as provided in Article 6 hereof for the purposes of
its Subsidiary Guarantee, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the Obligations
guaranteed thereby, and (b) in the event of any declaration of acceleration of
such Obligations as provided in Article 6 hereof, such Obligations (whether or
not due and payable) shall forthwith become due and payable by the Guarantor for
the purpose of its Subsidiary Guarantee. The Guarantors shall have the right to
seek contribution from any non-paying Guarantor so long as the exercise of such
right does not impair the rights of the Holders under the Subsidiary Guarantees.

Section 10.02. Execution and Delivery of Subsidiary Guarantee.

           To evidence its Subsidiary Guarantee set forth in Section 10.01
hereof, each Guarantor hereby agrees that a notation of such Subsidiary
Guarantee in substantially the form of Exhibit D hereto may be endorsed by
manual or facsimile signature by an Officer of such Guarantor on each Note
authenticated and delivered by the Trustee and that the supplemental indenture
to this Indenture referred to in the next succeeding paragraph shall be executed
on behalf of such Guarantor by an Officer of such Guarantor.

           To the extent required by the provisions of Section 4.13 hereof, the
Company shall cause each of its Restricted Subsidiaries to execute a notation of
Subsidiary Guarantee in substantially the form of Exhibit D hereto. Such
notation of Subsidiary Guarantee shall be accompanied by a supplemental
indenture in substantially the form of Exhibit E hereto, along with the Opinion
of Counsel and Officers' Certificate required under Section 9.06 of this
Indenture; provided, however, that any Subsidiary that has been properly
designated as an Unrestricted Subsidiary in accordance with this Indenture need
not execute a notation of Subsidiary Guarantee or supplemental indenture for so
long as it continues to constitute an Unrestricted Subsidiary.

           The delivery of any Note by the Trustee, after the authentication
thereof hereunder, shall constitute due delivery of the Subsidiary Guarantees on
behalf of the Guarantors. Each Guarantor hereby agrees that its Subsidiary
Guarantee shall remain in full force and effect notwithstanding any failure to
endorse on each Note a notation of such Subsidiary Guarantee.

           If an Officer whose signature is on the notation of Subsidiary
Guarantee no longer holds that office at the time the Trustee authenticates the
Note on which a notation of Subsidiary Guarantee is endorsed, the Subsidiary
Guarantee shall be valid nevertheless.

Section 10.03. Guarantors May Consolidate, etc., on Certain Terms.

           (a)     Except as set forth in Articles 4 and 5 hereof, nothing
contained in this Indenture shall prohibit a merger between a Guarantor and
another Guarantor or a merger between a Guarantor and the Company.

           (b)     No Guarantor shall consolidate with or merge with or into
(whether or not such Guarantor is the surviving Person), another Person (other
than the Company or another Guarantor), whether or not affiliated with such
Guarantor, unless: (i) subject to the provisions of Section 10.04 hereof, the
Person formed by or surviving any such consolidation or merger (if other than
such Guarantor) assumes all the obligations of such Guarantor under the Notes
and this Indenture, pursuant to a supplemental indenture in substantially the
form of Exhibit E hereto, accompanied by a notation of its Subsidiary Guarantee
as provided in such supplemental indenture; (ii) immediately after giving effect
to such transaction, no Default or Event of Default exists; and (iii) such
Guarantor, or any Person formed by or surviving any such consolidation or
merger, would have a Consolidated Net Worth (immediately after giving effect to
such transaction) equal to or greater than the Consolidated Net Worth of such
Guarantor immediately preceding the transaction.

           (c)     In the case of any such consolidation or merger and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and substantially in the form of Exhibit E hereto, of
the Subsidiary Guarantee and the due and punctual performance of all of the
covenants of this Indenture to be performed by the Guarantor, such successor
Person shall succeed to and be substituted for the Guarantor with the same
effect as if it had been named herein as a Guarantor.

Section 10.04. Releases Following Sale of Guarantor.

           In the event of a sale or other disposition of all or substantially
all of the properties or assets or all of the Capital Stock of any Guarantor, by
way of merger, consolidation or otherwise, then such Guarantor (in the event of
a sale or other disposition, by way of such a merger, consolidation or
otherwise, of all of the Capital Stock of such Guarantor) or the Person
acquiring the properties or assets (in the event of a sale or other disposition
of all or substantially all of the properties or assets of such Guarantor) shall
be released and relieved of any obligations under its Subsidiary Guarantee and
this Indenture; provided, however, that in the event such transaction
constitutes an Asset Sale, the Net Proceeds from such sale or other disposition
are treated in accordance with the provisions of Section 4.10 hereof. Upon
delivery by the Company to the Trustee of an Officers' Certificate to the effect
of the foregoing, the Trustee shall execute any documents reasonably required in
order to evidence the release of any Guarantor from its obligations under its
Subsidiary Guarantee and this Indenture. Any Guarantor not released from its
obligations under its Subsidiary Guarantee shall remain liable for the full
amount of principal of and premium, interest and Liquidated Damages, if any, on
the Notes and for the other Obligations of such Guarantor under this Indenture
as provided in this Article 10.

Section 10.05. Releases Following Designation as an Unrestricted Subsidiary.

           In the event that the Company designates a Guarantor to be an
Unrestricted Subsidiary, then such Guarantor shall be released and relieved of
any obligations under its Subsidiary Guarantee and this Indenture; provided,
however, that such designation is conducted in accordance with this Indenture.
Upon delivery by the Company to the Trustee of an Officers' Certificate to the
effect of the foregoing, the Trustee shall execute any documents reasonably
required in order to evidence the release of any Guarantor from its obligations
under its Subsidiary Guarantee and this Indenture.

Section 10.06. Limitation on Guarantor Liability.

           Each Guarantor and, by its acceptance of Notes, each Holder, hereby
confirm that it is the intention of all such parties that the Subsidiary
Guarantee of such Guarantor not constitute a fraudulent transfer or conveyance
for purposes of any applicable bankruptcy law, the Uniform Fraudulent Conveyance
Act, the Uniform Fraudulent Transfer Act or any similar federal, state or
foreign law to the extent applicable to any Subsidiary Guarantee. To effectuate
the foregoing intention, the Trustee, the Holders and the Guarantors hereby
irrevocably agree that the obligations of such Guarantor under its Subsidiary
Guarantee and this Article 10 shall be limited to the maximum amount as will,
after giving effect to such maximum amount and all other contingent and fixed
liabilities of such Guarantor that are relevant under such laws, and after
giving effect to any collections from, rights to receive contribution from or
payments made by or on behalf of any other Guarantor in respect of the
obligations of such other Guarantor under this Article 10, result in the
obligations of such Guarantor under its Subsidiary Guarantee not constituting a
fraudulent transfer or conveyance.

Section 10.07. "Trustee" to Include Paying Agent.

           In case at any time any Paying Agent other than the Trustee shall
have been appointed by the Company and be then acting hereunder, the term
"Trustee" as used in this Article 10 shall in each case (unless the context
shall otherwise require) be construed as extending to and including such Paying
Agent within its meaning as fully and for all intents and purposes as if such
Paying Agent were named in this Article 10 in place of the Trustee.

ARTICLE 11

MISCELLANEOUS

Section 11.01. Trust Indenture Act Controls.

           If any provision of this Indenture limits, qualifies or conflicts
with the duties imposed by TIA '318(c), the imposed duties shall control.

Section 11.02. Notices.

           Any notice or communication by the Company, any Guarantor or the
Trustee to the others is duly given if in writing (in the English language) and
delivered in person or mailed by first class mail (registered or certified,
return receipt requested), telecopier or overnight air courier guaranteeing next
day delivery, to the others' address:

           If to the Company or the Guarantors:

> > ASCENT ENERGY INC.
> > 1700 Redbud Boulevard
> > Suite 450K
> > McKinney, Texas 75069
> > Attention: President
> > Telephone: (972) 547-7150
> > Telecopy No.: (972) 547-7151

           If to the Trustee:

> > U.S. Bank N.A.
> > 180 East Fifth Street
> > St. Paul, Minnesota 55101
> > Telephone: (651) 244-8677
> > Telecopy No.: (651) 244-0711

           The Company, any of the Guarantors or the Trustee, by notice to the
others may designate additional or different addresses for subsequent notices or
communications.

           Any notice or communication to a Holder shall be mailed by first
class mail, certified or registered, return receipt requested, or delivered by
overnight air courier guaranteeing next day delivery, in each case to its
address shown on the register kept by the Registrar.  Any notice or
communication shall also be so mailed to any Person described in TIA '313(c), to
the extent required by the TIA. Failure to provide a notice or communication to
a Holder or any defect in it shall not affect its sufficiency with respect to
other Holders.

           All notices and communications shall be deemed to have been duly
given:  at the time delivered by hand, if personally delivered; five Business
Days after being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and the next Business Day after timely delivery to
the courier, if sent by overnight air courier guaranteeing next day delivery.
Notwithstanding the foregoing, notices to the Trustee shall be effective only
upon receipt.

           If a notice or communication is given in the manner provided above
within the time prescribed, it is duly given, whether or not the addressee
receives it.

           If the Company gives a notice or communication to Holders, it shall
give a copy at the same time to the Trustee and each Agent.

           In case by reason of the suspension of regular mail service, or by
reason of any other cause, it shall be impossible to mail any notice required by
this Indenture, then such method of notification as shall be made with the
approval of the Trustee shall constitute a sufficient mailing of such notice.

Section 11.03. Communication by Holders of Notes with Other Holders of Notes.

           Holders may communicate pursuant to TIA §312(b) with other Holders
with respect to their rights under this Indenture or the Notes. The Company, the
Trustee, the Registrar and anyone else shall have the protection of TIA §312(c).

Section 11.04. Certificate and Opinion as to Conditions Precedent.

           Upon any request or application by the Company to the Trustee to take
any action under this Indenture, the Company shall furnish to the Trustee:

>            (a)     an Officers' Certificate in form and substance reasonably
> satisfactory to the Trustee (which shall include the statements set forth in
> Section 11.05 hereof) stating that, in the opinion of the signers, all
> conditions precedent and covenants, if any, provided for in this Indenture
> relating to the proposed action have been satisfied; and
> 
>            (b)     an Opinion of Counsel in form and substance reasonably
> satisfactory to the Trustee (which shall include the statements set forth in
> Section 11.05 hereof) stating that, in the opinion of such counsel, all such
> conditions precedent and covenants have been satisfied.

Section 11.05. Statements Required in Certificate or Opinion.

           Each certificate or opinion with respect to compliance with a
condition or covenant provided for in this Indenture (other than a certificate
provided pursuant to TIA § 314(a)(4)) shall comply with the provisions of TIA
§ 314(e) and shall include:

>             (a)     a statement that the Person making such certificate or
> opinion has read such covenant or condition;
> 
>             (b)     a brief statement as to the nature and scope of the
> examination or investigation upon which the statements or opinions contained
> in such certificate or opinion are based;
> 
>             (c)     a statement that, in the opinion of such Person, he or she
> has made such examination or investigation as is necessary to enable him or
> her to express an informed opinion as to whether or not such covenant or
> condition has been satisfied; and
> 
>             (d)     a statement as to whether or not, in the opinion of such
> Person, such condition or covenant has been satisfied.

Section 11.06. Rules by Trustee and Agents.

            The Trustee may make reasonable rules for action by or at a meeting
of Holders. The Registrar or Paying Agent may make reasonable rules and set
reasonable requirements for its functions.

Section 11.07. No Personal Liability of Directors, Officers, Employees and
Stockholders.

            No past, present or future director, officer, employee,
incorporator, member, partner or stockholder or other owner of Capital Stock of
the Company or any Guarantor, as such, shall have any liability for any
obligations of the Company or any Guarantor under the Notes, the Subsidiary
Guarantees, this Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder by accepting a Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.

Section 11.08. Governing Law.

            THE LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO
CONSTRUE AND ENFORCE THIS INDENTURE, THE NOTES AND THE SUBSIDIARY GUARANTEES.

Section 11.09. No Adverse Interpretation of Other Agreements.

            This Indenture may not be used to interpret any other indenture,
loan or debt agreement of the Company or its Restricted Subsidiaries or of any
other Person.  Any such indenture, loan or debt agreement may not be used to
interpret this Indenture.

Section 11.10. Successors.

            All agreements of the Company and the Guarantors in this Indenture
and the Notes shall bind their successors.  All agreements of the Trustee in
this Indenture shall bind its successors.

Section 11.11. Severability.

            In case any provision in this Indenture or in the Notes shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

Section 11.12. Counterpart Originals.

            The parties may sign any number of copies of this Indenture.  Each
signed copy shall be an original, but all of them together represent the same
agreement.

Section 11.13. Table of Contents, Headings, etc.

            The Table of Contents, Cross-Reference Table and Headings of the
Articles and Sections of this Indenture have been inserted for convenience of
reference only, are not to be considered a part of this Indenture and shall in
no way modify or restrict any of the terms or provisions hereof.

Section 11.14. Consent to Jurisdiction .

            Each of the Company and the Guarantors irrevocably submits to the
non-exclusive jurisdiction of any New York state or U.S. federal court located
in the Borough of Manhattan in the City and State of New York over any suit,
action or proceeding arising out of or relating to this Indenture, the
Registration Rights Agreement or any Guarantee or Note. Each of the Company and
the Guarantors irrevocably waives, to the fullest extent permitted by law, any
objection which it may have to the laying of the venue of any such suit, action
or proceeding brought in such a court and any claim that any such suit, action
or proceeding brought in such a court has been brought in any inconvenient
forum.

            Nothing in this Section shall limit the right of the Trustee or any
Holder to bring proceedings against the Company or any Guarantor in the courts
of any other jurisdiction.

[Signatures on following pages]

 

   

SIGNATURES

   

The Company:

   

ASCENT ENERGY INC.

   

By:                                                      

   

Name:                                                 

   

Title:                                                    

   

The Guarantors:

   

PONTOTOC ACQUISITION CORP.

   

By:                                                      

   

Name:                                                 

   

Title:                                                    

   

PONTOTOC PRODUCTION COMPANY, INC.

   

By:                                                      

   

Name:                                                 

   

Title:                                                    

   

OKLAHOMA BASIC ECONOMY CORPORATION

   

By:                                                      

   

Name:                                                 

   

Title:                                                    

   

PONTOTOC HOLDINGS, INC.

   

By:                                                      

   

Name:                                                 

   

Title:                                                    

   

PONTOTOC GATHERING, L.L.C.

   

By:                                                      

   

Name:                                                 

   

Title:                                                    



   

The Trustee:

   

U.S. BANK N.A.

   

as Trustee

   

By:                                                      

   

Name:                                                 

   

Title:                                                    

   

Exhibit A-1

 

(Face of Note)

ASCENT ENERGY INC.

11¾% [Series A] [Series B] Senior Note due 2006

No.   

$_______________

CUSIP NO.______

 

            Ascent Energy Inc. hereby promises to pay to __________ or
registered assigns, the principal sum of ___________ Dollars ($__________) [or
such lesser amount as may be endorsed on the Schedule of Exchanges of Notes
attached hereto]1/ on April 30, 2006.

Interest Payment Dates: April 30 and October 31

Record Dates:  April 15 and October 15

 

   

ASCENT ENERGY INC.

   

   

By: ____________________________

   

Name: _________________________

   

Title: __________________________

> > > > > > > > > >  

__________________________
1.    This paragraph should be included only if the Note is issued in global
form.

 

 

TRUSTEE'S CERTIFICATE OF AUTHENTICATION:

This is one of the Notes referred
to in the within-mentioned Indenture.

 

U.S. BANK N.A.,
as Trustee

 

By:_______________________________
     Authorized Signatory

Date of Authentication: ___________________________

 

(Back of Note)

11¾% [Series A][Series B] Senior Notes due 2006

            [Unless and until it is exchanged in whole or in part for Notes in
definitive form, this Note may not be transferred except as a whole by the
Depository to a nominee of the Depository or by a nominee of the Depository to
the Depository or another nominee of the Depository or by the Depository or any
such nominee to a successor Depository or a nominee of such successor
Depository. Unless this certificate is presented by an authorized representative
of The Depository Trust Company (55 Water Street, New York, New York) ("DTC"),
to the issuer or its agent for registration of transfer, exchange or payment,
and any certificate issued is registered in the name of Cede & Co. or such other
name as may be requested by an authorized representative of DTC (and any payment
is made to Cede & Co. or such other entity as may be requested by an authorized
representative of DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL in as much as the registered owner
hereof, Cede & Co., has an interest herein.] 2/

__________________________
2.    This paragraph should be included only if the Note is issued in global
form.

 

>             [THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
> 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE OR OTHER SECURITIES
> LAWS. NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
> REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
> DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE TRANSACTION IS
> EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
> SECURITIES ACT. THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF
> (1) REPRESENTS THAT (A) IT IS A "QUALIFIED INSTITUTIONAL BUYER" (AS DEFINED IN
> RULE 144A UNDER THE SECURITIES ACT), (B) AN INSTITUTIONAL "ACCREDITED
> INVESTOR" WITHIN THE MEANING OF RULE 501(A)(1), (2), (3) OR (7) OF
> REGULATION D UNDER THE SECURITIES ACT (AN "INSTITUTIONAL ACCREDITED INVESTOR")
> OR (C) IT IS NOT A U.S. PERSON WHO IS ACQUIRING THIS NOTE IN AN "OFFSHORE
> TRANSACTION" PURSUANT TO RULE 903 OR RULE 904 OF REGULATION S, (2) AGREES THAT
> IT WILL NOT, PRIOR TO THE DATE THAT IS TWO YEARS AFTER THE LATER OF THE
> ORIGINAL ISSUE DATE HEREOF (OR OF ANY PREDECESSOR OF THIS NOTE) AND THE LAST
> DATE ON WHICH ASCENT ENERGY INC. (THE "COMPANY") OR ANY AFFILIATE OF THE
> COMPANY WAS THE OWNER OF THIS NOTE OR ANY PREDECESSOR OF THIS NOTE, OFFER,
> SELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO THE COMPANY OR ANY OF ITS
> SUBSIDIARIES, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED
> EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE
> FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A
> "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A UNDER THE SECURITIES
> ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
> INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
> RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS
> THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S, (E)
> TO AN INSTITUTIONAL ACCREDITED INVESTOR OR (F) PURSUANT TO RULE 144 UNDER THE
> SECURITIES ACT OR ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
> REQUIREMENTS OF THE SECURITIES ACT, AND (3) AGREES THAT IT WILL GIVE TO EACH
> PERSON TO WHOM THIS NOTE IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT
> OF THIS LEGEND; PROVIDED THAT THE COMPANY AND THE TRUSTEE SHALL HAVE THE RIGHT
> PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER (I) PURSUANT TO CLAUSE (F) TO
> REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
> INFORMATION SATISFACTORY TO EACH OF THEM AND (II) IN EACH OF THE FOREGOING
> CASES, TO REQUIRE THAT A CERTIFICATION OF TRANSFER IN THE FORM APPEARING IN
> THE INDENTURE IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE.]3/

 

___________________
3.    This paragraph should be removed upon the exchange of Series A Notes for
Series B Notes in an Exchange Offer or upon the transfer of the Series A Notes
that have been sold pursuant to the terms of the shelf registration contemplated
by a Registration Rights Agreement.

 

            1.     Interest.  ASCENT ENERGY INC., a Delaware corporation (the
"Company"), promises to pay interest on the principal amount of this Note at
11¾% per annum from September 28, 2001 until maturity and, if applicable, shall
pay the Liquidated Damages payable pursuant to Section 4 of the Registration
Rights Agreement referred to below.  The Company will pay interest and
Liquidated Damages, if any, semi-annually in arrears on April 30 and October 31
of each year, commencing April 30, 2002, or if any such day is not a Business
Day, on the next succeeding Business Day (each an "Interest Payment Date").
Interest on the Notes will accrue from the most recent date to which interest
has been paid or, if no interest has been paid, from the date of original
issuance; provided that if there is no existing Default or Event of Default in
the payment of interest, and if this Note is authenticated between a record date
referred to on the face hereof and the next succeeding Interest Payment Date,
interest shall accrue from such next succeeding Interest Payment Date, except in
the case of the original issuance of Notes, in which case interest shall accrue
from the date of authentication. The Company shall pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
principal and premium, if any, from time to time on demand at a rate that is the
rate then in effect; it shall pay interest (including post-petition interest in
any proceeding under any Bankruptcy Law) on overdue installments of interest and
Liquidated Damages (without regard to any applicable grace periods) from time to
time on demand at the same rate to the extent lawful.  Interest will be computed
on the basis of a 360-day year of twelve 30-day months.

            2.     Method of Payment.  The Company will pay interest on the
Notes (except defaulted interest) and Liquidated Damages to the Persons who are
registered Holders of Notes at the close of business on the April 15 or October
15 next preceding the Interest Payment Date, even if such Notes are cancelled
after such record date and on or before such Interest Payment Date, except as
provided in Section 2.12 of the Indenture with respect to defaulted interest. 
The Notes will be payable as to principal, premium, interest and Liquidated
Damages, if any, at the office or agency of the Company maintained for such
purpose within the continental United States or, at the option of the Company,
payment of interest and Liquidated Damages, if any, may be made by check mailed
to the Holders at their addresses set forth in the register of Holders, and
provided that payment by wire transfer of immediately available funds will be
required with respect to principal of and interest, premium and Liquidated
Damages, if any, on all Global Notes and all other Notes the Holders of which
shall have provided wire transfer instructions to the Company or a Paying Agent.
Such payment shall be in such coin or currency of the United States of America
as at the time of payment is legal tender for payment of public and private
debts. The principal of the Notes shall be payable only upon surrender of any
Note at the Corporate Trust Office of the Trustee or at the specified offices of
any other Paying Agent.

            If the due date for payment of the principal in respect of any Note
is not a Business Day at the place in which it is presented for payment, the
Holder thereof shall not be entitled to payment of the amount due until the next
succeeding Business Day at such place and shall not be entitled to any further
interest or other payment in respect of any such delay.

            3.     Paying Agent and Registrar.  Initially, U.S. Bank N.A., the
Trustee under the Indenture, will act as Paying Agent and Registrar at its
Corporate Trust Office in St. Paul, Minnesota, and at its office or agency in
New York, New York.  The Company may change any Paying Agent or Registrar
without notice to any Holder.  The Company or any of its Subsidiaries may act in
any such capacity.

            4.     Indenture.  The Company issued the Notes under an Indenture
dated as of September 28, 2001 ("Indenture") among the Company, the Guarantors
and the Trustee. The terms of the Notes include those stated in the Indenture
and those made part of the Indenture by reference to the Trust Indenture Act of
1939, as amended (15 U.S. Code §§77aaa-77bbbb).  The Notes are subject to all
such terms, and Holders are referred to the Indenture and such Act for a
statement of such terms. The Notes are general unsecured obligations of the
Company limited to $75,000,000 aggregate principal amount in the case of Notes
issued on the Issue Date (as defined in the Indenture). The Guarantors will
guarantee the obligations of the Company under the Notes subject to and in
accordance with the Indenture.

            5.     Optional Redemption.

            (a)     At any time on or after May 1, 2004, the Company shall have
the option to redeem the Notes, in whole or in part, upon not less than 30 nor
more than 60 days' notice, at the redemption prices (expressed as percentages of
principal amount) set forth below plus accrued and unpaid interest and
Liquidated Damages, if any, thereon to the applicable redemption date, if
redeemed during the twelve-month period beginning on May 1 of the years
indicated below:

Year

 Percentage

2004   

 105.5%

2005 and thereafter   

 100.0%

            (b)     Further, prior to May 1, 2004, the Company may redeem on any
one or more occasions Notes representing up to 35% of the aggregate principal
amount of Notes originally issued under the Indenture (including any Notes
originally issued after the Issue Date but excluding any Series B Notes for
purposes of calculating such amount) at a redemption price of 111% of the
principal amount thereof, plus accrued and unpaid interest and Liquidated
Damages, if any, thereon to the redemption date, with the net cash proceeds of
one or more Qualified Equity Offerings, provided that (a) Notes representing at
least 65% of the aggregate principal amount of Notes originally issued under the
Indenture (including any Notes originally issued after the Issue Date but
excluding any Series B Notes for purposes of calculating such amount) remain
outstanding immediately after the occurrence of each such redemption and (b)
such redemption shall occur within 60 days of the date of the closing of each
such Qualified Equity Offering.

            6.     Mandatory Redemption.

            Except as set forth in paragraph 7 below, the Company shall not be
required to make mandatory redemption or sinking fund payments with respect to
the Notes.

            7.     Put Option of Holder.

            (a)     If there is a Change of Control and a corresponding Ratings
Decline, the Company shall be required to make an offer (a "Change of Control
Offer") to purchase all or any portion (equal to $1,000 or an integral multiple
thereof) of each Holder's Notes, at a purchase price in cash equal to 101% of
the aggregate principal amount thereof plus accrued and unpaid interest and
Liquidated Damages, if any, thereon to the date of purchase (the "Change of
Control Payment"). Within 30 days after a Ratings Decline following any
following any Change of Control, the Company shall give notice to each Holder
and the Trustee describing the transaction that constitutes the Change of
Control and setting forth the procedures governing the Change of Control Offer
as required by the Indenture.

            (b)     If the Company or a Restricted Subsidiary consummates any
Asset Sales, within 30 days of each date on which the aggregate amount of Excess
Proceeds exceeds $10,000,000, the Company shall commence an offer to all Holders
of Notes (an "Asset Sale Offer") pursuant to Section 3.09 of the Indenture to
purchase the maximum principal amount of Notes that may be purchased out of the
Excess Proceeds at an offer price in cash in an amount equal to 100% of the
principal amount thereof plus accrued and unpaid interest and Liquidated
Damages, if any, thereon to the date of purchase, in accordance with the
procedures set forth in the Indenture; provided, however, that, if the Company
is required to apply such Excess Proceeds to purchase, or to offer to purchase,
any Pari Passu Indebtedness, the Company shall only be required to offer to
purchase the maximum principal amount of Notes that may be purchased out of the
amount of such Excess Proceeds multiplied by a fraction, the numerator of which
is the aggregate principal amount of Notes outstanding and the denominator of
which is the aggregate principal amount of Notes outstanding plus the aggregate
principal amount of Pari Passu Indebtedness outstanding. To the extent that the
aggregate principal amount of Notes tendered pursuant to an Asset Sale Offer is
less than the amount that the Company is required to purchase, the Company may
use any remaining Excess Proceeds for general corporate purposes in any manner
not prohibited by the Indenture. If the aggregate principal amount of Notes
surrendered by Holders thereof exceeds the amount that the Company is required
to purchase, the Trustee shall select the Notes to be purchased on a pro rata
basis (with such adjustments as may be deemed appropriate by the Trustee so that
only Notes in denominations of $1,000, or integral multiples thereof, shall be
purchased). Holders of Notes that are the subject of an offer to purchase will
receive an Asset Sale Offer from the Company prior to any related purchase date
and may elect to have such Notes purchased by completing the form entitled
"Option of Holder to Elect Purchase" on the reverse of the Notes.

            8.     Notice of Redemption.  Notice of redemption will be mailed at
least 30 days but not more than 60 days before the redemption date to each
Holder whose Notes are to be redeemed at its registered address.  Notes in
denominations larger than $1,000 may be redeemed in part but only in whole
multiples of $1,000, unless all of the Notes held by a Holder are to be
redeemed.  On and after the redemption date interest ceases to accrue on Notes
or portions thereof called for redemption.

            9.     Denominations, Transfer, Exchange.  The Notes are in
registered form without coupons in denominations of $1,000 and integral
multiples of $1,000.  The transfer of Notes may be registered and Notes may be
exchanged as provided in the Indenture.  The Registrar and the Trustee may
require a Holder, among other things, to furnish appropriate endorsements and
transfer documents and the Company may require a Holder to pay any taxes and
fees required by law or permitted by the Indenture.  The Company need not
exchange or register the transfer of any Note or portion of a Note selected for
redemption, except for the unredeemed portion of any Note being redeemed in
part.  Also, it need not exchange or register the transfer of any Notes for a
period of 15 days before a selection of Notes to be redeemed.

            10.     Persons Deemed Owners.  The registered Holder of a Note may
be treated as its owner for all purposes.

            11.     Amendment, Supplement and Waiver.  Subject to certain
exceptions, the Indenture or the Notes may be amended or supplemented with the
consent of the Holders of at least a majority in principal amount of the then
outstanding Notes, and any existing Default or Event of Default or compliance
with any provision of the Indenture or the Notes may be waived with the consent
of the Holders of at least a majority in principal amount of the then
outstanding Notes. Without the consent of any Holder of a Note, the Indenture or
the Notes may be amended or supplemented to cure any ambiguity, defect or
inconsistency, to provide for uncertificated Notes in addition to or in place of
certificated Notes, to provide for the assumption of the Company's obligations
to Holders of the Notes in case of a merger or consolidation, to secure the
Notes, to make any change that would provide any additional rights or benefits
to the Holders of the Notes or that does not adversely affect the legal rights
under the Indenture of any such Holder, to add any additional Guarantor or to
release any Guarantor from its Subsidiary Guarantee, in each case as provided in
the Indenture, or to comply with the requirements of the Commission in order to
effect or maintain the qualification of the Indenture under the Trust Indenture
Act.

            12.     Defaults and Remedies.  Events of Default include: (i)
default for 30 days in the payment when due of interest or Liquidated Damages,
if any, on the Notes; (ii) default in payment when due of the principal of or
premium, if any, on the Notes; (iii) failure by the Company to comply with
Section 4.10, 4.15 or 5.01 of the Indenture; (iv) failure by the Company for 60
days after it receives written notice to observe or perform any other covenant
or other agreement in the Indenture or the Notes; (v) default under any
mortgage, indenture or instrument under which there may be issued or by which
there may be secured or evidenced any Indebtedness for money borrowed by the
Company or any of its Restricted Subsidiaries (or the payment of which is
guaranteed by the Company or any of its Restricted Subsidiaries), whether such
Indebtedness or guarantee now exists or is created after the Issue Date, which
default (a) is caused by a failure to pay principal of or premium or interest on
such Indebtedness prior to the expiration of any grace period provided in such
Indebtedness, including any extension thereof (a "Payment Default") or (b)
results in the acceleration of such Indebtedness prior to its express maturity
and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
Payment Default or the maturity of which has been so accelerated, aggregates at
least $15,000,000, and provided, further, that if such default is cured or
waived or any such acceleration rescinded, or such Indebtedness is repaid within
a period of 10 days from the continuation of such default beyond the applicable
grace period or the occurrence of such acceleration, as the case may be, an
Event of Default and any consequential acceleration of the Notes shall be
automatically rescinded, so long as said rescission does not conflict with any
judgment or decree; (vi) failure by the Company or any of its Restricted
Subsidiaries to pay final judgments aggregating in excess of $15,000,000, which
judgments are not paid, discharged or stayed for a period of 60 days; (vii) the
repudiation by any Guarantor of its obligations under its Subsidiary Guarantee
or the unenforceability of any Subsidiary Guarantee for any reason other than as
provided in the Indenture; and (viii) certain events of bankruptcy or insolvency
with respect to the Company or any Significant Subsidiary. If any Event of
Default occurs and is continuing, the Trustee or the Holders of at least 25% in
principal amount of the then outstanding Notes may, by notice, declare all the
Notes to be due and payable. Notwithstanding the foregoing, in the case of an
Event of Default arising from certain events of bankruptcy or insolvency with
respect to the Company or any Significant Subsidiary, all outstanding Notes will
become due and payable without further action or notice. Holders may not enforce
the Indenture or the Notes except as provided in the Indenture. Subject to
certain limitations, Holders of a majority in principal amount of the then
outstanding Notes may direct the Trustee in its exercise of any trust or power.
The Trustee may withhold from Holders of the Notes notice of any continuing
Default or Event of Default (except a Default or Event of Default relating to a
payment obligation on the Notes) if it determines that withholding notice is in
their interest. The Holders of a majority in aggregate principal amount of the
Notes then outstanding by notice to the Trustee may on behalf of the Holders of
all of the Notes waive any existing Default or Event of Default and its
consequences under the Indenture except a continuing Default or Event of Default
in the payment of the principal of or premium, interest or Liquidated Damages,
if any, on the Notes. The Company is required to deliver to the Trustee annually
a statement regarding compliance with the Indenture, and the Company is required
upon becoming aware of any Default or Event of Default, to deliver to the
Trustee a statement specifying such Default or Event of Default.

            13.     Defeasance. The Notes are subject to legal and covenant
defeasance upon the terms and conditions specified in Article 8 of the
Indenture.

            14.     Trustee Dealings with Company. The Trustee, in its
individual or any other capacity, may make loans to, accept deposits from, and
perform services for the Company or its Affiliates, and may otherwise deal with
the Company or its Affiliates, as if it were not the Trustee.

            15.     No Recourse Against Others.  A director, officer, employee,
incorporator, member, partner or stockholder or other owner of capital stock of
the Company or any Guarantor, as such, shall not have any liability for any
obligations of the Company or any Guarantor under the Notes, the Subsidiary
Guarantees or the Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation.  Each Holder by accepting a Note
waives and releases all such liability.  The waiver and release are part of the
consideration for the issuance of the Notes.

            16.     Authentication.  This Note shall not be valid until
authenticated by the manual signature of an authorized signatory of the Trustee
or an authenticating agent.

            17.     Abbreviations.  Customary abbreviations may be used in the
name of a Holder or an assignee, such as:  TEN COM (= tenants in common), TEN
ENT (= tenants by the entireties), JT TEN (= joint tenants with right of
survivorship and not as tenants in common), CUST (= Custodian), and U/G/M/A
(= Uniform Gifts to Minors Act).

            18.     Additional Rights of Holders of Transfer Restricted
Securities. In addition to the rights provided to Holders of Notes under the
Indenture, Holders of Transfer Restricted Securities shall have all the rights
set forth in the Registration Rights Agreement dated as of even date with the
Indenture, among the Company, the Guarantors and the Initial Investors (the
"Registration Rights Agreement").

            19.     CUSIP Numbers. Pursuant to a recommendation promulgated by
the Committee on Uniform Security Identification Procedures, the Company has
caused CUSIP numbers to be printed on the Notes and the Trustee may use CUSIP
numbers in notices of redemption as a convenience to Holders. No representation
is made as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption and reliance may be placed only on the
other identification numbers placed thereon.

            The Company will furnish to any Holder upon written request and
without charge a copy of the Indenture or the Registration Rights Agreement.
Requests may be made to:

> > ASCENT ENERGY INC.
> > 1700 Redbud Boulevard, Suite 450K
> > McKinney, Texas 75069
> > Attention: President

 

ASSIGNMENT FORM

To assign this Note, fill in the form below: (I) or (we) assign and transfer
this Note to

_________________________________________________________________

(Insert Assignee's Soc. Sec. or Tax I.D. no.)

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________

_________________________________________________________________

(Print or Type Assignee's Name, Address and Zip Code)

and irrevocably
appoint                                                                                          
to transfer this Note on the books of the Company.  The agent may substitute
another to act for him.

_________________________________________________________________

Date:  ________________________

Your Signature:  ____________________________
(Sign exactly as your name appears on the face of this Note)

Signature Guarantee:   

_______________________________________________________________

   

(Signature must be guaranteed by a financial institution that is a member of the
Securities Transfer Agent Medallion Program ("STAMP"), the Stock Exchange
Medallion Program ("SEMP"), the New York Stock Exchange, Inc. Medallion
Signature Program ("MSP") or such other signature guarantee program as may be
determined by the Security Registrar in addition to, or in substitution for,
STAMP, SEMP or MSP, all in accordance with the Securities Exchange Act of 1934,
as amended.)

   

   

   

   

   

   

> > > > > >  
> > > > > > 
> > > > > >  

OPTION OF HOLDER TO ELECT PURCHASE

            If you want to elect to have this Note purchased by the Company
pursuant to Section 4.10 or 4.15 of the Indenture, check the box below:

ٱ         Section 4.10                     ٱ         Section 4.15

            If you want to elect to have only part of the Note purchased by the
Company pursuant to Section 4.10 or Section 4.15 of the Indenture, state the
amount you elect to have purchased:  $___________

Date:  ________________________

Your Signature:  ____________________________
(Sign exactly as your name appears on the face of this Note)

Signature Guarantee:   

_______________________________________________________________

   

(Signature must be guaranteed by a financial institution that is a member of the
Securities Transfer Agent Medallion Program ("STAMP"), the Stock Exchange
Medallion Program ("SEMP"), the New York Stock Exchange, Inc. Medallion
Signature Program ("MSP") or such other signature guarantee program as may be
determined by the Security Registrar in addition to, or in substitution for,
STAMP, SEMP or MSP, all in accordance with the Securities Exchange Act of 1934,
as amended.)

   

   

   

   

   

   

 

> > > > > >  
> > > > > > 
> > > > > >  

SCHEDULE OF EXCHANGES OF NOTES4/

The following exchanges, redemptions, repurchases and transfers of interests of
a part of this Global Note have been made:

Date of Exchange, Etc.

--------------------------------------------------------------------------------

 

Amount of decrease in Principal Amount of this Global Note

--------------------------------------------------------------------------------

 

Amount of increase in Principal Amount of this Global Note

--------------------------------------------------------------------------------

 

Principal Amount of this Global Note following such decrease (or increase)

--------------------------------------------------------------------------------

 

Signature of authorized officer of Trustee

--------------------------------------------------------------------------------

 

 

_____________________________
4.    This should be included only if the Note is issued in global form.

 

Exhibit A-2

(Face of Regulation S Temporary Global Note)

FOR UNITED STATES FEDERAL INCOME TAX
PURPOSES, THIS NOTE BEARS ORIGINAL ISSUE DISCOUNT.
INFORMATION, INCLUDING THE ISSUE PRICE, AMOUNT OF
ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE AND THE YIELD
TO MATURITY, WILL BE MADE AVAILABLE TO THE HOLDERS
UPON REQUEST TO THE PRESIDENT OF THE
COMPANY AT ______________

 

ASCENT ENERGY INC.

11¾% Series A Senior Note due 2006

No.   

 $_____________________

   

CUSIP NO. U44066 AA3

            ASCENT ENERGY INC. hereby promises to pay to Cede & Co. or
registered assigns, the principal sum of ___________ Dollars ($__________) on
April 30, 2006.

Interest Payment Dates: April 30 and October 31

Record Dates: April 15 and October 15

   

ASCENT ENERGY INC.

   

   

By: ____________________________

   

Name: _________________________

   

Title: __________________________

 

TRUSTEE'S CERTIFICATE OF AUTHENTICATION:

This is one of the Notes referred
to in the within-mentioned Indenture.

 

U.S. BANK N.A.,
as Trustee

 

By:_______________________________
     Authorized Signatory

Date of Authentication: ___________________________

 

 

(Back of Regulation S Temporary Global Note)

11¾% Series A Senior Notes due 2006

            Unless and until it is exchanged in whole or in part for Notes in
definitive form, this Note may not be transferred except as a whole by the
Depository to a nominee of the Depository or by a nominee of the Depository to
the Depository or another nominee of the Depository or by the Depository or any
such nominee to a successor Depository or a nominee of such successor
Depository. Unless this certificate is presented by an authorized representative
of The Depository Trust Company (55 Water Street, New York, New York) ("DTC"),
to the issuer or its agent for registration of transfer, exchange or payment,
and any certificate issued is registered in the name of Cede & Co. or such other
name as may be requested by an authorized representative of DTC (and any payment
is made to Cede & Co. or such other entity as may be requested by an authorized
representative of DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL in as much as the registered owner
hereof, Cede & Co., has an interest herein.

 

 

 

>             THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
> 1933, AS AMENDED (THE "SECURITIES ACT"), OR ANY STATE OR OTHER SECURITIES
> LAWS. NEITHER THIS NOTE NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE
> REOFFERED, SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE
> DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR UNLESS THE TRANSACTION IS
> EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
> SECURITIES ACT. THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE HEREOF
> (1) REPRESENTS THAT (A) IT IS A "QUALIFIED INSTITUTIONAL BUYER" (AS DEFINED IN
> RULE 144A UNDER THE SECURITIES ACT), (B) AN INSTITUTIONAL "ACCREDITED
> INVESTOR" WITHIN THE MEANING OF RULE 501(A)(1), (2), (3) OR (7) OF REGULATION
> D UNDER THE SECURITIES ACT (AN "INSTITUTIONAL ACCREDITED INVESTOR") OR (C) IT
> IS NOT A U.S. PERSON WHO IS ACQUIRING THIS NOTE IN AN "OFFSHORE TRANSACTION"
> PURSUANT TO RULE 903 OR RULE 904 OF REGULATION S, (2) AGREES THAT IT WILL NOT,
> PRIOR TO THE DATE THAT IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE
> HEREOF (OR OF ANY PREDECESSOR OF THIS SECURITY) AND THE LAST DATE ON WHICH
> ASCENT ENERGY INC. (THE "COMPANY") OR ANY AFFILIATE OF THE COMPANY WAS THE
> OWNER OF THIS NOTE OR ANY PREDECESSOR OF THIS NOTE, OFFER, SELL OR OTHERWISE
> TRANSFER THIS NOTE EXCEPT (A) TO THE COMPANY OR ANY OF ITS SUBSIDIARIES,
> (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN DECLARED EFFECTIVE
> UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE
> PURSUANT TO RULE 144A, TO A PERSON IT REASONABLY BELIEVES IS A "QUALIFIED
> INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT THAT
> PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
> BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN RELIANCE ON
> RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS THAT OCCUR
> OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S, (E) TO AN
> INSTITUTIONAL ACCREDITED INVESTOR OR (F) PURSUANT TO RULE 144 UNDER THE
> SECURITIES ACT OR ANOTHER AVAILABLE EXEMPTION FROM THE REGISTRATION
> REQUIREMENTS OF THE SECURITIES ACT, AND (3) AGREES THAT IT WILL GIVE TO EACH
> PERSON TO WHOM THIS NOTE IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT
> OF THIS LEGEND; PROVIDED THAT THE COMPANY AND THE TRUSTEE SHALL HAVE THE RIGHT
> PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER (I) PURSUANT TO CLAUSE (F) TO
> REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
> INFORMATION SATISFACTORY TO EACH OF THEM AND (II) IN EACH OF THE FOREGOING
> CASES, TO REQUIRE THAT A CERTIFICATION OF TRANSFER IN THE FORM APPEARING IN
> THE INDENTURE IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE.
> 
>             THE RIGHTS ATTACHING TO THIS REGULATION S TEMPORARY GLOBAL NOTE,
> AND THE CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR DEFINITIVE NOTES,
> ARE AS SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN).
> 
>             NEITHER THE HOLDER NOR THE BENEFICIAL OWNERS OF THIS REGULATION S
> TEMPORARY GLOBAL NOTE SHALL BE ENTITLED TO RECEIVE PAYMENT OF INTEREST HEREON
> OR LIQUIDATED DAMAGES PRIOR TO THE EXCHANGE OF THIS NOTE FOR A REGULATION S
> PERMANENT GLOBAL NOTE AS CONTEMPLATED BY THE INDENTURE.

           

ASCENT ENERGY INC., a Delaware corporation (the "Company"), promises to pay
interest on the principal amount of this Note at 11¾% per annum from
September 28, 2001, until maturity and shall pay the Liquidated Damages, if any,
payable pursuant to Section 4 of the Registration Rights Agreement referred to
in the Indenture.  The Company will pay interest and Liquidated Damages, if any,
semi-annually in arrears on April 30 and October 31 of each year, commencing
April 30, 2002, or if any such day is not a Business Day, on the next succeeding
Business Day (each an "Interest Payment Date"). Interest on the Notes will
accrue from the most recent date to which interest has been paid or, if no
interest has been paid, from the date of original issuance; provided that if
there is no existing Default or Event of Default in the payment of interest, and
if this Note is authenticated between a record date referred to on the face
hereof and the next succeeding Interest Payment Date, interest shall accrue from
such next succeeding Interest Payment Date, except in the case of the original
issuance of Notes, in which case interest shall accrue from the date of
authentication. The Company shall pay interest (including post-petition interest
in any proceeding under any Bankruptcy Law) on overdue principal and premium, if
any, from time to time on demand at a rate that is the rate then in effect; it
shall pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest and Liquidated Damages
(without regard to any applicable grace periods) from time to time on demand at
the same rate to the extent lawful.  Interest will be computed on the basis of a
360-day year of twelve 30-day months.



            This Regulation S Temporary Global Note is issued in respect of an
issue of 11¾% Series A Senior Notes due 2006 (the "Notes") of the Company,
limited to, in the case of Notes issued on the Issue Date (as defined in the
Indenture), $75,000,000 in aggregate principal amount, plus amounts, if any,
sufficient to pay premium, if any, interest or Liquidated Damages, if any on
outstanding Notes. The Company has issued the Notes under an Indenture (the
"Indenture") dated as of September 28, 2001, among the Company, the Guarantors
and the Trustee. This Regulation S Temporary Global Note is governed by the
terms and conditions of the Indenture governing the Notes, which terms and
conditions are incorporated herein by reference and, except as otherwise
provided herein, shall be binding on the Company and the Holder hereof as if
fully set forth herein. Unless the context otherwise requires, the terms used
herein shall have the meanings specified in the Indenture.

            Until this Regulation S Temporary Global Note is exchanged for one
or more Regulation S Permanent Global Notes, the Holder hereof shall not be
entitled to receive payments of interest or Liquidated Damages, if any, hereon
although interest and Liquidated Damages, if any, will continue to accrue; until
so exchanged in full, this Regulation S Temporary Global Note shall in all other
respects be entitled to the same benefits as other Notes under the Indenture.

            This Regulation S Temporary Global Note is exchangeable in whole or
in part for one or more Regulation S Permanent Global Notes only (i) on or after
the termination of the 40-day restricted period (as defined in Regulation S) and
(ii) upon presentation of certificates required by Article 2 of the Indenture.
Upon exchange of this Regulation S Temporary Global Note for one or more
Regulation S Permanent Global Notes, the Trustee shall cancel this Regulation S
Temporary Global Note.

            This Regulation S Temporary Global Note shall not become valid or
obligatory until the certificate of authentication hereon shall have been duly
manually signed by an authorized signatory the Trustee in accordance with the
Indenture. This Regulation S Temporary Global Note shall be governed by and
construed in accordance with the laws of the State of New York. All references
to "$," "Dollars" or "dollars" are to such coin or currency of the United States
of America as at the time shall be legal tender for the payment of public and
private debts therein.

 

Exhibit B-1

FORM OF CERTIFICATE FOR TRANSFER OF BENEFICIAL INTEREST
FROM RESTRICTED GLOBAL NOTE TO REGULATION S GLOBAL NOTE


(Pursuant to Section 2.06(a)(i) of the Indenture)



 

U.S. Bank N.A.,
        as Trustee and Registrar

______________________________
______________________________
______________________________

 

        Re: 11¾% Senior Notes due 2006 of ASCENT ENERGY INC.

 

            Reference is hereby made to the Indenture, dated as of September 28,
2001 (the "Indenture"), among ASCENT ENERGY INC. (the "Company"), the guarantors
party thereto (the "Guarantors") and U.S. Bank N. A., as trustee (the
"Trustee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Indenture.

            This letter relates to $ _______________ principal amount of Notes
which are evidenced by one or more Restricted Global Notes and held with the
Depository in the name of_____________ (the "Transferor"). The Transferor has
requested a transfer of such beneficial interest in the Notes to a Person who
will take delivery thereof in the form of an equal principal amount of Notes
evidenced by one or more Regulation S Global Notes, which amount, immediately
after such transfer, is to be held with the Depository.

            In connection with such request and in respect of such Notes, the
Transferor hereby certifies that such transfer has been effected in compliance
with the transfer restrictions set forth in the legend in Section 2.06(f) of the
Indenture and pursuant to and in accordance with Rule 903 or Rule 904 under the
United States Securities Act of 1933, as amended (the "Securities Act"), and
accordingly the Transferor hereby further certifies that:

            (1) The offer of the Notes was not made to a person in the United
States;

            (2) either:

>             (a)     at the time the buy order was originated, the transferee
> was outside the United States or the Transferor and any person acting on its
> behalf reasonably believed and believes that the transferee was outside the
> United States; or
> 
>             (b)     the transaction was executed in, on or through the
> facilities of a designated offshore securities market and neither the
> Transferor nor any person acting on its behalf knows that the transaction was
> prearranged with a buyer in the United States;

            (3) no directed selling efforts have been made in contravention of
the requirements of Rule 904(b) of Regulation S;

            (4) the transaction is not part of a plan or scheme to evade the
registration provisions of the Securities Act; and

            (5) upon completion of the transaction, the beneficial interest
being transferred as described above is to be held with the Depository through
Euroclear or Clearstream or both.

            Upon giving effect to this request to exchange a beneficial interest
in a Restricted Global Note for a beneficial interest in a Regulation S Global
Note, the resulting beneficial interest shall be subject to the restrictions on
transfer applicable to Regulation S Global Notes pursuant to the Indenture and
the Securities Act and, if such transfer occurs prior to the end of the 40-day
restricted period associated with the initial offering of Notes, the beneficial
interests in the Regulation S Global Notes shall be held through Euroclear or
Clearstream.

            This certificate and the statements contained herein are made for
your benefit and the benefit of the Company and the Guarantors. Terms used in
this certificate and not otherwise defined in the Indenture have the meanings
set forth in Regulation S under the Securities Act.

 

   

[Insert Name of Transferor]



   

By__________________________________

   

Name:

   

Title:

Dated:

cc: Ascent Energy Inc.

Exhibit B-2

FORM OF CERTIFICATE FOR TRANSFER OF BENEFICIAL INTEREST FROM
RESTRICTED GLOBAL NOTE TO 144A GLOBAL NOTE OR IAI GLOBAL NOTE
(Pursuant to Section 2.06(a)(ii) or (iii) of the Indenture)

 

U.S. Bank N.A.,
        as Trustee and Registrar

______________________________
______________________________
______________________________

        Re: 11¾% Senior Notes due 2006 of ASCENT ENERGY INC.

            Reference is hereby made to the Indenture dated as of September 28,
2001 (the "Indenture"), among ASCENT ENERGY INC. (the "Company"), the guarantors
party thereto (the "Guarantors") and U.S. Bank N.A., as trustee (the "Trustee").
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

            This letter relates to $_________ principal amount of Notes which
are evidenced by one or more (i) Restricted Global Notes held with the
Depository in the name of ________ (the "Transferor"). The Transferor has
requested a transfer of such beneficial interest in the Notes to a Person who
will take delivery thereof in the form of an equal principal amount of Notes
evidenced by one or more 144A Global Notes or IAI Global Notes, to be held with
the Depository.

            In connection with such request and in respect of such Notes, the
Transferor hereby certifies that:

[CHECK ONE]

G

such transfer is being effected pursuant to and in accordance with Rule 144A
under the United States Securities Act of 1933, as amended (the "Securities
Act"), and, accordingly, the Transferor hereby further certifies that the Notes
are being transferred to a Person that the Transferor reasonably believes is
purchasing the Notes for its own account, or for one or more accounts with
respect to which such Person exercises sole investment discretion, and such
Person and each such account is a "qualified institutional buyer" within the
meaning of Rule 144A in a transaction meeting the requirements of Rule 144A;

or G

such transfer is being effected pursuant to an exemption under the Securities
Act other than Rule 144A, Rule 144 or Rule 903 or 904 of Regulation S to Person
who is an Institutional Accredited Investor and the Transferor further certifies
that the transfer complies with the transfer restrictions applicable to
Definitive Notes bearing the legend set forth in Section 2.06(f) of the
Indenture and the requirements of the exemption claimed, which certification is
supported by (a) if such transfer is in respect of a principal amount of Notes
at the time of transfer of $250,000 or more, a certificate executed by the
transferee in the form of Exhibit C to the Indenture, or (b) if such transfer is
in respect of a principal amount of Notes at the time of transfer of less than
$250,000, (i) a certificate executed in the form of Exhibit C to the Indenture
and (ii) an Opinion of Counsel provided by the Transferor or the transferee (a
copy of which the Transferor has attached to this certification), to the effect
that (1) such transfer is in compliance with the Securities Act and (2) such
transfer complies with any applicable blue sky securities laws of any state of
the United States;

and such Notes are being transferred in compliance with any applicable blue sky
securities laws of any state of the United States or any other applicable
jurisdiction.

            Upon giving effect to this request to exchange a beneficial interest
in Restricted Global Notes for a beneficial interest in 144A Global Notes or IAI
Global Notes, the resulting beneficial interest shall be subject to the
restrictions on transfer applicable to 144A Global Notes or IAI Global Notes, as
the case may be, pursuant to the Indenture and the Securities Act.

            This certificate and the statements contained herein are made for
your benefit and the benefit of the Company and the Guarantors.

 

   

[Insert Name of Transferor]



   

By__________________________________

   

Name:

   

Title:

 

Dated:

cc: Ascent Energy Inc.

 

Exhibit B-3

FORM OF CERTIFICATE FOR TRANSFER OF BENEFICIAL

INTEREST FROM RESTRICTED GLOBAL NOTE TO

UNRESTRICTED GLOBAL NOTE OR FOR

EXCHANGE OR REGISTRATION OF TRANSFER

OF DEFINITIVE NOTES

(Pursuant to Section 2.06(a)(iv) or 2.06(b)(b) of the Indenture)

 

U.S. Bank N.A.,
        as Trustee and Registrar

______________________________
______________________________
______________________________

        Re: 11¾% Senior Notes due 2006 of ASCENT ENERGY INC.

            Reference is hereby made to the Indenture dated as of September 28
2001 (the "Indenture"), among ASCENT ENERGY INC. (the "Company"), the guarantors
party thereto (the "Guarantors") and U.S. Bank N.A., as trustee (the "Trustee").
Capitalized terms used but not defined herein shall have the meanings given to
them in the Indenture.

            This relates to $ principal amount of Notes which are evidenced by
one or more (i) Restricted Global Notes held with the Depository or (ii)
Definitive Notes, in either case in the name of (the "Transferor"). The
Transferor has requested either:

G   

a transfer of its beneficial interest in such Restricted Global Notes to a
Person who will take delivery thereof in the form of an equal principal amount
of Notes evidenced by one or more Unrestricted Notes

   or

G   

an exchange or transfer of such Definitive Note(s) in the form of an equal
principal amount of Notes evidenced by one or more Definitive Notes, to be
delivered to the Transferor or, in the case of a transfer of such Notes, to such
Person as the Transferor instructs the Trustee.

        In connection with such request and in respect of such Notes, the
Transferor hereby certifies that:

[CHECK ONE]

G   

the Notes are being acquired for the Transferor's own account, without transfer;

or

G   

the Notes are being transferred to the Company or one of its Subsidiaries;

or

G   

the Notes are being transferred pursuant to and in accordance with Rule 144A
under the United States Securities Act of 1933, as amended (the "Securities
Act"), and, accordingly, the Transferor hereby further certifies that the Notes
are being transferred to a Person that the Transferor reasonably believes is
purchasing the Notes for its own account, or for one or more accounts with
respect to which such Person exercises sole investment discretion, and such
Person and each such account is a "qualified institutional buyer" within the
meaning of Rule 144A, in each case in a transaction meeting the requirements of
Rule 144A;

or

G   

the Notes are being transferred in a transaction permitted by Rule 144 under the
Securities Act;

or

G   

the Notes are being transferred pursuant to an exemption under the Securities
Act other than Rule 144A, Rule 144 or Rule 903 or 904 of Regulation S to Person
who is an Institutional Accredited Investor, which certification is supported by
(a) if such transfer is in respect of a principal amount of Notes at the time of
transfer of $250,000 or more, a certificate executed by the transferee in the
form of Exhibit C to the Indenture, or (b) if such transfer is in respect of a
principal amount of Notes at the time of transfer of less than $250,000, (i) a
certificate executed in the form of Exhibit C to the Indenture and (ii) an
Opinion of Counsel provided by the Transferor or the transferee (a copy of which
the Transferor has attached to this certification), to the effect that (1) such
transfer is in compliance with the Securities Act and (2) such transfer complies
with any applicable blue sky securities laws of any state of the United States;

or

G   

the Notes are being transferred pursuant to an effective registration statement
under the Securities Act;

and the Notes are being transferred in compliance with any applicable blue sky
securities laws of any state of the United States or any other applicable
jurisdiction.

            This certificate and the statements contained herein are made for
your benefit and the benefit of the Company and the Guarantors.

   

[Insert Name of Transferor]



   

By__________________________________

   

Name:

   

Title:

Dated:

cc: Ascent Energy Inc.

 

Exhibit C

FORM OF CERTIFICATE TO BE DELIVERED BY
INSTITUTIONAL ACCREDITED INVESTORS
(Pursuant to Section 2.06(a)(iii) or 2.06(b) of the Indenture)

_______________, _____

 

U.S. Bank N.A.,
        as Trustee and Registrar

______________________________
______________________________
______________________________

Ladies and Gentlemen:

            We are delivering this letter in connection with our purchase of
11¾% Senior Notes due 2006 (the "Notes") of ASCENT ENERGY INC. (the "Company").
We hereby confirm that:

>             (i)     we are an "accredited investor" within the meaning of Rule
> 501(a)(1), (2), (3) or (7) under the Securities Act of 1933, as amended (the
> "Securities Act"), or an entity in which all of the equity owners are
> accredited investors within the meaning of Rule 501(a)(1), (2), (3) or (7)
> under the Securities Act (an "Institutional Accredited Investor");
> 
>             (ii)     any purchase of Notes by us will be for our own account
> or, if we are buying for one or more institutional accounts for which we are
> acting as fiduciary or agent and we are not a bank (as defined in Section
> 3(a)(2) of the Securities Act) or a savings and loan association or other
> institution (as defined in Section 3(a)(5)(A) of the Securities Act), each
> such account is an Institutional Accredited Investor;
> 
>             (iii)     we have such knowledge and experience in financial and
> business matters that we are capable of evaluating the merits and risks of
> purchasing Notes and we, and any accounts for which we are acting, are able to
> bear the economic risks of its or their investment;
> 
>             (iv)     we are not acquiring Notes with a view to any
> distribution thereof in a transaction that would violate the Securities Act or
> the securities laws of any State of the United States or any other applicable
> jurisdiction; provided, however, that the disposition of our property and the
> property of any accounts for which we are acting as fiduciary shall remain at
> all times within our control; and
> 
>             (v)     we acknowledge that we have had access to such financial
> and other information, and have been afforded the opportunity to ask such
> questions of representatives of the Company and receive answers thereto, as we
> deem necessary in connection with our decision to purchase Notes.
> 
>             We understand that the Notes were offered in a transaction not
> involving any public offering within the meaning of the Securities Act and
> that the Notes have not been registered under the Securities Act, and we
> agree, on our own behalf and on behalf of each account for which we acquire
> any Notes, that such Notes may be offered, resold, pledged or otherwise
> transferred only (i) to a person whom we reasonably believe to be a qualified
> institutional buyer (as defined in Rule 144A under the Securities Act) in a
> transaction meeting the requirements of Rule 144A under the Securities Act, in
> a transaction meeting the requirements of Rule 144 under the Securities Act,
> outside the United States in a transaction meeting the requirements of Rule
> 903 or 904 under the Securities Act, or in accordance with another exemption
> from the registration requirements of the Securities Act (and based upon an
> opinion of counsel if the Company so requests), (ii) to the Company or (iii)
> pursuant to an effective registration statement, and, in each case, in
> accordance with any applicable securities laws of any State of the United
> States or any other applicable jurisdiction, and we will, and each subsequent
> holder of the Notes is required to, notify any subsequent purchaser from us or
> it of the resale restrictions set forth in clause (i) above. We acknowledge
> that the Notes will bear legends substantially to the foregoing effect. We
> understand that the registrar will not be required to accept for registration
> of transfer any Notes, except upon presentation of evidence satisfactory to
> the Company that the foregoing restrictions on transfer have been complied
> with.

            We acknowledge that you and the Company will rely upon our
confirmations, acknowledgments and agreements set forth herein, and we agree to
notify you promptly in writing if any of our representations or warranties
herein ceases to be accurate and complete.

            THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

__________________________ [Name of Purchaser]



   

By__________________________________

   

Name:

   

Title:

Address:

 

Exhibit D

NOTATION OF SUBSIDIARY GUARANTEE

            Subject to Section 10.06 of the Indenture, each Guarantor has
jointly and severally, unconditionally guaranteed to each Holder of a Note
authenticated and delivered by the Trustee and to the Trustee and its successors
and assigns, irrespective of the validity and enforceability of the Indenture,
the Notes and the Obligations of the Company under the Notes or under the
Indenture, that: (a) the principal of and premium, if any, interest and
Liquidated Damages, if any, on the Notes will be promptly paid in full when due,
subject to any applicable grace period, whether at maturity, by acceleration,
redemption or otherwise, and interest on overdue principal of and premium, if
any, (to the extent permitted by law) interest and Liquidated Damages, if any,
on the Notes and all other payment Obligations of the Company to the Holders or
the Trustee under the Indenture or under the Notes will be promptly paid in full
and performed, all in accordance with the terms thereof; and (b) in case of any
extension of time of payment or renewal of any Notes or any of such other
payment Obligations, the same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, subject to
any applicable grace period, whether at stated maturity, by acceleration,
redemption or otherwise. Failing payment when so due of any amount so guaranteed
or any performance so guaranteed for whatever reason, the Guarantors will be
jointly and severally obligated to pay the same immediately. An Event of Default
under the Indenture or the Notes shall constitute an event of default under the
Subsidiary Guarantees, and shall entitle the Holders to accelerate the
obligations of the Guarantors under the Indenture in the same manner and to the
same extent as the Obligations of the Company. The Guarantors have agreed that
their Obligations under the Indenture shall be unconditional, irrespective of
the validity, regularity or enforceability of the Notes or the Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
with respect to any provisions hereof or thereof, the recovery of any judgment
against the Company, any action to enforce the same or any other circumstance
which might otherwise constitute a legal or equitable discharge or defense of a
Guarantor. Each Guarantor further, to the extent permitted by law, has waived
diligence, presentment, demand of payment, filing of claims with a court in the
event of insolvency or bankruptcy of the Company, any right to require a
proceeding first against the Company, protest, notice and all demands whatsoever
and covenants that its Subsidiary Guarantee will not be discharged except by
complete performance of the Obligations contained in the Notes and the
Indenture. If any Holder or the Trustee is required by any court or otherwise to
return to the Company, the Guarantors, or any Note Custodian, Trustee,
liquidator or other similar official acting in relation to either the Company or
the Guarantors, any amount paid by the Company or any Guarantor to the Trustee
or such Holder, the Subsidiary Guarantees, to the extent theretofore discharged,
shall be reinstated in full force and effect. Each Guarantor has agreed that it
shall not be entitled to, and hereby has waived, any right of subrogation in
relation to the Holders in respect of any Obligations guaranteed under the
Indenture. Each Guarantor further has agreed that, as between the Guarantors, on
the one hand, and the Holders and the Trustee, on the other hand, (a) the
maturity of the Obligations guaranteed under the Indenture may be accelerated as
provided in Article 6 of the Indenture for the purposes of its Subsidiary
Guarantee, notwithstanding any stay, injunction or other prohibition preventing
such acceleration in respect of the Obligations guaranteed thereby, and (b) in
the event of any declaration of acceleration of such Obligations as provided in
Article 6 of the Indenture, such Obligations (whether or not due and payable)
shall forthwith become due and payable by the Guarantor for the purpose of its
Subsidiary Guarantee. The Guarantors shall have the right to seek contribution
from any non-paying Guarantor so long as the exercise of such right does not
impair the rights of the Holders under the Subsidiary Guarantees.

            The obligations of the Guarantors to the Holders and to the Trustee
pursuant to the Subsidiary Guarantees and the Indenture are expressly set forth
in Article 10 of the Indenture, and reference is hereby made to such Indenture
for the precise terms of the Subsidiary Guarantees. The terms of Article 10 of
the Indenture are incorporated herein by reference. The Subsidiary Guarantees
are subject to release as and to the extent provided in Sections 10.04 and 10.05
of the Indenture.

            Each Subsidiary Guarantee is a continuing guarantee and shall remain
in full force and effect and shall be binding upon each Guarantor and its
respective successors and assigns to the extent set forth in the Indenture until
full and final payment of all of the Company's Obligations under the Notes and
the Indenture and shall inure to the benefit of the successors and assigns of
the Trustee and the Holders and, in the event of any transfer or assignment of
rights by any Holder or the Trustee, the rights and privileges conferred in the
Indenture upon that party shall automatically extend to and be vested in such
transferee or assignee, all subject to the terms and conditions hereof. Each
Subsidiary Guarantee is a guarantee of payment and not a guarantee of
collection.

            For purposes hereof, each Guarantor's liability under its Subsidiary
Guarantee shall be limited in amount as provided in Section 10.06 of the
Indenture.

            Capitalized terms used herein have the same meanings given in the
Indenture unless otherwise indicated.

   

[GUARANTORS]

   

   

By__________________________________

   

Name:

   

Title:

 

Exhibit E

 

--------------------------------------------------------------------------------

ASCENT ENERGY INC.

and

the Guarantors named herein

 

--------------------------------------------------------------------------------

 

SERIES A AND SERIES B

11¾% SENIOR NOTES DUE 2006

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

FORM OF SUPPLEMENTAL INDENTURE

AND AMENDMENT — SUBSIDIARY GUARANTEE

 

DATED AS OF ________ ___, ____

 

--------------------------------------------------------------------------------

 

U.S. BANK N.A.

Trustee

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

            This SUPPLEMENTAL INDENTURE, dated as of __________ ___, ____, is
among ASCENT ENERGY INC., a Delaware corporation (the "Company"), each of the
parties identified under the caption "Guarantors" on the signature page hereto
(the "Guarantors") and U.S. Bank N.A., a national banking association, as
Trustee.

RECITALS

            WHEREAS, the Company, certain Guarantors and the Trustee entered
into an Indenture, dated as of September 28, 2001 (the "Indenture"), pursuant to
which the Company has originally issued $75,000,000 in principal amount of 11¾%
Senior Notes due 2006 (the "Notes"); and

            WHEREAS, Section 9.01(f) of the Indenture provides that the Company,
the Guarantors and the Trustee may amend or supplement the Indenture in order to
add any new Guarantor to comply with Section 10.02 thereof, without the consent
of the Holders of the Notes; and

            WHEREAS, all acts and things prescribed by the Indenture, by law and
by the charter and the bylaws (or comparable constituent documents) of the
Company, of the Guarantors and of the Trustee necessary to make this
Supplemental Indenture a valid instrument legally binding on the Company, the
Guarantors and the Trustee, in accordance with its terms, have been duly done
and performed;

            NOW, THEREFORE, to comply with the provisions of the Indenture and
in consideration of the above premises, the Company, the Guarantors and the
Trustee covenant and agree for the equal and proportionate benefit of the
respective Holders of the Notes as follows:

ARTICLE 1

            Section 1.01.

This Supplemental Indenture is supplemental to the Indenture and does and shall
be deemed to form a part of, and shall be construed in connection with and as
part of, the Indenture for any and all purposes.



            Section 1.02.

This Supplemental Indenture shall become effective immediately upon its
execution and delivery by each of the Company, the Guarantors and the Trustee.



ARTICLE 2

            From this date, in accordance with Section 10.02 and by executing
this Supplemental Indenture and the accompanying notation of Subsidiary
Guarantee (a copy of which is attached hereto), the Guarantors whose signatures
appear below are subject to the provisions of the Indenture to the extent
provided for in Article 10 thereunder.

ARTICLE 3

            Section 3.01.

Except as specifically modified herein, the Indenture and the Notes are in all
respects ratified and confirmed (mutatis mutandis) and shall remain in full
force and effect in accordance with their terms with all capitalized terms used
herein without definition having the same respective meanings ascribed to them
as in the Indenture.



            Section 3.02.

Except as otherwise expressly provided herein, no duties, responsibilities or
liabilities are assumed, or shall be construed to be assumed, by the Trustee by
reason of this Supplemental Indenture. This Supplemental Indenture is executed
and accepted by the Trustee subject to all the terms and conditions set forth in
the Indenture with the same force and effect as if those terms and conditions
were repeated at length herein and made applicable to the Trustee with respect
hereto.



            Section 3.03.

THE LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE AND
ENFORCE THIS SUPPLEMENTAL INDENTURE.



            Section 3.04.

The parties may sign any number of copies of this Supplemental Indenture. Each
signed copy shall be an original, but all of such executed copies together shall
represent the same agreement.



            IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed, all as of the date first written above.

  

ASCENT ENERGY INC.

  

  

By__________________________________

  

Name:

  

Title:



  

[Guarantors]

  

  

By__________________________________

  

Name:

  

Title:

  

  

U.S. BANK N.A.,

  

as Trustee

  

  

By__________________________________

  

Name:

  

Title: